Exhibit 10.4
 
Receivables Purchase Agreement
 
Moneytech Limited
 
Moneytech Finance Pty Limited
 
Moneytech Services Pty Limited
 
Westpac Banking Corporation
 
Moneytech DealerCard Program
 
2 Chifley Square
Sydney  NSW  2000
Australia
Tel  61 2 9230 4000
Fax  61 2 9230 5333
www.aar.com.au
 
© Copyright Allens Arthur Robinson 2013

 
 
 

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Table of Contents


1.
Interpretation
7
 
1.1
Definitions
7
 
1.2
Interpretation
31
 
1.3
Agency
32
 
1.4
No application of certain provisions RPA commitment
32
 
2.1
Sale notices
33
 
2.2
Limit
35
 
2.3
Further Instalments
35
 
2.4
Security Interest
36
 
2.5
Registration on PPSR
36
 
2.6
PPSA Provisions
36
 
2.7
Change of Purchase Limit; Concentration Limit and extension of Concentration
Term
37  
2.8
Voluntary termination of RPA Commitment or reduction of Purchase Limit
37
 
2.9
Extension
37
 
2.10
Seller obligations upon RPA Termination
38
 
2.11
Purchase Limit availability
38
3.
Collection
38
 
3.1
Collection of Receivables
38
 
3.2
Deemed Collections
39
 
3.3
Return of Distribution
41
 
3.4
Interpretation
41
4.
Settlement Procedures
41
 
4.1
Settlement Procedures for all Collections
41
 
4.2
Discharge
42
 
4.3
Adjustments to Reserves
42
 
4.4
Payments and Computations, etc.
43
 
4.5
Additional payments
43
 
4.6
Reimbursement
44
 
4.7
Treatment of Collections
44
 
4.8
Settlement arrangements
44
5.
Fees
45
 
5.1
Establishment Fee
45
 
5.2
Commitment Fee
45
 
5.3
Unused Limit Fee
45
 
5.4
Termination Payment
45
 
5.5
Changes in law
45
 
5.6
Right to Terminate
45
 
5.7
Program Costs
46
 
5.8
Prepayment Amount
46
 
5.9
Authorisation
46

 
 
Page 2

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
6.
Conditions precedent
46
 
6.1
Conditions precedent to first Sale Notice
46
 
6.2
Further conditions precedent
47
 
6.3
Additional conditions precedent in respect of NZ Approved Originators
48
7.
Representations and Warranties
48
 
7.1
Representations and warranties by Seller and Servicer
48
 
7.2
Representations and warranties by Westpac
53
 
7.3
General representations and warranties
54
 
7.4
Reliance on representations and warranties
54
 
7.5
Repetition of representations and warranties
54
8.
Undertakings
54
 
8.1
Seller and Servicer undertakings
54
9.
Administration, Servicing and collection
60
 
9.1
Appointment
60
 
9.2
Duties of the Servicer
61
 
9.3
Replacement of the Servicer
61
 
9.4
Remuneration of Successor Servicer
62
 
9.5
Rights of Westpac
62
 
9.6
Responsibilities of the Seller
63
 
9.7
Further action evidencing purchase
63
 
9.8
Application of Collections
64
 
9.9
Stand-by Servicer
64
10.
Early Amortisation Events; servicer transfer events; termination; Review Events
64
 
10.1
Early Amortisation Events
64
 
10.2
Remedies for Early Amortisation Events
66

 
10.3
Awareness of Early Amortisation Events
66
 
10.4
Review Event
66
 
10.5
Consequences of Review Events
66
 
10.6
Event of Default
67
 
10.7
Remedies for Events of Default
67
 
10.8
Collection Account Letter
67
11.
Indemnification
67
 
11.1
General indemnity
67
12.
Power of attorney
69
 
12.1
Seller Appointment
69
 
12.2
Australian Approved Originator Appointments
70
 
12.3
NZ Approved Originator Appointments
70
13.
Assignment of Receivables
71
 
13.1
Restrictions on assignments
71
 
13.2
Rights of Assignee
71
14.
Interest on overdue amounts
71
 
14.1
Accrual
71
 
4.2
Payment
72

 
 
Page 3

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
15.
Miscellaneous
72
 
15.1
Notices
72
 
15.2
Severability clause
72
 
15.3
Amendments
72
 
15.4
Governing Law and jurisdiction
73
 
15.5
Survival of representations and indemnities
73
 
15.6
Set-off
73
 
15.7
Costs and expenses
73
 
15.8
Waivers; remedies cumulative
74
 
15.9
Force Majeure
74
16.
Confidentiality
75
 
16.1
Confidentiality
75
 
16.2
Counterparts
76
17.
GST
77
 
17.1
Interpretation
77
 
17.2
Consideration is GST exclusive
77
 
17.3
Gross up of consideration
77
 
17.4
Reimbursements (net down)
77
18.
Privacy
77
19.
Code of Banking Practice (2003)
77
20.
Electronic Presentment & Payment
77
 
20.1
Access to the Presentment & Payment System
77
Annexure A – Part 1
80
 
Sale Notice from the Seller
80
Annexure A – Part 2
84
 
Sale Notice from an Australian Approved Originator to the Seller
84
Annexure A – Part 3
88
 
Sale Notice from a NZ Approved Originator to the Seller
88
 
Sale Notice
 
88
Annexure B
95
 
Verification Certificate (Clause 6.1(a))
95
Annexure C
 
97
 
Determination Date Statement
97
Annexure D
 
98
 
Instalment Notice
98
Annexure E
 
100
 
Form of Director's Certificate
100
Annexure F
 
104
 
Form of Australian Power of Attorney for each Australian Approved Originator
104
Annexure F
 
107
 
Form of NZ Power of Attorney for each NZ Approved Originator
107

 
 
Page 4

--------------------------------------------------------------------------------

 


Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Annexure G
 
111
 
Credit and Collections Policies
111
Annexure H
 
112
 
Presentment and Payment Platform
112
1.
Description of the Platfor
112
2.
Definitions
112
3.
Service information
112
 
3.1
Provisions of Access to Platform
112
4.
Westpac Obligations
113
 
4.1
Access
113
 
4.2
Preparation
113
5.
Obligations of the Seller
113
 
5.1
Seller's Hardware and Software
113
 
5.2
Data security
113
 
5.3
Internet connection
113
6.
Use of the Platform
114
 
6.1
Use
114
7.
Training
114
 
7.1
Training in use of the Platform
114
8.
Operation of the Platform
115
 
8.1
Access
115
 
8.2
No third party use
115
9.
Transactions
115
 
9.1
No responsibility for Transactions
115
10.
Proprietary rights
115
 
10.1
Seller no proprietary rights
115
11.
Use of Data
116
 
11.1
Collection and privacy
116
12.
New Releases
116
 
12.1
New Release
116
13.
Maintenance Services
117
 
13.1
Maintenance that Westpac will provide
117
 
13.2
Seller's obligations for maintenance
117
 
13.3
Maintenance exclusions
117
 
13.4
Chargeable items
118
 
13.5
Support
118
 
13.6
Service Levels
118
 
13.7
Planned Outages
118
14.
Suspension of Access
118
 
14.1
Westpac's right to suspend Access
118
 
14.2
No objection by the Seller
119

 
 
Page 5

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
15.
Exclusion of Warranties and Liability
119
1.
Westpac Support Centre - Hours of Operations
121
2.
General service provisions
121
3.
Seller's Hardware and Software
122
4.
Purpose
122
5.
Method of contact
122
6.
Service Levels
122
7.
Priority Levels and Resolutions Targets
123
Annexure I
 
124
 
Form of Insurance Policy
124

 
 
Page 6

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Date
     
Parties
 
1.
Moneytech Limited (ABN 77 106 249 852) incorporated under the laws of Australia
and registered in New South Wales of 964 Pacific Highway, Pymble, NSW 2073 (the
Indemnifier).
   
2.
Moneytech Finance Pty Ltd (ABN 75 112 110 906) incorporated under the laws of
Australia and registered in New South Wales of 964 Pacific Highway, Pymble, NSW
2073 (the Seller).
   
3.
Moneytech Services Pty Ltd (ABN 81 112 110 933) incorporated under the laws of
Australia and registered in New South Wales of 964 Pacific Highway, Pymble, NSW
2073 (the Servicer).
   
4.
Westpac Banking Corporation (ABN 33 007 457 141) incorporated under the laws of
Australia of Level 4, 255 Elizabeth Street, Sydney (Westpac).
   
Recitals
 
A
The Seller has, and expects to have, Receivables which the Seller may wish to
sell.  Some of the Receivables may have been acquired by the Seller from
Approved Originators.
   
B
The parties have entered into this agreement to set out the terms which will
apply if the Seller makes an offer to Westpac to sell, and Westpac agrees to
purchase, such Receivables from the Seller from time to time during the term of
a Future Agreement.
   
C
        The parties have agreed to include in this agreement certain provisions
that will not apply until all the parties  subsequently agree in writing to
activate those provisions.  Those provisions include:         (a) 
the ability to offer for sale NZ Receivables;
            (b) 
the requirements for a Concentration Reserve, a Credit Reserve, a Dilution
Reserve, an FX Reserve, a Loss Horizon Ratio, a Loss Ratio, a Required Reserve
and the definitions that relate only to those provisions.

 
It is agreed as follows:

 
1.
Interpretation

 
1.1
Definitions

 
The following definitions apply unless the context requires otherwise.
 
Accounts means statements of financial position, statements of financial
performance and statements of cash flows together with any statements, reports
(including any directors' and auditors' reports) and notes attached to or
intended to be read with any of them.
 
 
Page 7

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Accounts Receivable Trial Balance means the Seller's accounts receivable trial
balance as at a specified date, in either Computer File or hard copy computer
printout form, summarising debit and credit entries and the Original Balances
for Receivables as at the relevant date, containing a list of Obligors and the
Original Balances of the Receivables as at the close of business on that date in
the form agreed between the Seller and Westpac.
 
Accrued Interest Cost means, for any Remittance Date, an amount equal to the sum
of the product of the following amounts calculated for each day during the Yield
Period ending immediately before that Remittance Date:
 
(a)           the aggregate of Westpac's Investment and any Accrued Interim
Cost;
 
(b)           the Bank Bill Rate for that Yield Period; and
 
(c)           1/365.
 
Accrued Interim Cost means, for any Remittance Date, the aggregate of any
Accrued Interest Cost and Retention Amount that was not paid on the preceding
Remittance Dates as a result of there being insufficient Collections.
 
Adjusted Dilution Ratio means, on any date, the ratio (expressed as a decimal)
calculated as of the most recent Determination Date by dividing the sum of the
Dilution Ratios at each of the 12 consecutive Determination Dates (or such
lesser number of Determination Dates as have elapsed since the first Purchase
Date) ending with such Determination Date by 12 (or such lesser number).
 
Amount Due, on any Collection Date, in relation to an Obligor under a
Receivable, means the amount determined by the Platform Provider to be due by
that Obligor under that Receivable on that Collection Date in accordance with
the Program.
 
Approved Originator means an Australian Approved Originator or a NZ Approved
Originator.
 
Approved Originator Sale Notice means, in respect of:
 
 
(a)
an Australian Approved Originator, a notice substantially in the form of
Annexure A Part 2 (or such other form as the Seller and that Australian Approved
Originator may agree); and

 
 
(b)
an NZ Approved Originator, a notice substantially in the form of Annexure A Part
3 (or such other form as the Seller and that NZ Approved Originator may agree),

 
under which that Australian Approved Originator or NZ Approved Originator (as
the case may be) offers to sell Receivables originated by it to the Seller.
 
APRA means the Australian Prudential Regulation Authority.
 
Associate in relation to an entity means:
 
(a)            a Related Corporation of that entity;
 
(b)           an entity, or the trustee or manager of a trust, which has a
Controlling Interest in that entity, or a Related Corporation of that entity;
 
(c)           a Related Corporation of an entity included in paragraph (b) or
(e);
 
(d)           a director of that entity or an entity included in paragraph (a)
or (c);
 
 
Page 8

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(e)
a corporation, or the trustee or manager of a trust, in which one or more entity
or person mentioned in paragraph (a), (b), (c), (d), (f) or (g) alone or
together has a Controlling Interest;

 
 
(f)
the trustee of a discretionary trust of which an entity or person included in
paragraph (a), (b), (c), (d) (e) or (g) is a beneficiary (whether or not through
one or more other discretionary trusts); or

 
 
(g)
an entity of which a director of that entity or a Related Corporation of that
entity is also a director.

 
For the purposes of this definition:
 
 
(i)
where a person is a beneficiary of a discretionary trust, that person shall be
taken to own, and control, all the assets of that trust;

 
 
(ii)
director has the meaning given in the Corporations Act; and

 
 
(iii)
a person has a Controlling Interest in a corporation or trust if:

 
 
(A)
the corporation or its directors, or the trustee or manager of the trust or its
directors, are accustomed, or under an obligation, whether formal or informal,
to act in accordance with the directions, instructions or wishes of that person
or of that person in concert with others; or

 
 
(B)
the person has a relevant interest (as defined in the Corporations Act) in
aggregate in more than 20% of the issued or voting shares, units or other
interests in the corporation or trust (in number, voting power or value), or
would have that relevant interest if any rights were exercised to subscribe for,
or acquire or convert into, shares, units or other interests which are issued or
unissued.  The definition of relevant interest applies as if units or other
interests were shares.

 
ASX means the Australian Stock Exchange Limited (ABN 98 008 624 691).
 
Australian Approved Originator means:
 
(a)           Moneytech Limited; and
 
(b)   any other wholly-owned Australian incorporated subsidiary of the Seller
that originates Receivables in its ordinary course of business.
 
Australian Collection Account means the account in the name of the Servicer with
BSB number [*], account number [*] at Westpac Banking Corporation or such other
account approved by Westpac.
 
Australian Receivable means a Receivable originated by the Seller or an
Australian Approved Originator in Australia.
 
Authorisation means:
 
 
(a)
any consent, authorisation, registration, filing, lodgement, agreement,
notarisation, certificate, permission, licence, approval, authority or exemption
from, by or with a Governmental Agency; or

 
 
(b)
in relation to anything which will be fully or partly prohibited or restricted
by law if a Governmental Agency intervenes or acts in any way within a specified
period after lodgement, filing, registration or notification, the expiry of that
period without intervention or action.

 
 
Page 9

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Authorised Officer means:
 
 
(a)
in respect of the Seller or the Servicer, any director or secretary, or any
person from time to time nominated as an Authorised Officer by the Seller or the
Servicer, as the case may be, by a notice to the relevant party accompanied by
certified copies of signatures of all new persons so appointed; and

 
 
(b)
in respect of Westpac, any person whose title or acting title includes the word
Director, Manager or Associate or cognate expressions, or any secretary or
director.

 
Authorised User means a person notified by the Seller to Westpac in writing, and
accepted by Westpac as such, from time to time, and who is authorised by the
Seller to access and use the Platform.
 
Bank Bill Rate for a period means:
 
 
(a)
the average bid rate displayed at or about 10.15am (Sydney time) on the first
day of that period on the Reuters screen BBSWAV page for a term equal or closest
to (within 5 days) that period; or

 
 
(b)
if for any reason that rate is not displayed for a term equal or closest to
(within 5 days) that period, then the Bank Bill Rate will be the rate calculated
by Westpac at or about 10.15am (Sydney time) on the first day of the period to
be Westpac's estimate in good faith of the rate calculated on a linear
interpolation or extrapolation basis using the two rates displayed at or about
10.15am (Sydney time) on the first day of that period on the Reuters screen
BBSWAV page having a term closest to that period; or

 
 
(c)
if the basis on which that rate is displayed is changed and in the reasonable
opinion of Westpac, it ceases to reflect the cost of funding of Westpac to the
same extent as at the date of this agreement solely due to the change, then the
Bank Bill Rate will be the rate calculated by Westpac in good faith as Westpac's
cost of funds for a term equal or closest to (within 5 days) the period in
consultation with the Seller to be the average of the buying rates quoted to
Westpac on the first day of the period by 3 large Australian banks selected by
Westpac (as relevant); or

 
 
(d)
if the Bank Bill Rate cannot be determined under paragraphs (a), (b) or (c), the
rate will be the rate determined by Westpac in good faith to be Westpac's cost
of funds for a term equal or closest to (within 5 days) the period in
consultation with the Seller, or

 
 
(e)
if an Early Amortisation Event is subsisting, the rate will be the rate
determined by Westpac as the aggregate of:

 
 
(i)
the rate determined under paragraphs (a), (b), (c) or (d) (as the case may be);
and

 
 
(ii)
2%.

 
Bill has the same meaning as in the Bills of Exchange Act 1909 (Cwlth).
 
Business Day means any day other than a Saturday or Sunday or a day when banks
are authorised or required by law to close in Sydney.
 
Business Hours means from 9.00am to 5.00pm on a Business Day.
 
 
Page 10

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Carrier has the meaning given to it in the Telecommunications Act 1997 (Cth).
 
Cash Reserve means at any time the credit balance of the Cash Reserve Bank
Account at that time.
 
Cash Reserve Requirement means on any Determination Date the aggregate of:
 
 
(a)
the Aggregate Deductible as defined in the Insurance Policy, subject to that
amount being not less than $1 million;

 
 
(b)
the Outstanding Balance of Purchased Receivables that have been Overdue
Receivables for more than 30 days; and

 
 
(c)
the Delinquency Reserve Requirement.

 
Cash Reserve Bank Account means [*].
 
Change of Control means a change in "control" as defined in the Corporations
Act.
 
Charge means a charge given by the Seller, the Indemnifier, the Servicer and
each Approved Originator to Westpac to secure their obligations to Westpac under
the Transaction Documents.
 
Chargee means any person, other than Westpac, to whom the Seller or any Approved
Originator has granted a Security Interest.
 
Charge-Off Receivable means a Purchased Receivable:
 
 
(a)
as to which an Insolvency Event has occurred and is subsisting with respect to
the relevant Obligor; or

 
 
(b)
which the Seller, or if the Seller is not the Servicer, the Servicer, has taken
all reasonable steps to collect and enforce, and has concluded in accordance
with its usual practice is not reasonably recoverable, and has been written off
in accordance with the Credit and Collection Policy.

 
Collection Account means either the Australian Collection Account and the NZ
Collection Account.
 
Collection Account Letter means each letter (in a form approved by Westpac,
acting reasonably) from the Seller and the Servicer or an Approved Originator to
Westpac in its various capacities dated on or about the date of this agreement,
in relation to the operation of the relevant Collection Account.
 
Collection Date means, in relation to a Receivable, the date on which the
relevant Obligor is required to make a payment of an Amount Due in relation to
that Receivable.
 
Collection Period means, in respect of a Remittance Date:
 
 
(a)
the calendar month (or part thereof) ending on (and including) the last day of
the calendar month immediately before that Remittance Date; or

 
 
(b)
if an Early Amortisation Event has occurred and is subsisting, a period selected
by Westpac, notice of which is given to the Servicer.

 
Collections means, with respect to any Purchased Receivable, all funds which on
or after the date specified in the Computer File provided by the Seller to
Westpac for the purposes of identifying such Purchased Receivable for sale
either are:
 
 
(a)
received by the Seller or the Servicer from or on behalf of the related Obligors
in payment of any amounts owed in respect of such Purchased Receivable or
applied to such amounts owed by such Obligors (including, without limitation, by
set off, counterclaim, netting or any similar right or defence);

 
 
Page 11

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(b)
deemed to be received by the Seller or Servicer under clause 3.2 in respect of
that Purchased Receivable, or are paid to Westpac under clause 11 in respect of
that Purchased Receivable (other than in respect of any penalty, fine, Tax or
obligation of any Indemnified Party to any other person); or

 
 
(c)
paid under the Insurance Policy in respect of that Purchased Receivable.

 
Collections will be allocated by the Servicer and Platform Provider into either
Finance Charge Collections or Principal Collections.
 
Commitment Termination Date means the earlier to occur of:
 
 
(a)
the Scheduled Commitment Termination Date;

 
 
(b)
the date of termination of the RPA Commitment under clause 10.2; and

 
 
(c)
if the RPA Commitment is terminated in whole, the date of termination of the RPA
Commitment nominated by the Seller under clause 2.8;

 
 
(d)
the date five months before the scheduled termination of the Insurance Policy.

 
Computer File means a computer file or email confirmation that contains a
summary or list of Receivables (including all Eligible Receivables (if any) that
have been originated since the initial Purchase Date to the extent they have not
been included in a Computer File that has previously been given by the Seller to
Westpac).
 
Concentration Limit means:
 
 
(a)
the amount that Westpac specifies (from time to time) in respect of an Obligor
that Westpac specifies as a Concentration Obligor from time to time; and

 
 
(b)
in respect of any other Obligor at any time, or for any Obligor referred to in
paragraph (a) once it is no longer a Concentration Obligor, $250,000 at that
time.

 
Concentration Obligor means any company that Westpac (acting reasonably)
specifies as a Concentration Obligor from time to time.
 
Concentration Reserve means the Outstanding Balance of the Purchased Receivables
(including those offered for sale under a Sale Notice on a Purchase Date) for
each Obligor that exceeds the Concentration Limit for that Obligor (or would
exceed the Concentration Limit for that Obligor if the Sale Notice is accepted).
 
Concentration Term means the period of one year from the date the first Sale
Notice (if any) is accepted by Westpac, as extended under clause 2.7.
 
Consumer Credit Legislation means any legislation relating to consumer credit
including:
 
 
(a)
the Credit Act of any Australian state or territory;

 
 
(b)
the Consumer Credit (Queensland) Act 1994;

 
 
(c)
the Credit Contracts Act 1981 (NZ); and

 
 
(d)
any other equivalent legislation of any Australian state or territory or New
Zealand;

 
 
Page 12

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Contract means a contract (which need not be in writing) between the Seller or
an Approved Originator and any person under which one of the following applies:
 
 
(a)
the Seller or the relevant Approved Originator sells goods to that person, and
that person is given a certain period of time in which to pay the relevant
purchase price; or

 
 
(b)
the Seller or the relevant Approved Originator provides loans, financial
accommodation or credit to that person, and that person is given a certain
period of time in which to repay the relevant loan, financial accommodation or
credit.

 
Corporations Act means the Corporations Act 2001 (Cth).
 
Credit and Collection Policy means those policies and procedures of the Seller
and each Approved Originator relating to the operation of its business,
including, without limitation, the policies and procedures:
 
 
(a)
for determining the creditworthiness of customers and the extension of credit to
customers;

 
 
(b)
relating to the maintenance of accounts and collection of Receivables; and

 
 
(c)
relating to the writing off of bad debts,

 
in the form attached as Annexure G (as amended from time to time, provided that
in the case of any material amendment, the prior approval of Westpac has been
obtained, such approval not to be unreasonably withheld).
 
Credit Reserve means, at any date, the amount calculated as follows.
 
CR = CRP x PR
 
where
 
CR means the Credit Reserve at that date
 
CRP means the Credit Reserve Percentage at that date.
 
PR means the Outstanding Balance of all performing Purchased Receivables which
are referable to Non-Concentration Obligors calculated as follows:
 
 
(a)
the Outstanding Balance of all Purchased Receivables less;

 
 
(b)
the aggregate of:

 
 
(i)
the Outstanding Balance of all Overdue Receivables;

 
 
(ii)
the Outstanding Balance of all Receivables Ineligible for Funding:

 
 
 (iii)
the Outstanding Balance of all Charge-Off Receivables; and

                
 
 (iv)
the Outstanding Balance of all Purchased Receivables which are referable to
Concentration Obligors.

              
Credit Reserve Percentage means, on any date, the percentage rate calculated as
the greater of:
 
 
(a)
the Loss Ratio as at that date multiplied by the Loss Horizon Ratio as at that
date multiplied by the Rating Multiple at that date; and

 
 
(b)
10%.

 
Current Receivable means any Purchased Receivable other than an Overdue
Receivable, Receivable Ineligible for Funding or Charge-Off Receivable.
 
 
Page 13

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Default Ratio means, as at the last day of any calendar month, a percentage
calculated as follows:
 
DR =
 
where
 
DR means the Default Ratio at that date.
 
COR means the Outstanding Balance of all Purchased Receivables which have become
Charge-Off Receivables during that month.
 
CR means the Outstanding Balance of all Current Receivables originated within
the six-month period immediately preceding that month.
 
Defect means any defect, error or malfunction in the operation of the Platform
that results in the Platform not operating in accordance with its published
specifications.
 
Delinquency Reserve means at any time, the amount in the Cash Reserve Bank
Account at that time that represents the Delinquency Reserve.
 
Delinquency Reserve Requirement means $750,000.
 
Delinquent Obligor means an Obligor that has not paid any scheduled minimum
monthly Amount Due for payment under the applicable Contract within 30 days of
the due date for payment.
 
Determination Date means the last day of each calendar month.
 
Determination Date Statement means the statement prepared by the Servicer with
respect to each Determination Date pursuant to clause 6.2(b)(i) substantially in
the form of the example set out as Annexure C or in such other form as Westpac
and the Seller may agree from time to time.
 
Dilution means the amount of any reduction in the Original Balance of a
Purchased Receivable other than due to payment by an Obligor in relation to that
Receivable in accordance with the terms of the related Contract or upon the
Receivable becoming a Charge-Off Receivable.
 
Dilution Horizon means a period of 30 days.
 
Dilution Horizon Ratio means, on any date, the ratio (expressed as a decimal)
calculated as of the most recent Determination Date by dividing the aggregate
sales (in Dollars) of the Seller and its Related Corporations during the
Dilution Horizon ending on such Determination Date by the aggregate Outstanding
Balance of all Purchased Receivables less the Outstanding Balance of all Overdue
Receivables of the previous Collection Period.
 
Dilution Receivable Amount means, in respect of any Collection Period, the
aggregate amount of Dilutions made in respect of Purchased Receivables during
that Collection Period.
 
Dilution Ratio means, on any date, the ratio (expressed as a decimal) calculated
as of the most recent Determination Date by dividing the aggregate of all
Dilutions for the Collection Period immediately preceding such Determination
Date (the Latest Collection Period) by the aggregate Dollar amount of sales of
the Approved Originators during the Collection Period immediately preceding the
Latest Collection Period.
 
 
Page 14

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Dilution Reserve means, on any date, the amount calculated in accordance with
the following formula:
 
DR = (DRP x PR) + (DRP x PRCO) +PMSI
 
where:
 
DR means the Dilution Reserve as at that date.
 
DRP means the Dilution Reserve Percentage in respect of Concentration Obligors
or Non-Concentration Obligors (as the case may be) as at that date.
 
PR means the Outstanding Balance of all performing Purchased Receivables which
are referable to Non-Concentration Obligors, calculated as follows:
 
(a)   the Outstanding Balance of all Purchased Receivables, less
 
(b)   the aggregate of:
 

 
(i)
the Outstanding Balance of all Overdue Receivables;

 

 
(ii)
the Outstanding Balance of all Receivables Ineligible for Funding;

 

 
(iii)
the Outstanding Balance of all Charge-Off Receivables; and

 

 
(iv)
the Outstanding Balance of all Purchased Receivables which are referable to
Concentration Obligors.

 
PRCO means the Outstanding Balance of all Purchased Receivables which are
referable to Concentration Obligors.
 
PMSI means the average value of trade credits due (as determined by the Servicer
from time to time acting reasonably and notified to Westpac) to suppliers to the
NZ Approved Originators which benefit from a Supplier's Security Interest.
 
Dilution Reserve Percentage means, on any date:
 
 
(a)
in respect of Non-Concentration Obligors, the product of:

 
 
(i)
the sum of:

 
 
(A)
the Rating Multiple times the Adjusted Dilution Ratio; and

 
 
(B)
the Dilution Volatility Component; and

 
 
(ii)
the Dilution Horizon Ratio,

 
 
expressed as a percentage; and

 
 
(b)
in respect of Concentration Obligors:

 
 
(i)
5.0%; or

 
 
(ii)
the percentage notified to the Seller by Westpac in respect of any Concentration
Obligors.

 
Dilution Volatility Component means, on any date, the amount (expressed as a
decimal) computed as of the most recent Determination Date equal to the product
of:
 
 
(a)
the difference between:

 
 
(i)
the highest three month rolling average Dilution Ratio occurring during the
immediately preceding 12 months ending on such Determination Date; and

 
 
(ii)
the Adjusted Dilution Ratio as of such Determination Date, provided that if such
difference is negative it shall be deemed to be zero; and

 
 
Page 15

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(b)
a fraction, the numerator of which is equal to the amount calculated pursuant to
clause (a)(i) of this definition and the denominator of which is equal to the
amount calculated pursuant to clause (a)(ii) of this definition.

 
Discount means, on any date, the amount specified as the Discount in the most
recently delivered Sale Notice or Determination Date Statement.  The Discount
shall be an amount agreed between the Seller and Westpac to be an amount that
relates to all Receivables (including those offered for sale under a Sale Notice
on a Purchase Date).  It shall be determined using the following formula.
 
D = (SR + (2 x RR) + PM) x (2  x DSO) x PB
                                                     365
 
where
 
D means the Discount at that date
 
SR means the Servicer Rate as at that date
 
RR means the Bank Bill Rate for a period equal to the Settlement Period
following that date
 
 
PM means the Program Margin expressed as a percentage per annum

 
DSO means the number which is the greater of the DSO and the Yield Period, as at
that date
 
 
PB means the Purchase Base for the Settlement Period immediately following that
date.

 
Documentation means program material supplied by Westpac in relation to the
Platform which may include, operating instructions, input information, format
specifications (including the Solution Description) or instructional
documentation such as guides, manuals or education materials, but excluding
maintenance diagnostics.
 
Dollars means the lawful currency of the Commonwealth of Australia from time to
time.
 
DSO means, at any date, day sales outstanding, being that number of days
calculated using the following formula.
 
DSO = TR     x 365
                                            TC
 
where
 
DSO means DSO at that date
 
 
TR means the then unpaid amount payable (whether actually or contingently) under
all  Current Receivables and all Purchased Receivables past due as at:

 
(a)            that date, if that date is the end of a calendar month; or
 
 
(b)
otherwise, the last day of the calendar month immediately preceding that date

 
 
TC means the unpaid amount payable (whether actually or contingently) under all
Current Receivables for the 12 full calendar months preceding that date (if that
date is the last day of a calendar month, including that calendar month).

 
Early Amortisation Event means each of the events referred to in clause 10.1
except that, so far as any such event relates to the Servicer, it will only be
an Early Amortisation Event if the Servicer is the Seller or an Associate of the
Seller at the time the relevant event occurs.
 
 
Page 16

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Event of Default means each of the events referred to in clause 10.6.
 
Eligible Insurer means an insurance company regulated by APRA, which is either:
           
 
(a)
rated at least A- by S&P; or

 
 
(b)
a wholly owned subsidiary of an insurer rated at least A- by S&P and approved by
Westpac.

 
Eligible Receivable means, on the date of any determination under this agreement
which involves, or requires a calculation of, an Eligible Receivable a
Receivable:
 
 
(a)
in relation to which:

 
 
(i)
the Seller was the first and only creditor of the Obligor under the relevant
Contract and where that Contract was entered into by the Seller in the ordinary
course of its business; or

 
 
(ii)
an Approved Originator was the first creditor of the Obligor under the relevant
Contract, the Contract was entered into by the Approved Originator in the
ordinary course of its business, the Approved Originator has assigned its
interest in the Contract to the Seller, and that Approved Originator and the
Seller have been the only creditors of the Obligor under that Contract;

 
 
(b)
the Obligor of which is not an Associate or employee of the Seller or any
Approved Originator;

 
 
(c)
which is not a Charge-Off Receivable;

 
 
(d)
with regard to which the warranty of the Seller in each of clause 7.1(r) and
7.1(s) is true and correct, as if such representation and warranty was provided
on such day by reference to the facts and circumstances then existing;

 
 
(e)
the sale of an equitable interest in which does not contravene or conflict with
any law;

 
 
(f)
which is:

 

 
(i)
in the case of an Australian Receivable, a Receivable denominated and payable
only in Dollars in Australia; or

 

 
(ii)
in the case of a NZ Receivable, a Receivable in respect of which the Obligor is
located in New Zealand or has its place of business, or its principal place of
business (if the Obligor has more than one place of business) in New Zealand,
and the Receivable is denominated and payable only in NZ Dollars in New Zealand;

 
 
(g)
is in full force and effect and constitutes the legal, valid and binding
obligation of the Obligor of that Receivable enforceable against that Obligor in
accordance with its terms and is not subject to any dispute, offset,
counterclaim or defence whatsoever (except the discharge in insolvency or
bankruptcy of such Obligor);

 
 
(h)
which, together with the Contract, does not contravene any laws, rules or
regulations and with respect to which no party to the Contract is in violation
of any law, rule or regulation if that violation would impair the collectability
of such Receivable;

 
 
(i)
which satisfies all applicable requirements of the relevant Credit and
Collection Policy and the Insurance Policy;

 
 
Page 17

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(j)
as to which at the time the relevant Contract was entered into and as at the
proposed date of sale the Seller had not received any notice of an Insolvency
Event in respect of the relevant Obligor;

 
 
(k)
which is not subject to any Consumer Credit Legislation;

 
 
(l)
where each of the relevant Contracts is governed by the laws of an Australian
jurisdiction or, in the case of a Receivable originated by an NZ Approved
Originator, the laws of New Zealand;

 
 
(m)
where the relevant Contract, if required to be stamped, has been stamped with
all applicable duty;

 
 
(n)
where the amount of any payment which the Obligor is required to make in respect
of the Receivable may not pursuant to any contractual right of set off be
reduced by, or by any income derived by the Obligor on, any moneys deposited by
it with any person (including, without limitation, the Seller) or an Approved
Originator;

 
 
(o)
which is specifically identifiable and able to be segregated and marked for
purposes of enforcement if an Early Amortisation Event occurs;

 
 
(p)
which is fully assignable and is not subject to dispute, offset or counterclaim
at the time it is offered for sale;

 
 
(q)
where the Obligor has provided the bank with which the Collection Account is
held with authority to initiate and collect the minimum Amount Due on
each  Collection Date; and

 
 
(r)
which is covered by an Insurance Policy where Westpac holds a Certificate of
Currency in respect of the relevant Insurance Policy which provides the Seller
and Westpac with protection against loss due to non-payment in respect of the
Purchased Receivables due to the insolvency of the Obligor.

 
Exchange Rate on any date, in relation to a NZ Receivable or NZ Dollars, means
the forward exchange rate quoted to the Seller by Westpac at that time as its
market rate for converting NZ Dollars to Dollars, or vice versa (as the case may
be) for payment on the next Remittance Date.
 
Expiry Time means, in relation to a Sale Notice, 4.00pm on the third Business
Day after the day on which Westpac receives that Sale Notice.
 
Fee Letter means the letter to Hugh Evans of Moneytech Pty Limited dated [*]
from Ian Makovec of Westpac, as amended in writing thereafter by mutual
agreement between the Seller and Westpac.
 
Finance Charge Collections means, on any Remittance Date, the sum of:
 
 
(a)
any Collections received during the relevant Collection Period that are not
Principal Collections; and

 
 
(b)
amounts received from, or on behalf of, Obligors in respect of Receivables that
became Charge-Off Receivables received during the relevant Collection Period.

 
Financial Indebtedness means any indebtedness, present or future, actual or
contingent in respect of moneys borrowed or raised or any financial
accommodation whatever.  It includes indebtedness under or in respect of a
negotiable or other financial instrument, Guarantee, interest, gold or currency
exchange, hedge or arrangement of any kind, redeemable share, share the subject
of a Guarantee, discounting arrangement, finance or capital lease, hire
purchase, deferred purchase price (for more than 90 days) of an asset or service
or an obligation to deliver goods or other property or provide services paid for
in advance by a financier or in relation to another financing transaction.
 
 
Page 18

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Financial Undertaking Breach means, circumstances where the Seller fails to meet
its financial undertakings set out in clause 8.1(cc).
 
Further Instalment means, if an offer in or pursuant to a Sale Notice is
accepted, an amount requested by the Seller under clause 2.3, or, as the context
requires, withdrawn by the Seller pursuant to that request.
 
Further Sale Notice means, a further sale notice in substantially the form
agreed between the Seller and Westpac from time to time.
 
Future Agreement means an agreement formed between the Seller and Westpac if
Westpac accepts the offer made in a Sale Notice.
 
FX Reserve means, on any date, the amount specified as the FX Reserve in the
most recently delivered Sale Notice or Determination Date Statement.  The FX
Reserve is an amount determined on the basis of the following formula:
 
FXR = (NZR) x10%
             ERx1.1
 
where:
 
FXR means the FX Reserve at that date.
 
NZR means the NZ Dollar equivalent of the Outstanding Balance of all NZ
Receivables at that date.
 
ER means the Exchange Rate to convert NZ Dollars to Dollars as advised by
Westpac.
 
Governmental Agency means any government or any governmental, semi-governmental
or judicial entity or authority.  It also includes any self-regulatory
organisation established under statute or any stock exchange.
 
Group means the Seller and its Subsidiaries.
 
GST Legislation means the A New Tax System (Goods and Services Tax) Act 1999 or
similar legislation and any related regulations.
 
Guarantee means any guarantee, indemnity, letter of credit, legally binding
letter of comfort or suretyship, or any other obligation or irrevocable offer
(whatever called and of whatever nature):
 
 
(a)
to pay or to purchase;

 
 
(b)
to provide funds (whether by the advance of money, the purchase of or
subscription for shares or other securities, the purchase of assets, rights or
services, or otherwise) for the payment or discharge of;

 
 
(c)
to indemnify against the consequences of default in the payment of; or

 
 
(d)
to be responsible otherwise for,

 
an obligation or indebtedness of another person, a dividend, distribution,
capital or premium on shares, stock or other interests, or the insolvency or
financial condition of another person.
 
Indemnified Amounts means any and all damages, losses, claims, liabilities and
related costs and reasonable expenses including legal costs on a full indemnity
basis.
 
 
Page 19

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Indemnified Party means:
 
(a)           Westpac;
 
(b)           any of Westpac's respective successors, transferees, participants
and assigns; or
 
 
(c)
any officer, director, shareholder, controlling person, employee or agent of any
of the above.

 
Information has the meaning given in clause 16.
 
Input Tax Credit has the meaning given to the term under the GST Legislation.
 
Insolvency Event means in respect of a person:
 
 
(a)
(i)
an administrator of the person is appointed;

 
 
 
(ii)
any step is taken to appoint or with a view to appointing a statutory manager
(including the making of any recommendation in that regard by the Securities
Commission under the Corporations (Investigations and Management) Act 1989 or
the Reserve Bank of New Zealand Act 1989);

 
 
 
(iii)
except for the purpose of a solvent reconstruction or amalgamation previously
approved by Westpac (such approval not to be unreasonably withheld)

 
 
(A)
an application or an order is made, proceedings are commenced, a resolution is
passed or proposed in a notice of meeting or an application to a court or other
steps are taken for:

 
 
(1)
the winding up, dissolution or administration of the person; or

 
 
(2)
the person entering into an arrangement, compromise or composition with or
assignment for the benefit of its creditors or a class of them;

 
other than frivolous or vexatious applications, proceedings, notices and steps
or applications; or
 
 
(B)
the person ceases, suspends or threatens to cease or suspend the conduct of all
or substantially all of its business or disposes of or threatens to dispose of
all or a substantial part of its assets; or

 
 
(iv)
the person is, or under applicable legislation is taken to be, insolvent (other
than as the result of a failure to pay a debt or claim the subject of a good
faith dispute) or stops or suspends or threatens to stop or suspend payment of
all or a class of its debts;

 
 
(b)
(i)
a receiver, receiver and manager, administrative receiver or similar officer is
appointed to;

 
 
(ii)
a Security Interest is enforced in respect of an amount in excess of A$500,000
over; or

 
 
(iii)
a distress, attachment or other execution is levied, or enforced or applied for
in respect of an amount in excess of A$500,000 over,

 
    all or any of the assets and undertaking of the person unless the relevant
action is terminated within 7 days;
 
 
Page 20

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(c)
in the case of a party to this agreement, without the prior consent of the other
parties to this agreement, the person:

 
 
(i)
reduces its capital (including a purchase of its shares but excluding a
redemption of redeemable shares);

 
 
(ii)
passes a resolution to reduce its capital or to authorise it to purchase its
shares or passes a resolution under chapter 2J of the Corporations Act or an
equivalent provision, or calls a meeting to consider such a resolution; or

 
 
(iii)
applies to a court to call any such meeting or to sanction any such resolution
or reduction; or

 
 
(d)
anything analogous to anything referred to in paragraphs (a) to (c) inclusive,
or having substantially similar effect, occurs with respect to the person under
any overseas law or any law which commences or is amended after the date of this
agreement.

 
Instalment means:
 
 
(a)
at any time in relation to an amount specified in a Sale Notice or an Instalment
Notice as an Instalment, that amount; and

 
 
(b)
otherwise, an amount actually paid by Westpac upon its acceptance of an offer in
a Sale Notice, or pursuant to an Instalment Notice.

 
Instalment Notice means a notice in the form of Annexure D given under clause
2.3(a).
 
Insurance Policy means the trade credit insurance policy issued by American
House Assurance Company, Australia Branch to the Seller in relation to the
Receivables, a copy of which is annexed as Annexure I.
 
Intellectual Property means all industrial and intellectual property rights of
any kind including, but not limited to, copyright, trade mark, design, patent,
semi-conductor or circuit layout rights, trade, business, domain or company
names, Moral Rights or other proprietary rights, or any rights prior to
registration of such rights anywhere in the world.
 
Loss Horizon Ratio means, as at the last day of any calendar month, a percentage
calculated as follows.
 
LHR = CR
                                            AR
 
where
 
LHR means the Loss Horizon Ratio at that date
 
 
CR means the aggregate of Sales (as used in the definition of, and in
calculating, DSO) for that month and the previous five months.

 
 
AR means the Net Pool Balance less the aggregate of:

 
 
(a)
the Outstanding Balance of all Overdue Receivables;

 
 
(b)
the Outstanding Balance of all Receivables Ineligible for Funding; and

 
 
(c)
the Outstanding Balance of all Charge-Off Receivables.

 
 
Page 21

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Loss Ratio means, at any date, the highest 3 month rolling average Default Ratio
for any month during the 12 full calendar months preceding that date (and, where
that date is the last day of the month, including that month), expressed as a
percentage.
 
Mandate Letter means the letter from Westpac to the Seller dated [*].
 
Material Adverse Effect means, with respect to any event or circumstance, a
material adverse effect on:
 
 
(a)
the ability of the Servicer or the Seller to perform its obligations under any
Transaction Document or the Program;

 
 
(b)
the validity, enforceability or collectability of this agreement, a Future
Agreement, 10% or more of the Purchased Receivables or any Contract relating to
10% or more of the Purchased Receivables; or

 
 
(c)
the status, existence, perfection or priority of Westpac's interest in 10% or
more of the Purchased Receivables.

 
Moneytech Group means the Indemnifier and all of its related body corporates.
 
Moral Rights means each right defined as a moral right in Part IX of the
Copyright Act 1968 and any similar rights capable of protection under the laws
of any foreign jurisdiction.
 
Net Pool Balance means, at any time, an amount equal to the aggregate of the
Outstanding Balance of all Purchased Receivables at that time.
 
Nominated Account means the account in the name of and maintained by the Seller
at Westpac, as advised by the Seller to Westpac, and approved by Westpac, from
time to time.
 
Non-Concentration Receivables means, at any time:
 
(a)           the Outstanding Balance of the Purchased Receivables at that time;
less
 
(b)           the aggregate of:
 
(i)             the Outstanding Balance of all Overdue Receivables at that time;
 
(ii)            the Outstanding Balance all Receivables Ineligible for Funding
at that time;
 
(iii)           the Outstanding Balance of all Charge-Off Receivables at that
time; and
 
(iv)           the Outstanding Balance of all Purchased Receivables which are
referable to Concentration Obligors at that time.
 
NZ Approved Originator means any wholly-owned New Zealand incorporated
subsidiary of the Seller that originates Receivables.
 
NZ Collection Account means the account in the name of the Servicer, notified by
Westpac to the Servicer and the Seller as the NZ Collection Account or such
other account approved by Westpac.
 
NZ Dollars means the lawful currency of New Zealand from time to time.
 
NZ Originator Power of Attorney means a power of attorney entered into by a NZ
Approved Originator substantially in the form set out in Annexure F.
 
NZ Receivable means a Receivable originated by an NZ Approved Originator
excluding any right to payment of interest, finance or late payment charges
payable by the relevant Obligor in respect of that Receivable.
 
 
Page 22

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Obligor means a person obligated to make payments in respect of a Receivable,
being customer of the Seller or an Approved Originator who is a member of the
Program.
 
Offered Receivables means any Receivables, Related Agreements and Collections
which are offered for sale by the Seller to Westpac in accordance with this
document and pursuant to a Sale Notice including those Receivables and
Collections that are identified in a Computer File subsequently given by the
Seller to Westpac pursuant to the agreement formed upon the acceptance of the
offer in that Sale Notice.
 
Original Balance means, at the time a Receivable is offered for sale, the then
unpaid amount payable (whether actually or contingently) under that Receivable.
 
Originator Guarantee means a Guarantee by the Approved Originators of the
obligations of the Seller and the Servicer under this agreement.
 
Outstanding Balance means, at any time, in relation to:
 
 
(a)
any Purchased Receivable, the amount then owing and unpaid (whether or not then
due and payable) under that Purchased Receivable;

 
 
(b)
any NZ Receivable, the amount then owing and unpaid (whether or not then due and
payable) under the Receivable converted into Dollars at the applicable Exchange
Rate at that time;

 
 
(c)
any Overdue Receivable, the scheduled minimum monthly Amount Due for payment
which is past due by more than 30 days; and

 
 
(d)
any Receivable Ineligible for Funding, the amount recorded in the Accounts
Receivable Trial Balance in respect of that Receivable Ineligible for Funding.

 
Overdue Receivable means a Purchased Receivable (other than any Receivable
Ineligible for Funding or Charge-Off Receivable) owing by a Delinquent Obligor
in relation to which any scheduled minimum monthly Amount Due for payment is
past due by more than 30 days.
 
Permitted Security Interest means any Security Interest created in favour of the
Seller or Westpac by virtue of either:
 
 
(a)
the transfer of NZ Receivables by the NZ Approved Originator to the Seller; or

 
 
(b)
the transfer of NZ Receivables by the Seller to Westpac,

 
being a deemed security interest pursuant to section 17(1)(b) of the PPSA and
(if applicable) a security interest, aspects of which are governed by the PPSA.
 
Personal Information means any personal information in relation to an Obligor as
that term is defined in the Privacy Act 1988 that is provided to Westpac.
 
Planned Outage means a period of time, other than an interruption, which is less
than one hour in duration, during which time access to the Platform will be
unavailable to permit Westpac to carry out routine maintenance or up-grading or
other similar processes relevant to networks.
 
Platform means the electronic web based system known as "the bill presentment
and payment platform" owned by or licensed to Westpac for the administration of
the sale of Receivables and Purchased Receivables.
 
Platform Provider means Westpac.
 
 
Page 23

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Potential Early Amortisation Event means any event which, with the giving of
notice or lapse of time, or both, would become an Early Amortisation Event.
 
PPSA means the Personal Property Securities Act 1999 (New Zealand).
 
PPSR means the Personal Property Securities Register established by the PPSA.
 
Prepayment Amount means the sum of:
 
 
(a)
the aggregate of the amount reasonably determined by Westpac in respect of each
day during the Prepayment Period, as being the Program Margin (calculated as an
effective daily rate) multiplied by Westpac's Investment on that day; and

 
 
(b)
the projected amount of any Unused Limit Fee Amount, in respect of each day
during the Prepayment Period, which will be payable by the Seller to Westpac on
the basis that Westpac’s Investment is $0 for the period commencing on the
expected date Westpac’s Investment becomes $0 and ending on the date which is
the anniversary of this agreement immediately following the Commitment
Termination Date or as agreed between the Seller and Westpac in the Fee
Letter.  It excludes the amount of any Program Margin which has not yet accrued.

 
Prepayment Period means the period from (and including) the day that the Seller
notifies Westpac that it wishes to terminate the RPA Commitment in whole or in
part prior to the Commitment Termination Date to (and including) the revised
Commitment Termination Date.
 
Presentment and Payment Website means the electronic commerce portal on the
World Wide Web, which is hosted by or on behalf of Westpac using Qvalent’s
presentment and payment software.
 
Principal Collections means on any Remittance Date such Collections that equate
to the amount of principal (determined by the Seller in accordance with the
Credit and Collection Policy) received during the preceding Collection Period.
 
Program means the Moneytech DealerCard Program established by the Indemnifier.
 
Program Change means any change in, any making of, or any change in the
interpretation or application of, or compliance with any change in, any law,
official directive or request.  A Program Change includes:
 
 
(a)
any law, official directive or request with respect to taxation (but not
including changes in respect of Taxes upon or measured by net income or capital
gain) or reserve, liquidity, capital adequacy, special deposit or similar
requirements;  and

 
 
(b)
any official directive or request of the Reserve Bank of Australia, the Reserve
Bank of New Zealand, APRA or any other Governmental Agency which does not have
the force of law where it is the practice of responsible persons in the position
of Westpac  to comply with it.

 
Program Costs means, for any Remittance Date, the amount which Westpac certifies
in good faith is necessary to compensate it for the relevant Collection Period
for:
 
 
(a)
any cost attributable to goods and services or similar tax that it incurs an
obligation to pay in respect of any payment under any Related Agreement, reduced
by any Input Tax Credit or Reduced Input Tax Credit to which it is entitled in
respect of that payment; or

 
 
(b)
any of the following as a result of a Program Change:

 
 
Page 24

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(i)
any reduction, direct or indirect, in the amount of any payment made or payable
by or for the account of it or received by any of them in connection with this
agreement or any Future Agreement;

 
 
(ii)
any reduction, direct or indirect, in the effective return of it in connection
with this agreement or any Future Agreement (other than any reduction as a
result of an increase in amounts payable by it to another person as a result
(direct or indirect) of any change of the rate of GST); or

 
 
(iii)
any imposition, direct or indirect, of any cost on it as a result of its, or
their, participation in the transactions contemplated by any Transaction
Document including, without limitation, its funding any purchase of a
Receivables (other than any cost arising (directly or indirectly) as a result of
any change in the rate of GST),

 
which reduction or cost occurs, is incurred or first calculated in or in respect
of that Collection Period.  If the increased cost or reduction is indirect, the
Program Cost is the proportion which Westpac reasonably determines to be fairly
attributable to the purchase of Receivables under this agreement.
 
The Program Costs include any increased cost or reduction which arises because
Westpac is restricted in its capacity to enter into other transactions, or is
required to make a payment, or forgoes or earns reduced interest or other return
on any capital or any sum calculated by reference in any way to the amount of
any amount paid or payable or received or receivable under any Transaction
Document or allocates capital to any such sum.
 
Program Margin means the percentage per annum referred to in the Fee Letter, as
amended thereafter by mutual agreement between the Seller and Westpac.
 
Program Member means a member of the Program.
 
Purchase means the purchase made under a Future Agreement upon acceptance of the
offer in a Sale Notice given in accordance with this agreement (if the offer in
that Sale Notice is accepted).
 
Purchase Base at any time means the sum of the Outstanding Balance of all
Purchased Receivables as at the immediately preceding Determination Date, less
the aggregate amount of:
 
(a)           the Required Reserve as at that Determination Date;
 
(b)           the Outstanding Balance of all Overdue Receivables as at that
Determination Date;
 
 
(c)
the Outstanding Balance of all Receivables Ineligible for Funding as at that
Determination Date; and

 
 
(d)
the Outstanding Balance of all Charge-Off Receivables as at that Determination
Date,

 
provided that for so long as the Seller maintains the Cash Reserve Bank Account
with Westpac, the Purchase Base will be increased by the amount of the Cash
Reserve.
 
Purchase Date means the Business Day on which Receivables are purchased by
Westpac on the terms of a Sale Notice.
 
Purchase Limit means, subject to clause 2.11, $50,000,000, as reduced under
clause 2.8, or as otherwise agreed by the Seller and Westpac.
 
 
Page 25

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Purchased Interest means on any date, the percentage calculated as follows.
 
P1 = WI   x  100
                         PB         1
 
Where
 
 
PI
means the Purchased Interest as at that date, which in no event will be more
than 100%

 
 
WI
means Westpac’s Investment as at that date

 
 
PB
means the Purchase Base as at that date

 
Purchased Receivable means any Receivables, Related Agreements and Collections
which are offered for sale by the Seller in a Sale Notice accepted by Westpac,
including those Receivables and Related Agreements that are identified in a
Computer File or ledger subsequently given by the Seller to Westpac pursuant to
the Future Agreement formed upon the acceptance of the offer in that Sale
Notice.
 
Qvalent means Qvalent Australasia Pty Limited (ABN 71 088 314 827).
 
Rating Multiple means 2.25, or such other multiple as is agreed between Westpac
and the Seller.
 
Receivable means any right, title, benefit and interest (present or future) in,
to, under or derived from a Contract, including the purchase price payable under
that Contract and any amount paid or payable to the Seller or the Approved
Originator pursuant to the Insurance Policy in respect of that Contract, but
excluding, in the case of any Contract originated by an NZ Approved Originator,
any right to payment of interest, finance or late payment charges payable under
that Contract.
 
Receivables Ineligible for Funding means any Receivables or other items which
are noted in the Accounts Receivable Trail Balance as being Receivables
Ineligible for Funding (other than any Overdue Receivable or Charge-Off
Receivable).
 
Reduced Input Tax Credit means an Input Tax Credit for a reduced credit
acquisition (as defined in the GST Legislation).
 
Related Agreement means any Guarantee, mortgage, charge, encumbrance, lien,
trade credit insurance policy or other agreement or arrangement of whatever
character from time to time supporting or securing payment of each Receivable
whether pursuant to any Contract related to such Receivable or otherwise and, in
respect of a Receivable, includes the rights of the Seller under the Approved
Originator Sale Notice for the relevant Approved Originator in relation to that
Receivable or otherwise, but does not include:
 
 
 (a)
a Guarantee facility deed or chattel mortgage given by an Obligor where that
deed or mortgage is expressed to secure obligations of the Obligor in addition
to a Receivable; or

 
 
(b)
any Guarantee, mortgage, charge, encumbrance, lien or other agreement or
arrangement where the relevant Obligor is resident in Queensland, or the
property the subject thereof is situated in Queensland, or where a transfer of
it by means of a Future Agreement would be subject to ad valorem stamp duty.

 
Related Corporation has the meaning given to Related Body Corporate in the
Corporations Act.
 
Remittance Date means:
 
 
(a)
the 15th day of each month or as otherwise agreed between Westpac and the
Seller; or

 
 
(b)
if an Early Amortisation Event has occurred and is subsisting, such other date
or dates selected by  Westpac, notice of which is given to the Servicer.

 
 
Page 26

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Required Reserve means on any date $0, unless and until the parties agree that
it is to be the amount equal to the aggregate of:
 
(a)           the Discount;
 
(b)           the Credit Reserve;
 
(c)           the Dilution Reserve;
 
(d)           the Concentration Reserve; and
 
(e)           the FX Reserve,
 
calculated with reference to the data notified to Westpac in the Sale Notice or
the most recent Determination Date Statement, provided that Westpac may agree,
by written notice to the Seller within 30 days of a request received by Westpac
from the Seller, that for so long as the Seller maintains the Cash Reserve Bank
Account with Westpac, the Required Reserve be an amount equal to 20% of the
Non-Concentration Receivables at that time.
 
Reserve means the Credit Reserve, the Dilution Reserve, the Discount Reserve,
the Concentration Reserve, or the FX Reserve as they relate to the Required
Reserve.
 
Retention Amount means, for any Remittance Date, the sum of each amount
calculated for each day during the relevant Collection Period on the basis of
the following formula:
 
 
(a)
Westpac’s Investment made on that day during the relevant Collection Period
multiplied by the Program Margin (calculated as an effective daily rate), plus

 
 
(b)
the Unused Limit Fee Amount.

 
Review Event means each event referred to in clause 10.4.
 
RPA Commitment means Westpac's obligations to purchase Receivables under any
Future Agreement.
 
Sale Notice means a notice substantially in the form of Annexure A or in such
other form as Westpac and the Seller may agree but otherwise complying with
clause 2.1.
 
Scheduled Commitment Termination Date means, subject to clause 2.9, the second
anniversary of the date of this agreement.
 
Security Interest includes any mortgage, pledge, lien or charge or any security
or preferential interest or arrangement of any kind or any other right of, or
arrangement with, any creditor to have its claims satisfied in priority to other
creditors with, or from the proceeds of, any asset in favour of any person other
than the Seller, and in the case of any NZ Receivable, includes any security
interest (as defined and construed in accordance with the PPSA).
 
It includes retention of title other than in the ordinary course of day-to-day
trading and a deposit of money by way of security but it excludes a charge or
lien arising in favour of a Governmental Agency by operation of statute unless
there is default in payment of moneys secured by that charge or lien.
 
Seller’s hardware means all hardware and equipment used by the Seller to access
the Platform.
 
 
Page 27

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Seller’s Interest means at any time the difference between 100% and the
Purchased Interest at that time.
 
Seller’s software means all software used by the Seller to access the Platform
other than that supplied by Westpac.
 
Service Levels means the levels of service described in Attachment B to Annexure
H.
 
Servicer means the person designated as the Servicer under each Future Agreement
from time to time in accordance with clause 9.1.
 
Servicer Amount means, on any date, an amount calculated as follows:
 
SA = SR x WI x D
 
where
 
SA means the Servicer Amount on that date
 
SR means the Servicer Rate at that date
 
WI means Westpac's Investment as at that date
 
D means the number of days from the commencement of the Yield Period in which
that date falls to that date
 
Servicer Fee means (if at any time the Servicer is not the Seller), on any date,
the amount of any fee due and payable to the Servicer with respect to its
servicing role as at that date.
 
Servicer Rate means, at any date, the estimated  percentage rate representing
the cost of employing a  Successor Servicer at that date, being:
 
 
(a)
at the date of this agreement, 1%; and

 
 
(b)
at any later date, any other percentage agreed by Westpac and the Seller to
represent that cost.

 
Servicer Transfer Event means any of the events specified in clause 10.1 so far
as they relate to the Servicer.
 
 
Settlement Period means, in relation to any Offered Receivables, the period
specified as such in the Sale Notice (or agreed by Westpac and the Seller from
time to time) for those Offered Receivables, being the period which would
commence on the date of the Purchase of the relevant Offered Receivables and
which equals the DSO calculated on that date in respect of those Offered
Receivables.

 
However, any Settlement Period which would otherwise end on a day that is not a
Business Day will end on the next succeeding Business Day.
 
S&P Standard & Poor's Ratings Group.
 
Solution Description means the document described as such between the Seller and
Westpac dated [*] 2005.
 
Subsidiary has the meaning in the Corporations Act.
 
Successor Notice means a notice from Westpac to the Seller appointing a new
Servicer for the purpose of each Future Agreement in accordance with clause 9.3.
 
Successor Servicer means a new Servicer appointed under clause 9.3.
 
 
Page 28

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Supplier's Security Interest means any Security Interest in favour of a supplier
to a NZ Approved Originator in respect of which any Receivable constitutes
proceeds of any goods so originally supplied to that NZ Approved Originator by
that supplier, and includes any such Security Interest subsequently transferred
by that supplier to another person.
 
Swap Agreement means the ISDA Master Agreement, Schedule and confirmation with
Westpac relating to exchange of NZ Dollars and Dollars under the transactions
contemplated under this agreement to enable it to hedge its exposure to NZ
Dollars for expected receipts in NZ Dollars.
 
Tangible Net Worth means that amount (calculated by reference to the
consolidated balance sheet of the Moneytech Group) as being the total assets of
the Moneytech Group less the total liabilities of the Moneytech Group less the
goodwill and intangible assets of the Moneytech Group as recorded in that
balance sheet.  For the purposes of this definition, redeemable preference
shares and convertible notes will not be treated as liabilities.
 
Tax includes any tax (including under the GST Legislation), levy, impost,
deduction, charge, rate, duty, compulsory loan or withholding which is levied or
imposed by a Governmental Agency, and any related interest, penalty, charge, fee
or other amount but excludes income tax.
 
Transaction Document means:
 
 
(a)
this agreement;

 
 
(b)
any Future Agreement;

 
 
(c)
the [Originator Guarantee];

 
 
(d)
the [Collection Account Letter];

 
 
(e)
the Mandate Letter;

 
 
(f)
each power of attorney referred to in clause 12;

 
 
(g)
any Approved Originator Sale Notice from an Approved Originator to the Seller or
any Sale Notice;

 
 
(h)
any Swap Agreement;

 
 
(i)
the Insurance Policy;

 
 
(j)
the Endorsement of the Insurance Policy to Westpac;

 
 
(k)
the Charge;

 
 
(l)
any other document entered into by the Seller or the Servicer (for so long as
the Servicer is the Seller or an Associate of the Seller) and an Indemnified
Party arising out of or related to this agreement, any Future Agreement, or the
ownership or funding of any Receivables or in respect of any Receivable or
Contract;

 
 
(m)
a document or agreement entered into or provided by the Seller or the Servicer
(for so long as the Servicer is the Seller or an Associate of the Seller) under
or in connection with, or for the purpose of amending or novating any of the
above; or

 
 
(n)
any other document or agreement entered into by Westpac and any successor
Servicer appointed under clause 9.3 in relation to any of the above.

 
Unused Limit Fee means the percentage per annum referred to in the Fee Letter,
as amended from time to time by mutual agreement between the Seller and Westpac.
 
 
Page 29

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Unused Limit Fee Amount means:
 
 
(a)
if the Purchaser's Investment is less than $30,000,000, the product of:

 
 
(i)
the difference between the available Purchase Limit and the Purchaser's
Investment;

 
 
(ii)
the Unused Limit Fee; and

 
 
(iii)
1/365; and

         
(b)           otherwise, nil.
 
Westpac's Investment means:
 
 
(a)
subject to paragraphs (b) and (c), at any time an amount equal to the sum of all
payments of Instalments and Further Instalments less all reductions in Westpac's
Investment under clause 4.1(c)(vi).

 
 
(b)
Westpac's Investment shall not be reduced by any distribution of Collections:

 
 
(i)
until that distribution is received by Westpac in immediately available funds or
(to avoid double counting where Collections are applied towards meeting an
Instalment) has been applied in accordance with clause 4.8 in satisfaction of
the Instalment; or

 
 
(ii)
if at any time that distribution is rescinded or must otherwise be returned for
any reason.

 
 
(c)
On any Purchase Date, Westpac's Investment shall include (without double
counting) any Instalment to be made by Westpac under a Sale Notice offered to
and accepted by Westpac with respect to that Purchase Date.

 
Westpac Support Centre means the support centre for the Platform as notified to
the Seller by Westpac from time to time.
 
Yield Period means with respect to the Receivables (or any part):
 
 
(a)
the period which commences on the date of the Purchase of a Receivable and
ending on (but excluding) the Remittance Date set out in the relevant Sale
Notice (or such other period as agreed by Westpac); and

 
 
(b)
after the initial period, each period which commences on the Remittance Date
immediately preceding Yield Period and ending on (but excluding) the next
Remittance Date (or such other period as agreed by Westpac);

 
however,
 
 
(c)
any Yield Period which would otherwise end on a day that is not a Business Day
will end on the next succeeding Business Day; and

 
 
(d)
any Yield Period which commences before the Commitment Termination Date and
would otherwise end after the Commitment Termination Date, shall end on the
Commitment Termination Date and each subsequent Yield Period for such
Receivables (or part) will be of a duration selected by Westpac,

 
provided that no Yield Period will exceed 100 days.
 
 
Page 30

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
1.2
Interpretation

 
In this agreement the following rules apply unless the context requires
otherwise.
 
 
(a)
The singular includes the plural and the converse.

 
 
(b)
A gender includes all genders.

 
 
(c)
Where a word or phrase is defined, its other grammatical forms have a
corresponding meaning.

 
 
(d)
Headings are for convenience only and do not affect interpretation.

 
 
(e)
A reference to a person, corporation, trust, partnership, unincorporated body or
other entity includes any of the foregoing.

 
 
(f)
a reference to a clause, paragraph, annexure or attachment is to a clause or
paragraph of, or annexure or attachment to (an annexure to), this agreement, and
a reference to this agreement includes any annexure or attachment (to an
annexure);

 
 
(g)
A reference to a party to this agreement or another agreement or document
includes the party's successors and permitted substitutes or assigns.

 
 
(h)
A reference to an agreement or document is to the agreement or document as
amended, novated, supplemented or replaced from time to time, except to the
extent prohibited by this agreement.

 
 
(i)
A reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it.

 
 
(j)
A reference to writing includes a facsimile transmission and any means of
reproducing words in a tangible and permanently visible form.

 
 
(k)
A reference to conduct includes, without limitation, an omission, statement or
undertaking, whether or not in writing.

 
 
(l)
A reference to an asset includes any real or personal, present or future,
tangible or intangible property or asset and any right, interest, revenue or
benefit in, under or derived from the property or asset.

 
 
(m)
A reference to liquidation includes appointment of an administrator under Part
5.3A of the Corporations Act, compromise, arrangement, merger, amalgamation,
reconstruction, winding up, dissolution, assignment for the benefit of
creditors, scheme, composition or arrangement with creditors, insolvency,
bankruptcy or a similar procedure or, where applicable, changes in the
constitution of any partnership or person or death.

 
 
(n)
A reference to time is a reference to Sydney time.

 
 
(o)
Mentioning anything after include, includes or including does not limit what
else might be included.

 
 
(p)
In clauses 2.4-2.7 and 7.2, the expressions 'account receivable', 'chattel
paper', 'financing statement', 'new value', 'personal property', 'possession',
'proceeds', 'purchase money security interest', 'secured party', 'security
interest' and 'transfer' have the respective meanings given to them under, or in
the context of, the PPSA.

 
 
Page 31

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
1.3
Agency

 
Anything that the Seller is required to do under or in relation to the
Transaction Documents may be done by Indemnifier as agent for the
Seller.  However, for the purposes of this Agreement, and in particular the
indemnities in clause 11, it shall be taken to have been done by the Seller.  A
failure by the Indemnifier to do anything the Seller is required to do in
accordance with the relevant Transaction Document shall not absolve the Seller
from the obligation to do that thing.
 
1.4
No application of certain provisions

 
Notwithstanding any provision in this document to the contrary, unless and until
the parties agree in writing that this clause 1.4 does not apply:
 
 
(a)
the provisions relating to:

 
 
(i)
the ability to offer NZ Receivables for sale;

 
 
(ii)
the requirements for a Concentration Reserve, a Credit Reserve, a Dilution
Reserve, an FX Reserve, a Loss Horizon Ratio, a Loss Ratio, a Required Reserve
and the definitions that relate only to those provisions,

 
do not apply;
 
 
(b)
clauses 2.1(c)(v), 2.1(c)(vi), 2.3(b), 3.2(e), 4.3, 7.1(z)(ii), 6.2(a)(iii)(B)
and 10.1(j) have no application; and

 
 
(c)
the provisions in this document are to be interpreted by ignoring the following
concepts:

 
 
(i)
Adjusted Dilution Ratio;

 
 
(ii)
Credit Reserve;

 
 
(iii)
Credit Reserve Percentage;

 
 
(iv)
Current Receivables;

 
 
(v)
Default Ratio;

 
 
(vi)
Dilution;

 
 
(vii)
Dilution Horizon Ratio;

 
 
(viii)
Dilution Receivable Amount;

 
 
(ix)
Dilution Ratio;

 
 
(x)
Dilution Reserve;

 
 
(xi)
Dilution Reserve Percentage;

 
 
(xii)
Dilution Volatility Component;

 
 
(xiii)
Discount;

 
 
(xiv)
DSO;

 
 
(xv)
FX Reserve;

 
 
(xvi)
Loss Horizon Ratio;

 
 
(xvii)
Loss Ratio;

 
 
(xviii)
Net Pool Balance;

 
 
(xix)
Non-Concentration Receivables;

 
 
(xx)
Rating Multiple;

 
 
(xxi)
Required Reserve;

 
 
(xxii)
Reserve.

 
 
Page 32

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
2.
RPA commitment

--------------------------------------------------------------------------------

2.1
Sale notices

 
 
(a)
The parties agree that the proposed Westpac's Investment, the proposed Required
Reserve, the proposed Instalment and the proposed Concentration Limit will be as
follows, or as otherwise amended or altered pursuant to the provisions of this
agreement or as agreed in writing between the parties from time to time pursuant
to the provisions of this agreement:

 
 
(i)
Westpac's Investment: the aggregate of the Outstanding Balance of the Purchased
Receivables at the relevant time.

 
 
(ii)
Required Reserve: 0% of the aggregate of the Outstanding Balance of the
Purchased Receivables.

 
 
(iii)
Instalment: the aggregate of the Outstanding Balance of the Purchased
Receivables on any date until a Review Event occurs.

 
 
(iv)
Concentration Limit: Zero.

 
 
(b)
Subject to clauses 2.1(d) and 6, the Seller may offer to sell Receivables,
Related Agreements and Collections from time to time to Westpac by delivering a
Sale Notice to Westpac during the period from the date of this agreement to (but
excluding) the third Business Day immediately preceding the Commitment
Termination Date.  A Sale Notice, and each subsequent Computer File issued in
respect of the Sale Notice, must relate to all Eligible Receivables at the
relevant date.

 
 
(c)
Any Sale Notice given under this agreement shall (unless otherwise agreed by the
parties in writing) be delivered to Westpac not later than 11:00 a.m. on the
third Business Day before the date of the proposed Purchase (which must also be
a Business Day).  Each Sale Notice shall annex to it an Accounts Receivable
Trial Balance and shall (unless otherwise agreed by Westpac):

 
 
(i)
specify the proposed Purchase Date, Remittance Date, Settlement Period
and  Yield Period;

 
 
(ii)
specify the then Outstanding Balance of the Receivables offered for purchase
that will apply if that Sale Notice is accepted;

 
 
(iii)
specify the proposed Instalment which would be payable by Westpac in respect of
the Receivables so offered for purchase if Westpac were to accept the Seller's
offer as contained in the Sale Notice;

 
 
(iv)
specify Westpac's Investment that will apply if that Sale Notice is accepted;

 
 
Page 33

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(v)
specify the Credit Reserve, the Credit Reserve Percentage, the Dilution Reserve,
the Dilution Reserve Percentage and the Concentration Reserve that will apply to
all Receivables if that Sale Notice is accepted;

 
 
(vi)
specify the Discount that will apply to all Receivables if that Sale Notice is
accepted;

 
 
(vii)
specify the Net Pool Balance and Purchased Interest that will apply if that Sale
Notice is accepted; and

 
 
(viii)
specify such other information as required in clause 4 of any Sale Notice.

 
 
(d)
An offer in a Sale Notice is irrevocable during the period up to and including
the Expiry Time of that Sale Notice.

 
 
(e)
The Seller is not obliged to offer for sale to Westpac any Receivables, Related
Agreements and Collections and Westpac is not obliged to accept any offer for
sale of any Receivables, Related Agreements and Collections made by the
Seller.  Westpac will however act reasonably in considering whether to accept a
Sale Notice.

 
 
(f)
Westpac may accept the offer contained in a Sale Notice at any time prior to the
Expiry Time by, and only by, the payment by Westpac to the Seller (or as it
directs) of the Instalment in the manner described in clause 2.1(h), or in
accordance with clause 4.8(b).  Upon receipt of a Sale Notice, if Westpac
decides not to accept that Sale Notice, it will notify the Seller orally of that
decision within 24 hours of receipt of that Sale Notice.

 
 
(g)
Notwithstanding satisfaction of all relevant conditions precedent or any
negotiations undertaken between the Seller and Westpac prior to Westpac
accepting the offer contained in a Sale Notice, Westpac is not obliged to accept
the offer contained in a Sale Notice and no contract for the sale or purchase of
any Receivables, Related Agreements or Collections detailed in a Sale Notice
will arise unless and until Westpac accepts the offer contained in the Sale
Notice in accordance with this clause.  Westpac will however act reasonably in
considering whether to accept a Sale Notice.  The offer contained in a Sale
Notice may only be accepted in relation to all the Receivables detailed in the
Sale Notice.

 
 
(h)
If Westpac wishes to accept a Sale Notice in the manner specified in clause
2.1(f), it will (unless another method of payment is agreed between the Seller
and Westpac) make payment of the Instalment (being a non-refundable payment
representing part of the purchase price for the Receivables) as specified in the
Sale Notice on the Purchase Date in Dollars in immediately available funds to
such bank account in Australia as the Seller may specify in writing.  If
pursuant to clause 4.1, there are funds payable to Westpac, then subject to
clause 4.8, they shall be available for application to the Instalment and
Westpac will remit to the Seller's account only that portion of the Instalment
to be paid by Westpac on the Purchase Date that exceeds the amount payable to
Westpac pursuant to clause 4.1 for application to the Instalment.  The balance
(if any) of the funds available for application to the Instalment shall be
applied in accordance with clause 4.

 
 
(i)
If the offer contained in a Sale Notice is accepted, Westpac shall be taken to
have undertaken to the Seller to pay to the Seller as further consideration for
the purchase of the Offered Receivables:

 
 
(i)
an amount equal to the Collections allocated under clause 4.1(b)(iii) in respect
of the Offered Receivables; and

 
 
(ii)
an amount equal to any Collections remaining after application under clause
4.1(c)(vii) in respect of the Offered Receivables.

 
 
Page 34

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(j)
Nothing in clauses 2.1(k) or 4.2 or any other provision of any Transaction
Document confers on the Seller any right or interest in any Receivable, Related
Agreement or Collections (other than in each case as trustee), each party
acknowledging that no Security Interest arises from a Purchase (other than a
Permitted Security Interest, if any) and that each Purchase constitutes an
equitable assignment that is absolute and not by way of security (other than a
Permitted Security Interest).

 
 
(k)
Subject to this agreement, the purchase price for each Receivables shall be an
amount equal to its Outstanding Balances at the opening of business on the date
specified in the Computer File provided by the Seller to Westpac for the
purposes of identifying such Receivable for sale.  The purchase price shall be
satisfied by the payment of the Instalments, the Further Instalments, and the
Seller's Interest in Collections in accordance with clause 4. The Seller's
Interest is a means by which the parties determine the share of Collections to
which the Seller is entitled as part of the deferred purchase price.  It does
not constitute an equitable interest in the Purchased Receivables.

 
2.2
Limit

 
Under no circumstances shall Westpac make a Purchase or pay an Instalment or
Further Instalment to the extent that, after giving effect to the Purchase or
paying the Instalment or Further Instalment, Westpac’s Investment would exceed
the lesser of:
 
 
(a)
the Purchase Limit; and

 
 
(b)
the Purchase Base.

 
2.3
Further Instalments

 
 
(a)
The Seller shall be entitled to request payments from Westpac (either from the
relevant Collection Accounts or other applicable accounts) not more than once a
week in an amount (a Further Instalment) not exceeding the amount equal to the
Purchase Base less Westpac’s Investment on that day. Any request by the Seller
for a Further Instalment shall be in the form of an Instalment Notice.

 
 
(b)
The Reserves shall not be recalculated between Remittance Dates for the purposes
of determining the entitlement of the Seller to Further Instalments.

 
 
(c)
The Seller may only request a Further Instalment if:

 
 
(i)
the conditions precedent in clause 6.2 are satisfied; and

 
 
(ii)
it has given to Westpac a Further Sale Notice and satisfied Westpac (acting
reasonably) it is entitled to request the Further Instalment.

 
 
(d)
Subject to clause 2.3(c):

 
 
(i)
NZ Collections can be paid to the NZ Approved Originator on account for the
Seller, up to the amount of the Outstanding Balance of NZ Receivables that have
been originated since the immediately preceding Instalment or Further Instalment
was paid; and

 
 
(ii)
Collections in Dollars can be paid to the Australian Approved Originator or the
Seller, up to the amount of the Outstanding Balance of Australian Receivables
that have been originated since the immediately preceding Instalment or Further
Instalment was paid.

 
 
Page 35

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
2.4
Security Interest

 
In respect of any NZ Receivable that is transferred to Westpac under and in
accordance with a Future Agreement, the parties agree and acknowledge that:
 
 
(a)
the transfer is a deemed security interest under the PPSA, governed by the PPSA,
which arises by virtue of the transfer to Westpac of that NZ Receivable by the
Seller under and in accordance with a Sale Notice;

 
 
(b)
the purchase arrangements contemplated by each Sale Notice are intended to
operate so that the Seller and Westpac will at all times be able to prove that,
in respect of each relevant NZ Receivable that is an account receivable, the
sale in equity of that NZ Receivable constitutes a transfer for which new value
was provided by Westpac for and in respect of the acquisition of that NZ
Receivable;

 
 
(c)
the security interest referred to in clause 2.4(a) will have been perfected by
the registration of a financing statement on the PPSR against the Seller in
respect of all of the Seller's present and after acquired accounts receivable
and chattel paper;

 
 
(d)
nothing in clauses 2.4 to 2.6, or anything else in or contemplated by the
Transaction Documents, is intended to create or imply that the sale of any
Receivable under a Future Agreement is anything other than an absolute
assignment of the Seller's rights and interest in those Receivables to
Westpac.  In particular, it is not a secured or unsecured loan.

 
2.5
Registration on PPSR

 
The Seller agrees and acknowledges that, in relation to NZ Receivables to be
transferred from the Seller to Westpac, Westpac will arrange for financing
statements in relation to those NZ Receivables under the PPSA to be registered:
 
 
(a)
describing the collateral to which it relates as "All of the debtor's present
and after acquired accounts receivable and chattel paper;

 
 
(b)
describing the proceeds of that collateral as "All present and after acquired
personal property being proceeds of the collateral described in this financing
statement"; and

 
 
(c)
with the secured party group being the Seller and Westpac and the debtor group
being the relevant NZ Approved Originator and the Seller.

 
2.6
PPSA Provisions

 
 
(a)
(Part 9 Provisions)  The parties to this agreement acknowledge that it is their
intention that the provisions contained in Part 9 of the PPSA do not apply to
the NZ Receivables transferred to Westpac pursuant to a Future
Agreement.  However, if at law this is not the case and in respect of any other
security interest created by this agreement:

 
 
Page 36

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(i)
any power to sell any of the NZ Receivables, whether conferred by this agreement
or otherwise, may be exercised without the need to give the Seller any notice of
the kind that is referred to in section 114 of the PPSA and, if any of the NZ
Receivables are sold at any time, Westpac is not required to give the statement
referred to in section 116 of the PPSA; and

 
 
(ii)
the Seller acknowledges that it is not entitled by section 117 of the PPSA to
any surplus amounts which may result from any sale at any time.

 
 
(b)
(Verification Statement)  The Seller waives the right to receive a copy of the
verification statement confirming registration of a financing statement or
financing change statement relating to the security interest under this
agreement.

 
2.7
Change of Purchase Limit; Concentration Limit and extension of Concentration
Term

 
 
(a)
Purchase Limit or Concentration Limit

 
If the Seller wants  a change to either the Purchase Limit  or a Concentration
Limit it shall give a written request to Westpac.  Westpac shall respond to that
request within 30 days.  If Westpac in its discretion agrees to a change to
either limit it shall prepare the necessary documents.  No change shall be
effective until the documents are signed and any condition satisfied.
 
                (b)
(i)
If the Seller wants an extension of the Concentration Term on the first or any
subsequent anniversary of this agreement it shall give a written request to
Westpac at least 60 days before the relevant anniversary.  If Westpac agrees, it
shall give a written notice of acceptance to the Seller before the then current
Concentration Term.

 
 
(ii)
The Concentration Term shall be extended by Westpac for a further period if it
is satisfied with the proposed fees and margins.

 
2.8
Voluntary termination of RPA Commitment or reduction of Purchase Limit

 
Subject to clause 5.8, the Seller may, upon at least 60 days' notice to Westpac,
terminate the RPA Commitment in whole or reduce in part the unused portion of
the Purchase Limit, however:
 
 
(a)
each partial reduction shall be in an amount equal to $5,000,000 or an integral
multiple of $5,000,000; and

 
 
(b)
unless the RPA Commitment is terminated in whole, after giving effect to such
reduction, the remaining Purchase Limit, in accordance with this agreement, will
not be less than $10,000,000.

 
2.9
Extension

 
Not less than 60 days prior to the Scheduled Commitment Termination Date, the
Seller may request Westpac to agree to extend the term of this agreement by
another calender years.  If that request is made by the Seller, and accepted by
Westpac not less than 30 days prior to the Scheduled Commitment Termination
Date, this agreement will be deemed to be amended such that the revised
Scheduled Commitment Termination Date is the date falling one calender year
after the date that would otherwise have been the Scheduled Commitment
Termination Date.
 
 
Page 37

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
2.10
Seller obligations upon RPA Termination

 
Subject to clause 3.3, and provided that all amounts actually or contingently
owed to Westpac by the Seller and the Servicer (in the case of the Servicer,
whilst the Servicer is the Seller or an Associate of the Seller) under the
Transaction Documents have been paid in full and all outstanding obligations of
the Seller and the Servicer (in the case of the Servicer, whilst the Servicer is
the Seller or an Associate of the Seller) under the Transaction Documents have
been fulfilled, the Seller and the Servicer (in the case of the Servicer, whilst
the Servicer is the Seller or an Associate of the Seller) shall have no further
obligations under the Transaction Documents following the termination of the RPA
Commitment in whole and any remaining interest of Westpac in the Purchased
Receivables is extinguished.
 
2.11
Purchase Limit availability

 
 
(a)
The Purchase Limit on the first Closing Date shall be $10,000,000.

 
 
(b)
In order for the Purchase Limit to be increased:

 
 
(i)
first to $25,000,000 at the end of the 6 month review period commencing on the
Closing Date (the First 6 Months); and

 
 
(ii)
then to $50,000,000 at the end of the 6 month review period commencing on the
expiration of the First 6 Months,

 
the Seller must first demonstrate the following to the satisfaction of Westpac;
 
 
(iii)
the number of Delinquent Obligors with Receivables with Amounts Due that are
greater than 30 days past due is less than 4% of the number of Obligors in the
Program during the applicable six month review period, or as otherwise agreed;
and

 
 
(iv)
it has satisfied its obligations under the Transaction Documentation as
confirmed by an auditor appointed by Westpac,

 
at which point Westpac will provide confirmation to the Seller of the increased
Purchase Limit.

 
3.
Collection

--------------------------------------------------------------------------------

 
3.1
Collection of Receivables

 
 
(a)
Subject to clause 9.2(b), on each day the Servicer receives payment from an
Obligor on account of Purchased Receivables included in the Purchase Base on
that day, the Servicer shall receive those payments on behalf of Westpac and
shall deposit each payment into the relevant Collection Account in accordance
with the terms of the relevant Collection Account Letter;

 
 
(b)
Subject to clause 9.2(b), the Servicer undertakes:

 
 
(i)
that on each day an Approved Originator receives a payment from an Obligor on
account of Purchased Receivables included in the Purchase Base on that day and
such a payment represents a Collection, it receive those payments on behalf of
Westpac; and

 
 
(ii)
that each such Collection will be deposited into the relevant Collection Account
in accordance with the terms of the relevant Collection Account Letter.

 
 
Page 38

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(c)
Pursuant to the Collection Account Letter, on each Business Day and subject to
an Early Amortisation Event not subsisting, amounts standing to the credit of
the Collection Account may be remitted to, and applied by, the Seller or the
relevant Approved Originator at the Seller's or the relevant Approved
Originator's discretion.  The Servicer or the relevant Approved Originator (as
the case may be) will account to Westpac for all remittances from the Collection
Account during the Collection Period on the relevant Remittance Date immediately
following a Collection Period (other than to the extent that the remittances
relate to a Relevant Receivable (as defined in clause [*] of the Collection
Account Letter).

 
3.2
Deemed Collections

 
 
(a)
Subject to paragraph (e), for the purposes of this agreement:

 
 
(i)
if on any day the Outstanding Balance of any Purchased Receivable is:

 
 
(A)
reduced or adjusted by the Seller or Servicer as a result of any defective,
rejected, repossessed or returned goods or services or any cash discount or
other adjustment made by the Seller;

 
 
(B)
reduced or cancelled by the Seller or Servicer or by operation of law as a
result of a set off or by agreement in respect of any claim by the Obligor or
any other person against the Seller, an Approved Originator or any other person
(whether such claim arises out of the same or another transaction); or

 
 
(C)
not paid because of any change by the Seller or Servicer in the due date for
payment of any such Receivable otherwise than with the prior consent of Westpac,

 
the Seller will be deemed to have received on such day a Collection of such
Receivable in the amount reflected in the books and records of the Seller or the
Servicer as the amount of such reduction, adjustment or cancellation, or in
relation to paragraph (C), the Outstanding Balance of the Purchased Receivables;
 
 
(ii)
without limiting the generality or effect of any other provision of this
agreement if:

 
 
(A)
a Purchased Receivable is not paid when due;

 
 
(B)
the Servicer takes all reasonable steps in accordance with the Credit and
Collection Policy to collect the Purchased Receivable; and

 
 
(C)
the Purchased Receivable is not collected in full solely by reason of any facts
or circumstances the occurrence of which constitutes a breach of any of the
Seller’s or the Servicer’s (if the Servicer is the Seller or an Associate of the
Seller) representations, warranties or obligations under this agreement,

 
the Seller will be deemed to have collected an amount equal to the Purchased
Receivable (or any uncollected part) at the time that breach is first known to
the Seller; or
 
 
Page 39

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(iii)
if:

 
 
(A)
a Purchased Receivable, together with the Contract or any Related Agreement, is
in contravention of any relevant law and as a consequence the Purchased
Receivable becomes unenforceable, the Seller will be deemed to have collected an
amount equal to the Purchased Receivable (or any uncollected part) at the time
that contravention or violation is first known to the Seller;

 
 
(B)
(except as otherwise disclosed to Westpac in writing by the Seller prior to the
date of the relevant Sale Notice) any of the representations or warranties
contained in clause 7.1 prove to have been incorrect in relation to a Purchased
Receivable when made at the time the Receivables are purchased by Westpac, the
Seller will be deemed to have received a Collection of such Purchased Receivable
equal to its Original Balance less any Collections with respect to that
Purchased Receivable previously accounted for and applied pursuant to clause 4,
at the time the relevant circumstances are first detected by the Seller; or

 
 
(C)
in respect of any Purchased Receivables, the Seller records in any account or
ledger maintained by it in respect of the relevant Obligor a payment of that
Purchased Receivable (whether by way of crediting that account or ledger or
otherwise),

 
then the Seller shall be deemed to have received a Collection equal to that
amount at the time the contravention, violation or circumstances (as the case
may be) are first detected by the Seller, or at the time such recording is made
(unless the Seller has subsequently reversed that record of payment).
 
 
(b)
If the Seller is not acting as the Servicer, it will promptly pay to the
Servicer (to be held by the Servicer in accordance with clause 9.2) the amount
of any deemed Collection pursuant to clause 3.2(a)(i) – [iii] (inclusive).

 
 
(c)
Any deemed Collection under clause 3.2 will be accounted for and applied in
accordance with clause 4 on the Remittance Date immediately following the date
on which that deemed Collection is deemed to have occurred.

 
 
(d)
Any Purchased Receivable for which there is a deemed Collection under this
clause 3.2 is deemed not to be an Overdue Receivable, a Receivable Ineligible
for Funding or Charge-Off Receivable to the extent of such deemed Collection.

 
 
(e)
To the extent that the Seller is required to pay an amount under this clause 3.2
as a direct consequence of a Dilution (the Dilution Deemed Collection), the
Seller is only required to pay that part of the Dilution Deemed Collection
which, when aggregated with all previous Dilutions, exceeds the sum of each
amount equal to the Dilution Reserve calculated on each Purchase Date (assuming
for the purpose of such calculation that the Receivables as at each Purchase
Date comprise only the Pool of Receivables referred to in the Sale Notice or
Further Notice (as the case may be) given on that Purchase Date).

 
 
Page 40

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
3.3
Return of Distribution

 
No amount payable in respect of a Purchase or pursuant to the Transaction
Documents shall be considered paid, and no Westpac’s Investment shall be reduced
by any distribution of Collections pursuant to the Transaction Documents, if at
any time such payment or distribution is rescinded by any law relating to
preferential payments in the event of a bankruptcy or insolvency or must
otherwise be returned.
 
3.4
Interpretation

 
All references in this agreement to the Seller accounting to Westpac for
Collections made in respect of Purchased Receivables shall mean, in relation to
deemed Collections where no money may have been actually received by the
Servicer from, or for the account of, the relevant Obligor, the payment by the
Seller to the Servicer (to be held by the Servicer in accordance with
clause 9.2) no later than the time for application of deemed Collections
specified in clause 3.2(b) of an amount or amounts equal to the relevant deemed
Collections.

 
4.
Settlement Procedures

--------------------------------------------------------------------------------

 
4.1
Settlement Procedures for all Collections

 
 
(a)
On:

 
 
(i)
each Remittance Date; or

 
 
(ii)
if an Early Amortisation Event is subsisting, more frequently as Westpac (acting
reasonably, having regard to the implications for the Seller and the Servicer)
may from time to time require,

 
the Seller and the Servicer shall account to Westpac for Collections in respect
of Purchased Receivables during the relevant Collection Period.  Collections in
NZ Dollars shall be paid into the NZ Collection Account in NZ Dollars.  To the
extent that Collections have been withdrawn from the Collection Account during
the relevant Collection Period, the Seller undertakes to pay to Westpac on the
Remittance Date, the amounts set out in clauses 4.1(c)(i) to clause 4.1(c)(vi)
on the relevant Remittance Date that follows the Collection Period.
 
 
(b)
Collections shall be allocated rateably on each Remittance Date in the following
proportions:

 
 
(i)
to Westpac, the Finance Charge Collections, for application in accordance with
clause 4.1(c);

 
 
(ii)
to Westpac, the Purchased Interest of Principal Collections, at the opening of
business on the relevant Remittance Date, for application in accordance with
clause 4.1(c); and

 
 
(iii)
to the Seller, the Seller’s Interest of Principal Collections.

 
Westpac undertakes to the Seller to, at Westpac’s election:
 
 
(iv)
pay the Seller the amount required under clause 2.1(i)(i); or

 
 
Page 41

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(v)
if Westpac does not pay that amount, allow the Servicer to retain (if the
Servicer is the Seller or any Associate of the Seller) or to require the
Servicer to pay to the Seller (if the Servicer is not the Seller or an Associate
of the Seller) Collections equal to the amount allocated under clause
4.1(b)(iii), in satisfaction of Westpac’s liability to the Seller under clause
2.1(i)(i).

 
 
(c)
Westpac shall apply amounts received under paragraph (b)(i) and (b)(ii) in the
following order:

 
 
(i)
first, if the Seller is not the Servicer and the Servicer Fee is payable, to the
Servicer in an amount equal to the Servicer Fee;

 
 
(ii)
second, to Westpac in an amount equal to the relevant Retention Amount;

 
 
(iii)
third, to Westpac in an amount equal to the Accrued Interest Cost (where Westpac
has provided notice in writing to the Seller of the Accrued Interest Cost on or
prior to the relevant Remittance Date, and otherwise, zero);

 
 
(iv)
fourth, to Westpac to pay any other costs, expenses, damages, claims or fees it
incurs in servicing the Purchased Receivables (including the costs and fees of
any replacement Servicer) which have been incurred under clauses 9.4 and 9.5;

 
 
(v)
fifth, to the Cash Reserve Bank Account in an amount so that the Cash Reserve is
not less than the Cash Reserve Requirement;

 
 
(vi)
sixth:

 
 
(A)
if an Event of Default or Early Amortisation Event is subsisting, to Westpac to
reduce Westpac's Investment; and otherwise

 
 
(B)
subject to reinvestment under clause 2.1(h) at the request of the Seller, to
Westpac to reduce Westpac's Investment;

 
 
(vii)
seventh to the Seller as further payment of the purchase price.

 
4.2
Discharge

 
When the Servicer has received sufficient funds on behalf of Westpac to reduce
Westpac's Investment to zero, and no other amounts are then due and payable to
Westpac by the Seller, or (if the Servicer is the Seller or an Associate of the
Seller) the Servicer, under any Transaction Document, Westpac undertakes to the
Seller to:
 
 
(a)
pay the Seller the amount required under clause 2.1(i)(ii); or

 
 
(b)
if Westpac does not pay that amount, allow the Servicer to retain (if the
Servicer is the Seller or an Associate of the Seller) or to require the Servicer
to pay to the Seller (if the Servicer is not the Seller or an Associate of the
Seller) any Collections remaining after application under clause 4.1(c)(vi), in
satisfaction of Westpac’s liability to the Seller under clause 2.1(i)(ii).

 
4.3
Adjustments to Reserves

 
 
(a)
On each Purchase Date Westpac shall, without limiting or prejudicing its rights
under this agreement, apply any amount standing to the credit of the Cash
Reserve in or towards satisfaction of Receivable that has been an Overdue
Receivable for more than 30 days and, in this event the Cash Reserve shall be
reduced by the amount so applied.

 
 
Page 42

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(b)
Upon the application of the Cash Reserve in or towards satisfaction of a
Receivable under clause 4.3(a), Westpac agrees that its interest in that
Receivable is extinguished.

 
 
(c)
On each Purchase Date Westpac shall, without limiting or prejudicing its rights
under this agreement, apply any amount standing to the credit of the Credit
Reserve in or towards satisfaction of Charge-Off Receivables and, in this event
the Credit Reserve shall be reduced by the amount so applied.

 
 
(d)
The Seller acknowledges that Westpac is not required to release or reduce the
Credit Reserve determined in relation to the Receivables referred to in a Sale
Notice (the First Sale Notice), except as referred to in
clause 4.2.  Accordingly, the Credit Reserve referred to in the Sale Notice that
is given next after the First Sale Notice will not be less than the greater of:

 
 
(i)
the Credit Reserve in the First Sale Notice less the aggregate Charge-Off
Receivables applied to reduce that Credit Reserve; and

 
 
(ii)
the Credit Reserve that would otherwise be calculated for that Sale Notice under
this agreement.

 
 
(e)
Upon the application of the Credit Reserve in or towards satisfaction of
Charge-Off Receivables, Westpac may, at the request of the Seller, agree that
its interests in those Charge-Off Receivables be extinguished.

 
4.4
Payments and Computations, etc.

 
 
(a)
The Seller and the Servicer shall make all payments to Westpac under a
Transaction Document:

 
 
(i)
without set off or counterclaim and without deduction, except any compulsory
deduction with respect to Taxation;  and

 
 
(ii)
by paying or depositing it in accordance with the terms of the relevant
Transaction Document no later than 11.00 am (or such other time as the parties
agree in writing) on the day when due in same day funds to such bank account in
Australia, or in such other manner as Westpac may specify from time to time.

 
 
(b)
All computations of interest and any fees under each Transaction Document shall
be made on the basis of a year of 365 days for the actual number of days
(including the first day but excluding the last day) elapsed.

 
 
(c)
If any payment is due on a day which is not a Business Day, the due date will be
the next Business Day in the same calendar month or, if none, the preceding
Business Day.

 
4.5
Additional payments

 
Whenever the Seller or the Servicer is obliged to make a deduction in respect of
Tax from any payment to Westpac under any Transaction Document:
 
 
(a)
it shall promptly pay the amount deducted to the appropriate Governmental
Agency;

 
 
Page 43

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(b)
within 30 days of the end of the month in which the deduction is made, it shall
deliver to Westpac official receipts (or, if no official receipt issues at such
time, promptly after issue of an official receipt) or other documentation
acceptable to the relevant Indemnified Party evidencing payment of that amount;
and

 
 
(c)
unless the Tax is a tax on overall net income, it shall pay Westpac on the due
date of the payment any additional amounts necessary (as determined by Westpac)
to ensure that Westpac receives when due a net amount (after payment of any
Taxes (other than any tax on net income) in respect of those additional amounts)
in the relevant currency equal to the full amount which it would have received
had a deduction not been made.  It shall indemnify Westpac on demand against the
Tax and any amounts recoverable from Westpac in respect of the Tax.

 
Each of the Seller and the Servicer waives any statutory right to recover from
Westpac any amount paid under this clause.
 
The obligations of the Seller and the Servicer under this clause survive the
repayment of Westpac's Investment and the termination of this agreement.
 
4.6
Reimbursement

 
 
(a)
Whenever:

 
 
(i)
the Seller or the Servicer pays any additional amount under clause 4.5 in
respect of deducted Tax; and

 
 
(ii)
Westpac (acting reasonably) decides that it has received any clearly
identifiable relief for the deducted Tax in computing its income Tax,

 
Westpac will promptly pay to the Seller or the Servicer (as the case may be) the
amount of any consequent reduction in its income Tax, but only to the extent
that it determines that a payment to the Seller or the Servicer (as the case may
be) can be made without prejudice to the retention of the relief.
 
 
(b)
Nothing in paragraph (a) interferes with the right of Westpac to arrange its tax
affairs in any manner it thinks fit.  In particular, Westpac need not claim any
relief in respect of deducted Tax in priority to any other relief available to
it.  Nor need it disclose to the Seller or the Servicer any information
regarding its tax affairs or tax computations.

 
4.7
Treatment of Collections

 
So long as the Seller shall hold any Collections required to be paid to the
Servicer or Westpac, it shall hold such Collections on behalf of, and for the
account of, Westpac and shall clearly mark such records as agreed between
Westpac and the Seller in writing to reflect such account.  However, unless and
until the Seller or the Servicer receives a notice under clause 9.2(b), the
Seller may commingle Collections with its other property without being in breach
of its fiduciary obligations in respect of such Collections.
 
4.8
Settlement arrangements

 
 
(a)
Collections that would otherwise be payable to Westpac may be applied as payment
for all or part of any Instalment for Receivables offered for sale under a Sale
Notice that is payable by Westpac on the day the Collections are payable to
Westpac, unless Westpac gives a notice to the Seller that Collections are not to
be so applied.

 
 
(b)
If as a result of the application of paragraph (a) above, no cash consideration
would be payable by Westpac to the Seller on the acceptance of the relevant Sale
Notice, Westpac may accept the offer in that Sale Notice by paying $1 to the
Seller by the Expiry Time.

 
 
Page 44

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
5.
Fees

--------------------------------------------------------------------------------

 
5.1
Establishment Fee

 
The Seller shall to the extent it has not already done so pay to Westpac a
one-off establishment fee.  The establishment fee shall be as set out in the Fee
Letter and any unpaid arranger fee shall be payable on the date of this
agreement.
 
If the facility is increased or varied at the request of the Seller, Westpac
reserves the right to charge a further establishment or other fee in an amount
determined by it (acting reasonably).
 
5.2
Commitment Fee

 
The Seller shall pay to Westpac a commitment fee in accordance with the Fee
Letter.
 
5.3
Unused Limit Fee

 
The Seller shall pay to Westpac an unused limit fee in accordance with the Fee
Letter.
 
5.4
Termination Payment

 
If the Seller wishes to terminate the Program before the Scheduled Termination
Date, it can do so by payment of Westpac’s Investment and the Termination
Payment.  The Termination Payment reflects the Commitment Fee expected to be
paid to the Purchaser from the date the Program is terminated to the Scheduled
Termination Date, if the Program had not been utilised and remained on
foot.  The Termination Payment is set out in the Fee Letter.
 
5.5
Changes in law

 
When there is a change in law that will result in Program Costs, Westpac shall
use reasonable efforts to mitigate the effect of such change in law, failing
which Westpac and the Seller shall negotiate in good faith to avoid or reduce
the effect of such change.  Subject to clause 5.6, if that also fails the Seller
shall from time to time pay to Westpac upon demand such amounts as necessary to
compensate Westpac for such Program Costs on and from the date that they are
incurred or suffered.  If the Seller requires these costs to be verified by an
independent accounting firm, they shall only be payable to the extent they are
so verified.
 
The Seller's obligations under this clause survive the termination of this
agreement and any Future Agreement.
 
5.6
Right to Terminate

 
The Seller may terminate the Program without any penalties applying if Program
Costs are incurred and all reasonable endeavours to restructure the Program and
this agreement have been exhausted which result in a cost to the Seller which is
worse than can be achieved elsewhere in the market for the Program.
 
 
Page 45

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
5.7
Program Costs

 
Westpac agrees to notify the Seller promptly upon becoming aware of Program
Costs.
 
5.8
Prepayment Amount

 
Subject to clause 5.6, if the RPA Commitment is terminated by the Seller under
clause 2.8, then on the Commitment Termination Date, the Seller will pay the
Prepayment Amount to Westpac.
 
5.9
Authorisation

 
The Seller authorises Westpac to debit the Nominated Account on the final day of
each calendar month, or more frequently at Westpac's discretion, for each amount
payable by the Seller to Westpac under this Agreement.

 
6.
Conditions precedent

--------------------------------------------------------------------------------

 
6.1
Conditions precedent to first Sale Notice

 
The right of the Seller to give the first Sale Notice shall be subject to
Westpac having received in form and substance satisfactory to it on or before
the date such Sale Notice is given:
 
 
(a)
(verification certificate)  a certificate in relation to each of the Seller and
the Servicer given by a director of the Seller and the Servicer respectively
substantially in the form of Annexure B with the attachments referred to and
dated on the date such Sale Notice is given;

 
 
(b)
(documents)  duly executed counterparts of each Transaction Document together
with a cheque for all relevant stamp duty payable in connection with these
documents;

 
 
(c)
(Credit and Collection Policy)  a copy of the Credit and Collection Policy of
each Originator initialled by the Seller;

 
 
(d)
(Westpac's lawyers' opinions)  an opinion of Australian legal advisers to
Westpac;

 
 
(e)
(Deed of release) evidence satisfactory to Westpac (acting reasonably) that each
Chargee has released any claim it may have to any Purchased Receivables
originated by the Seller and each Approved Originator and Collections derived
from such Purchased Receivables, except in relation to:

 
 
(i)
the Seller's Interest; or

 
 
(ii)
a Supplier's Security Interest;

 
 
(f)
(Power of Attorney):

 
each Australian Approved Originator has provided to Westpac a power of attorney
in a form consistent with clause 12.2; and
 
 
(g)
(Sale to Seller) evidence that the relevant Approved Originators have equitably
assigned to the Seller the Receivables originated by them.

 
 
Page 46

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(h)
(Pro form settlement statements)  a pro form settlement statement in respect of
the proposed initial Purchase;

 
 
(i)
(Accountant's report)  a report from the Seller's auditor on the Seller's
records and systems relating to the Receivables;

 
 
(j)
(Cash Reserve)  evidence that the amount in the Cash Reserve is not less than
the Cash Reserve Requirement; and

 
 
(k)
(Financial confirmations):

 
 
(i)
confirmation from Moneytech Limited's legal counsel that the holders of the
convertible notes issued by Moneytech Pty Limited have no rights to accelerate
the repayment of the convertible notes; and

 
 
(ii)
confirmation from each preference shareholder of Moneytech Limited (PSH) to
Moneytech Limited that either:

 
 
(A)
the PSH expects to rollover their preference shares for a further period which
extends beyond the Scheduled Commitment Termination Date;

 
 
(B)
the PSH will use the proceeds of all its maturing preference shares to subscribe
for convertible notes issued by Moneytech Limited; or

 
 
(C)
the PSH will redeem its preference shares for cash and Moneytech has arranged
for its convertible notes to be issued to that PSH in an amount equal to the
redemption amount.

 
6.2
Further conditions precedent

 
The rights of the Seller to give a Further Sale Notice or withdraw a Further
Instalment and the obligations of Westpac to pay an Instalment shall be subject
to the further conditions precedent that:
 
 
(a)
on the date of giving the Further Sale Notice or the date of payment of the
Instalment or withdrawal of the Further Instalment the following statements
shall be true (and the Seller shall, by virtue of giving the Sale Notice, or
receiving the Instalment or Further Instalment, be deemed to have certified
that):

 
 
(i)
(representations true):

 
 
(A)
the representations and warranties in clause 7.1 in respect of the Seller and,
where the Servicer is the Seller or an Associate of the Seller, the Servicer
are, to the best of the Seller's and Servicer's knowledge and belief, true as of
such day as though they had been made at that date in respect of the facts and
circumstances then subsisting; or

 
 
(B)
the representations and warranties in clause 7.1 in respect of the Servicer,
where the Servicer is not the Seller or an Associate of the Seller, are to the
best of the Servicer’s knowledge and belief true as of such day as though they
had been made at that date in respect of the facts and circumstances then
subsisting;

 
 
(ii)
(no default)  no event has occurred and is subsisting or would result from such
increase, addition, removal or remittance, that constitutes an Early
Amortisation Event or Potential Early Amortisation Event;

 
 
Page 47

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(iii)
(limits)  after making the Instalment:

 
 
(A)
clause 2.2 will not be breached; and

 
 
(B)
the Net Pool Balance shall equal or exceed the sum of Westpac's Investment and
the Required Reserves; and

 
 
(iv)
(Insurance Policy) the Insurance Policy is current; and

 
 
(b)
on or before the date of that Further Sale Notice or the payment of the
Instalment, Westpac has received in form and substance to the satisfaction of
it:

 
 
(i)
(Determination Date Statement) a Determination Date Statement as of the most
recent Determination Date; and

 
 
(ii)
(release)  to the extent necessary, the release from any Security Interest of
the Receivables other than:

 
 
(A)
a Permitted Security Interest (if any); or

 
 
(B)
a Supplier's Security Interest.

 
6.3
Additional conditions precedent in respect of NZ Approved Originators

 
Notwithstanding the prior provisions of this clause 6, the right of the Seller
to give the first Sale Notice in respect of any NZ Receivables is subject to
satisfaction of such conditions precedent as Westpac may in its discretion
specify (including without limitation any amendment to the provisions of this
agreement and the delivery of a Directors Certificate in the form of Annexure
D).

 
7.
Representations and Warranties

--------------------------------------------------------------------------------

 
7.1
Representations and warranties by Seller and Servicer

 
Each of the Seller and the Servicer makes the following representations and
warranties:
 
 
(a)
(Status) It is a corporation validly existing under the laws of the place of its
incorporation specified in this agreement.

 
 
(b)
(Power) It has the power to enter into and perform its obligations under the
Transaction Documents to which it is expressed to be a party, to carry out the
transactions contemplated by those documents, and to carry on its business
substantially as now conducted or contemplated.

 
 
(c)
(Corporate authorisations) It has taken all necessary corporate action to
authorise the entry into and performance of the Transaction Documents to which
it is expressed to be a party and to carry out the transactions contemplated by
those documents.

 
 
(d)
(Documents binding) Each Transaction Document to which it is expressed to be a
party is its valid and binding and enforceable obligation in accordance with its
terms, subject to any necessary stamping and registration and subject to laws
affecting creditors' rights and to general principles of equity.

 
 
(e)
(Transactions permitted) The execution and performance by it of the Transaction
Documents to which it is expressed to be a party and each transaction
contemplated under those documents did not and will not (as applicable) violate
in any respect a provision of:

 
 
Page 48

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(i)
a law or treaty or a judgment, ruling, order or decree of a Governmental Agency
binding on it;

 
 
(ii)
any constitution or other constituent documents of it; or

 
 
(iii)
any other document or agreement which is binding on it where such breach is
reasonably likely to have a Material Adverse Effect,

 
and, except as provided or permitted by the Transaction Documents, did not and
will not (as applicable):
 
 
(iv)
create or impose a Security Interest on any of the Receivables contemplated in
any Future Agreement other than a Permitted Security Interest (if any); or

 
 
(v)
allow a person to accelerate or cancel an obligation with respect to any
material Financial Indebtedness provided to the Seller or Servicer (for so long
as the Servicer is the Seller or an Associate of the Seller) or constitute an
event of default, cancellation event, prepayment event or similar event
(whatever called) under an agreement relating to such Financial Indebtedness,
whether immediately or after notice or lapse of time or both.

 
 
(f)
(Accounts):

 
 
(i)
The most recent consolidated Accounts of the Group give a true and fair view of
the matters with which they deal.

 
 
(ii)
There has been no subsequent change in the Group's state of affairs since that
date which is reasonably likely to have a Material Adverse Effect or materially
adversely affect the collectability of the Purchased Receivables.

 
 
(iii)
Those consolidated accounts comply:

 
 
(A)
with current accounting practices applied in the applicable jurisdictions,
except to the extent disclosed in them; and

 
 
(B)
with all applicable laws.

 
 
(g)
(No litigation) Other than as disclosed in writing to Westpac prior to the date
of this agreement, no litigation, arbitration, Tax claim, dispute or
administrative or other proceeding is current or pending or, to its knowledge,
threatened, which is reasonably likely to have a Material Adverse Effect.

 
 
(h)
(No default)

 
 
(i)
It is not and none of the Approved Originators are in default under a document
or agreement (including an Authorisation) binding on it or its assets which
relates to Financial Indebtedness and which may have a Material Adverse Effect.

 
 
(ii)
Nothing has occurred which constitutes an Early Amortisation Event, cancellation
event, prepayment event or similar event (whatever called) under any Future
Agreement or any other material agreements, whether immediately or after notice
or lapse of time or both where in any such case the default would have a
Material Adverse Effect.

 
 
Page 49

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(i)
(Authorisations)  Each Authorisation which is required in relation to:

 
 
(i)
the execution, delivery and performance by it of the Transaction Documents to
which it is expressed to be a party and the transactions contemplated by those
documents;

 
 
(ii)
the validity and enforceability of the Transaction Documents to which it is
expressed to be a party; and

 
 
(iii)
the perfection of the interest of Westpac in the Purchased Receivables (not
including such Authorisations, (if any) pertaining solely to acts of Westpac),

 
has been obtained or effected.  Each is in full force and effect.  It is not in
breach of any of them where such breach has or is reasonably likely to have a
Material Adverse Effect.  It has paid all applicable fees for each of them.
 
 
(j)
(Filings) It has filed all necessary returns and holds all appropriate licences
and possesses the necessary skill, judgement and ability to carry out its
obligations under the Transaction Documents.

 
 
(k)
(No misrepresentation) All information provided by it to Westpac is true in all
material respects at the date of this agreement or, if later, when
provided.  Neither that information nor its conduct and the conduct of anyone on
its behalf in relation to the transactions contemplated by Transaction
Documents, was or is misleading, by omission or otherwise, in any material
respect.

 
 
(l)
(Agreements disclosed) Each document or agreement which is material to the
Transaction Documents or Contract in relation to a Purchased Receivable or which
has the effect of varying a Transaction Document or Contract in relation to a
Purchased Receivable, has been disclosed to Westpac in writing.

 
 
(m)
(Copies of documents) All copies of documents (including its latest audited
accounts and all Authorisations) given by it or on its behalf to Westpac are
true and complete copies.

 
 
(n)
(Law) It and each Approved Originator has complied in all material respects with
all laws binding on it where breach has or is reasonably likely to have a
Material Adverse Effect.

 
 
(o)
(Trust) It does not hold any assets as the trustee of any trust, other than
under a Future Agreement.

 
 
(p)
(Solvency) It, and each Approved Originator, is not insolvent.

 
 
(q)
(Taxes) It, and each Approved Originator, has paid all Taxes payable by it when
due other than, Taxes for which it has set aside sufficient reserves and which
are being contested in good faith.

 
 
(r)
(Valid Sale) Each Purchase will constitute a valid sale, by way of equitable
assignment of the Offered Receivables to Westpac, enforceable against creditors
of, and purchasers from, the Seller (subject to the rule in Dearle v Hall) but
subject to the rights of any creditor of or to an NZ Approved Originator or the
Seller to the extent of each relevant Supplier's Security Interest (if any).

 
 
(s)
(Quality of Title):

 
 
(i)
Each Offered Receivable which was originated by the Seller is owned by the
Seller and each Offered Receivable which was originated by an Approved
Originator is beneficially owned by the Seller, free and clear of any Security
Interest (other than any Supplier's Security Interest or any Security Interest
arising solely as the result of any action taken by Westpac including, for the
avoidance of doubt, a Permitted Security Interest (if any)).

 
 
Page 50

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(ii)
If Westpac makes a Purchase it shall have acquired and shall continue (subject
to any action taken by Westpac not contemplated by this agreement) to have
maintained an equitable interest in each Purchased Receivable and in respect of
each Collection related to that Purchased Receivable (in each case subject to
the rule in Dearle v Hall), free and clear of any Security Interest (other than
any Supplier's Security Interest or any Security Interest arising solely as the
result of any action taken by Westpac, including, for the avoidance of doubt, a
Permitted Security Interest (if any)).

 
 
(iii)
Each Obligor is a Program Member, and satisfies the eligibility criteria of the
Program to be and remain a Program Member.

 
 
(t)
(Accurate Reports) To the best of its knowledge and belief (after reasonable
investigation) no Determination Date Statement (if prepared by the Seller, or to
the extent information contained in that Determination Date Statement was
supplied by the Seller), information, exhibit, financial statement, document,
book, record or report furnished or to be furnished by the Seller or the
Servicer to Westpac in connection with a Transaction Document is inaccurate in
any material respect as of the date it is dated or (except as otherwise
disclosed to Westpac at that time) as of the date so furnished, or contains any
material misstatement of fact or omission or omits to state a material fact or
any fact necessary to make the statements contained therein not materially
misleading as of the date it is dated or (except as otherwise disclosed to
Westpac at that time) as of the date so furnished.

 
 
(u)
(Eligible Receivables) Each Receivable was an Eligible Receivable on the date it
was offered for sale and on the date it was Purchased, and on the date the first
Instalment was paid in relation to that Receivable.

 
 
(v)
(Servicing Programs) Any and all systems, computer programs, hardware and
software used by the Seller, or any agent or subcontractor of the Seller, in the
servicing of the Receivables are owned leased or licensed by it, or, as the case
may be, by the relevant agent or subcontractor.

 
 
(w)
(No Security Interests) The Seller, or the relevant Approved Originator, created
or acquired title to the Receivables in good faith, without notice of any
adverse claim other than any relevant Supplier's Security Interest.

 
 
(x)
(No Fraudulent Conveyance) No circumstances exist by reason of which any
transfer of any Offered Receivables or Receivables from the Approved Originators
to the Seller or from the Seller to Westpac would be held by a court of
competent jurisdiction to constitute under value transfers or otherwise as
preferential, fraudulent or uncommercial transactions.

 
 
(y)
(Not Assets of the Seller) It intends that no Purchased Receivable will be
considered by it to be an asset beneficially owned by the Seller or an Approved
Originator in the event of any receivership or liquidation proceedings against
it under applicable law.

 
 
Page 51

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(z)
(No Obligor Default) To the best of the knowledge and belief of the Seller
(after due enquiry from the Approved Originators):

 
 
(i)
no Obligor is in default with respect to its obligations under any Receivable at
the date of this agreement; and

 
 
(ii)
no moneys are at the date of this agreement due but unpaid with respect to any
Receivable to the extent that that default or non payment would have a material
impact on the value of the aggregate Credit Reserve to Westpac.

 
 
(aa)
(Entire documents) Each Contract in relation to a Receivable contains all of the
terms of the arrangements between the Seller, or the relevant Approved
Originator, and the Obligor in respect of matters covered by those documents and
there are no other documents or agreements which have the effect of varying or
discharging any of those documents.  Those documents constitute all the
documents necessary to enforce the provisions of, and the security created by,
the Contract.

 
 
(bb)
(Credit and Collection Policy) It and the relevant Approved Originator has
complied with and will comply in all material respects with the Credit and
Collection Policy in respect of Offered Receivables and Purchased Receivables.

 
 
(cc)
(Approved Originator) Each Approved Originator:

 
 
(i)
is a Related Corporation of the Seller, who originates the invoices in its
ordinary course of business;

 
 
(ii)
has offered for sale its beneficial interest in all Receivables it has
originated to the Seller for the purposes of the offer that may be made by the a
Seller under a Sale Notice; and

 
 
(iii)
has provided Westpac with a power of attorney to effect the legal sale of the
Purchased Receivables in a form consistent with clause 12.

 
 
(dd)
(Power of attorney) Each:

 
 
(i)
Australian Approved Originator has provided Westpac with a power of attorney to
effect the legal sale of the Purchased Receivables in a form consistent with
clause 12; and

 
 
(ii)
NZ Approved Originator has provided the Seller with a power of attorney to
effect the legal sale of the Purchased Receivables in the form attached as
Annexure F.

 
 
(ee)
(Knowledge) It is not aware of any facts which may have or would be reasonably
likely to have a Material Adverse Effect on its ability to perform its
obligations under the Transaction Documents or a Contract in relation to a
Purchased Receivable.

 
 
(ff)
(Change in Collection Account) It will notify Westpac of any proposed change in
a Collection Account and request Westpac to approve any such proposed change.

 
 
(gg)
(Location of documents)  The material documents relating to the Receivables are
located at the registered office of the Seller.

 
 
(hh)
(Insurance Policy)  An insurance policy is in force in respect of each Contract
in a form and substance satisfactory to Westpac (acting reasonably).

 
 
Page 52

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(ii)
(Security disclosure) it will disclose to Westpac any actual, threatened or
potential breach of security relevant to the Platform of which it is aware;

 
 
(jj)
(Annexure H compliance) it will ensure that it will comply at all times with
these terms and conditions of use contained in Annexure H; and

 
 
(kk)
(Platform disclosure) it will not misuse, or permit any other persons to misuse,
the Platform.

 
7.2
Representations and warranties by Westpac

 
Westpac makes the following representations and warranties:
 
 
(a)
(Status) It is a corporation validly existing under the laws of the place of its
incorporation specified in this agreement.

 
 
(b)
(Power) It has the power to enter into and perform its obligations under the
Transaction Documents to which it is expressed to be a party, to carry out the
transactions contemplated by those documents, and to carry on its business
substantially as now conducted or contemplated.

 
 
(c)
(Corporate authorisations) It has taken all necessary corporate action to
authorise the entry into and performance of the Transaction Documents to which
it is expressed to be a party and to carry out the transactions contemplated by
those documents.

 
 
(d)
(Documents binding) Each Transaction Document to which it is expressed to be a
party is its valid and binding and enforceable obligation in accordance with its
terms, subject to any necessary stamping and registration and subject to laws
affecting creditors' rights and to general principles of equity.

 
 
(e)
(Transactions permitted) The execution and performance by it of the Transaction
Documents to which it is expressed to be a party and each transaction
contemplated under those documents did not and will not (as applicable) violate
in any respect a provision of:

 
 
(i)
a law or treaty or a judgment, ruling, order or decree of a Governmental Agency
binding on it;

 
 
(ii)
any constitution or other constituent documents of it; or

 
 
(iii)
any other document or agreement which is binding on it where such breach is
reasonably likely to have a Material Adverse Effect.

 
 
(f)
(Authorisations)  Each Authorisation which is required in relation to:

 
 
(i)
the execution, delivery and performance by it of the Transaction Documents to
which it is expressed to be a party and the transactions contemplated by those
documents; and

 
 
(ii)
the validity and enforceability of the Transaction Documents to which it is
expressed to be a party,

 
has been obtained or effected.  Each is in full force and effect.
 
 
Page 53

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
7.3
General representations and warranties

 
The Seller represents and warrants in relation to the NZ Receivables that the
Credit and Collection Policy of the NZ Approved Originator, together with each
Contract in respect of those NZ Receivables, contains all the contractual
arrangements between the NZ Approved Originator and the relevant Obligor
concerning the goods sold in accordance with the Credit and Collection Policy
and the subject of the relevant Contract between the NZ Approved Originator and
the relevant Obligor.
 
7.4
Reliance on representations and warranties

 
Each of the Seller and the Servicer acknowledges that Westpac has entered into
this agreement, and may accept an offer in any Sale Notice in accordance with
clause 2.1 and, if an offer is accepted, will make each Instalment and Further
Instalment in reliance on the representations and warranties in clauses 7.1 and
7.3.  Westpac acknowledges that the Seller and the Servicer has entered into
this agreement in reliance on the representations in clause 7.2.
 
7.5
Repetition of representations and warranties

 
The representations and warranties made in clauses 7.1 , 7.2 and 7.3 will be
deemed to be repeated with reference to the facts and circumstances then
subsisting on each day on which Westpac's Investment is greater than $0.

 
8.
Undertakings

--------------------------------------------------------------------------------

 
8.1
Seller and Servicer undertakings

 
Each of the Seller and the Servicer undertakes to each Indemnified Party as
follows unless Westpac otherwise consents.
 
 
(a)
(Corporate reporting and information)  It will provide Westpac with:

 
 
(i)
(annual accounts) as soon as practicable after the close of each of its
financial years copies of the Group's consolidated Accounts in respect of that
financial year;

 
 
(ii)
(half-yearly reports) as soon as practicable after each half-year of its
financial year, copies of the Group's consolidated management Accounts in
respect of that half-year and for the financial year to date.

 
 
(iii)
(monthly Determination Date Statement reporting) a Determination Date Statement
for the preceding month as at the Determination Date for that preceding month
and an Accounts Receivable Trial Balance for the preceding month on a date in
each month agreed between the Seller and Westpac;

 
 
(iv)
(Governmental Agency) promptly, any notice, order or material correspondence
from or with a Governmental Agency relating to the Receivables which is
reasonably likely to have a Material Adverse Effect;

 
 
(v)
(Security Interests)  promptly, notice in reasonable detail of any Security
Interest (other than a Permitted Security Interest) asserted against any of the
Purchased Receivables;

 
 
(vi)
(Certificate of Currency of Insurance Policy and renewal) promptly, a copy of
each renewal of the Insurance Policy for the benefit of the Seller and Westpac.

 
 
Page 54

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(vii)
(other information) as soon as practicable, but in any event within 5 Business
Days (subject to the Seller reasonably complying with any confidentiality
obligations by which it is bound and for so long as it is bound, including those
imposed by the rules of the ASX), any other information, documents, records or
reports relating to the Purchased Receivables or the conditions or operations,
financial or otherwise, of the Seller as Westpac may from time to time
reasonably request in order to protect its interests under any Transaction
Document, to allow Westpac to facilitate its tasks in respect of:

 
 
(A)
Collections from Obligors; or

 
 
(B)
co-ordination of the preparation of statements to be sent to each Obligor; and

 
 
(viii)
(Program Members) the list of Program Members at that time, promptly upon
request.

 
 
(b)
(Transaction Documents) It will promptly provide to Westpac, details of any
proposed material variation of the Transaction Documents or of any actual or
proposed termination of the Transaction Documents.

 
 
(c)
(Accounting principles) It will ensure that each balance sheet and account
provided under paragraph (a):

 
 
(i)
comply with current accounting principles in Australia applied except to the
extent disclosed in them and with all applicable laws; and

 
 
(ii)
gives a true and fair view of the matters with which they deal.

 
 
(d)
(Authorisations)  It will ensure that each Authorisation required for:

 
 
(i)
the execution, delivery and performance by it of the Transaction Documents to
which it is expressed to be a party and the transactions contemplated by those
documents;

 
 
(ii)
the validity and enforceability of those documents; and

 
 
(iii)
the carrying on by it and each of the Approved Originators of a material part of
its and their business substantially as now conducted or contemplated where
failure to do so is reasonably likely to have a Material Adverse Effect,

 
 
is obtained and promptly renewed and maintained in full force and effect.  It
will pay all applicable fees for them.  It will provide copies of the
Authorisations referable to sub-paragraphs (i) and (ii) promptly to Westpac when
they are obtained or renewed and in the case of an Authorisation referable to
sub-paragraph (iii) after request from Westpac promptly when they are obtained
or renewed.

 
 
(e)
(Notice to Westpac) It will notify Westpac as soon as it becomes aware of:

 
 
(i)
any Early Amortisation Event or Potential Early Amortisation Event or Event of
Default;

 
 
(ii)
the provider of the Insurance Policy not being an Eligible Insurer;

 
 
(iii)
any proposal by a Governmental Agency to acquire compulsorily the whole or a
substantial part of its or any of the Approved Originator's assets or business;

 
 
Page 55

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(iv)
any substantial dispute between it or any of the Approved Originators and a
Governmental Agency;

 
 
(v)
any change in its Authorised Officers, giving specimen signatures of any new
Authorised Officer appointed, and, where reasonably requested by Westpac,
evidence satisfactory to Westpac (acting reasonably) of the authority of any
Authorised Officer;

 
 
(vi)
any impending change in the regulation of the business of the Seller by any
Governmental Agency of which it is aware and where that change would reasonably
be expected to have a Material Adverse Effect or is reasonably likely to impair
the ability of the Seller, the Servicer or Westpac to recover any amount under a
Purchased Receivable;

 
 
(vii)
any notice or other document which materially affects the collectability of any
Purchased Receivable or aggregate Purchased Receivables due by an Obligor with
an unpaid balance in excess of $100,000, and will promptly provide a copy of
each such document to Westpac; and

 
 
(viii)
any other occurrence that could have a Material Adverse Effect.

 
 
(f)
(Disposal of assets) It will not sell or otherwise dispose of, part with
possession of, or create an interest in:

 
 
(i)
any Purchased Receivable or related Contract;

 
 
(ii)
any Collection Account to which any Collections of any Purchased Receivables are
deposited; or

 
 
(iii)
either:

 
 
(A)
all of its assets; or

 
 
(B)
a part of its assets, where to do so has or is reasonably likely to have a
Material Adverse Effect,

 
 
or agree or attempt to do so (whether in one or more related or unrelated
transactions) except as contemplated by any Transaction Document, provided that
nothing in this clause 8.1(f) does, or will, apply to any security interest in
or to any of the above to the extent that that security interest arises in or to
any of the above by virtue of it or their comprising or including a Supplier's
Security Interest.

 
 
(g)
(Negative pledge)  It will not create or allow to exist a Security Interest over
any Receivable other than the Charge or a Permitted Security Interest or lien
arising by operation of law in the ordinary course of day-to-day trading and not
securing Financial Indebtedness where it duly pays (or contests in good faith
and has made provisions for the amount demanded) the indebtedness secured by
that lien.

 
 
(h)
(Corporate existence) It will do everything necessary to maintain its corporate
existence in good standing.  It will not transfer its jurisdiction of
incorporation or enter any merger or consolidation.

 
 
(i)
(Compliance with law) It will comply fully in all material respects with all
laws binding on it where failure to do so has or is reasonably likely to have a
Material Adverse Effect.

 
 
Page 56

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(j)
(Partnership and joint ventures)  It will not enter after the date of this
agreement into a partnership or joint venture with another person.

 
 
(k)
(Pay Taxes) It will pay all Taxes payable by it when due, but:

 
 
(i)
it need not pay Taxes for which it has set aside sufficient reserves and which
are being contested in good faith, except where failure to pay those Taxes is
reasonably likely to have a Material Adverse Effect; and

 
 
(ii)
to the extent liable, it will pay those Taxes on the final determination or
settlement of the contest.

 
 
(l)
(Compliance and enforcement of Transaction Documents) It will:

 
 
(i)
comply fully with its obligations under the Transaction Documents or a Contract
in respect of a Purchased Receivable;

 
 
(ii)
enforce each Transaction Document or a Contract in respect of a Purchased
Receivable to which it is a party and exercise its rights, authorities and
discretions under those documents prudently and vigorously in order to avoid a
Material Adverse Effect; and

 
 
(iii)
use its best endeavours to keep Transaction Documents or a Contract in respect
of a Purchased Receivables valid and enforceable,

 
where a failure to take such action would be reasonably likely to have a
Material Adverse Effect.
 
 
(m)
(Variation of Transaction Documents)  It will not do any thing which has the
effect of:

 
 
(i)
amending or varying, or consenting to any amendment or variation of;

 
 
(ii)
avoiding, releasing, surrendering, terminating, rescinding, discharging (other
than by performance) or accept the repudiation of;

 
 
(iii)
expressly or implicitly waiving, or extending or grating any time or indulgence
in respect of, any provision of or obligation under; or

 
 
(iv)
do or permit anything which would enable or give grounds to another party to do
anything referred to in sub-paragraphs (i), (ii) or (iii) in relation to,

 
a Transaction Document or a Contract in respect of a Purchased Receivable where
such action would be likely to have a Material Adverse Effect.
 
 
(n)
(Commercial dealings)  It will not deal in any way with any person who is not an
Approved Originator except at arm's length in the ordinary course of business
for valuable commercial consideration provided that, to the extent this
undertaking relates to the conduct of its Subsidiary (which is not itself an
Approved Originator), it shall only apply to material dealings of that
Subsidiary.

 
 
(o)
(Change of business or Credit and Collection Policy)

 
 
(i)
It will not cease or materially change its business carried on in connection
with any Purchased Receivable or make any material change in the Credit and
Collection Policy, or its policy in respect of writing off amounts owing under
Purchased Receivables, that would adversely impact the recoverability or
adversely affect the collectability of the Purchased Receivables without the
consent of Westpac (acting reasonably).

 
 
Page 57

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(ii)
It will not take action whether by acquisition or otherwise which alone or in
aggregate would materially alter the nature of its business taken as a whole
that would adversely impact the recoverability or adversely affect the
collectability of the Purchased Receivables without the consent of Westpac
(acting reasonably).

 
 
(iii)
It will not dissolve, liquidate, consolidate with or merge with, or otherwise
acquire all or any substantial portion of the ownership interest, assets, or
properties of any corporation, partnership, limited liability company or other
entity if to do so has or is reasonably likely to have a Material Adverse Effect
without the prior written consent of Westpac (acting reasonably).

 
 
(p)
(Take proceedings)  It will take or defend all legal proceedings which are
necessary or which Westpac reasonably requires to protect or recover any right,
title or interest in, to, under or derived from the Purchased Receivables.

 
 
(q)
(Nothing prejudicial)  It will not do or omit to do anything which would be
reasonably likely to render the rights of Westpac in the Purchased Receivables
liable to forfeiture, cancellation, avoidance or loss or would be reasonably
likely otherwise to prejudicially affect the rights of Westpac in the Purchased
Receivables or the value of the Purchased Receivables.

 
 
(r)
(Notices) It will promptly deliver to Westpac copies of all notices and other
documents received by it in its capacity as a party to the Purchased Receivables
or the Insurance Policy or relating in any way to the Purchased Receivables
which adversely affect the collectability of any of the Receivables.

 
 
(s)
(Records)  It will, at its own cost and expense retain:

 
 
(i)
the ledger and documentation relating to it as a master record of the
Receivables; and

 
 
(ii)
copies of all documents relating to each Purchased Receivable as custodian for
Westpac.

 
 
(t)
(Amending Receivables):

 
 
(i)
It will not:

 
 
(A)
release, discharge, rescind or cancel;

 
 
(B)
grant any waiver or modify;

 
 
(C)
extend any term or provision of,

 
any Purchased Receivable or any Contract in respect of a Purchased Receivable
without the prior written consent of Westpac (which must not be unreasonably
withheld or delayed), except in the ordinary course of business and consistent
with the provisions of the Credit and Collection Policy.
 
 
(ii)
It will not consent to the creation of any Security Interest over any Purchased
Receivable without the prior written consent of Westpac other than a Permitted
Security Interest.

 
 
Page 58

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(u)
(Administrative procedures) It will maintain administrative and operating
procedures (including an ability to recreate records evidencing the Purchased
Receivables in the event of the destruction of the originals) and keep and
maintain all documents, books, records and other information reasonably
necessary or customary for the collection of all Receivables (including records
adequate to permit the daily identification of each new Receivable and all
Collections of and adjustments to each existing Purchased Receivable).

 
 
(v)
(Inspection)  At any other time and from time to time during Business Hours, it
will permit Westpac, or its agents or representatives, upon two Business Day's
notice:

 
 
(i)
to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of the Seller relating to the Receivables
including, without limitation, the related Contracts and other agreements; and

 
 
(ii)
to visit the offices and properties of the Seller for the purpose of examining
such materials described in paragraph (i) above, and to discuss matters relating
to the Purchased Receivables or the Seller's or the Servicer's performance under
each Future Agreement with any of the officers or employees of the Seller or the
Servicer having knowledge of such matters.

 
 
(w)
(Performance and Compliance with Receivables and Contracts) At its expense, it
will timely and fully perform and comply with all material provisions, covenants
and other promises required to be observed by it under or in connection with the
Purchased Receivables and the related Contracts and other agreements related to
such Purchased Receivables and shall comply in all material respects with all of
the provisions of the Credit and Collection Policy.

 
 
(x)
(Collections) If an Early Amortisation Event is subsisting and on demand by
Westpac it will immediately instruct all Obligors to cause all Collections of
Purchased Receivables to be deposited directly into the relevant Collection
Account or to the extent that the Seller or Servicer receives any Collections it
shall deposit them in the relevant Collection Account within 1 Business Day of
receipt.

 
Otherwise, it shall ensure that its records and accounts are such that it will
always be possible to determine what Collections it has received, and, subject
to clause 3.1, it shall hold the Collections to which Westpac is or may become
entitled on behalf of and for the account of Westpac.
 
 
(y)
(Change in Payment Instructions to Obligors) It will not make any change in its
instructions to Obligors regarding payments to be made to the account referred
to in paragraph (x), unless Westpac has approved such change.

 
 
(z)
(Audits):

 
On 14 days written notice from Westpac, it shall permit Westpac and its officers
and agents and representatives (at Westpac’s expense) to audit its records and
systems in such reasonable detail that Westpac may establish whether or not the
Seller is complying with its obligations under any Transaction Document. It will
provide timely access to all information reasonably requested in connection with
such inspection.
 
 
Page 59

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(aa)
(Incorrect or misleading information) It will notify Westpac as soon as
reasonably practicable if it becomes aware that any information provided to
Westpac or any representation made to Westpac has become incorrect or misleading
in any material respect.

 
 
(bb)
(Purchased Interest) The Purchased Interest will not be greater than 100%.

 
 
(cc)
(Financial Undertaking) Unless Westpac otherwise gives its consent, it will
ensure that at all times that the Tangible Net Worth (treating all redeemable
preference shares and convertible notes as equity) of the Moneytech Group will
not be less than A$2 million on each 30 June and 31 December.

 
 
(dd)
(Cash Reserve) It will ensure that at all times the Cash Reserve is not less
than the Cash Reserve Requirement.

 
 
(ee)
(Reconciliation)  For so long as the Platform is online and operating properly,
it will ensure that a daily reconciliation of the [Accounts Receivable Trial
Balance] and the Presentment and Payment Website is completed in relation to all
Receivables and the payment schedule of minimum Amounts Due.

 
 
(ff)
(Insurance Policy)  It will ensure that the Insurance Policy always has a term
that expires at least 5 months after the Scheduled Commitment Termination Date.

 
 
(gg)
(Concentration)  It will ensure that, at all times, the number of Obligors with
credit limits as set out below, as a percentage of the number of Obligors in the
Program, do not exceed the limits below:

 

  (i) Up to $50,000     Unlimited

 

  (ii) between $50,001 and $100,000          15%

 

  (iii) between $100,001 and $250,000           2%

 

  (iv) above $250,000   0%

 
9.
Administration, Servicing and collection

--------------------------------------------------------------------------------

 
9.1
Appointment

 
 
(a)
Subject to clause 9.3, the Seller appoints the Servicer as its agent to enforce
its rights and interests in and under the Purchased Receivables and the
Contracts with all powers expressly delegated to it by this agreement together
with all other powers reasonably incidental to those powers.  The Servicer
accepts such appointment, and agrees to service the Purchased Receivables in an
efficient and business like manner and in accordance with sound business
practices.

 
 
(b)
The Servicer may subcontract with any other person for servicing, administering
or collecting the Purchased Receivables, provided that in the case where such
subcontracting may materially affect the collectability of any Receivable the
Servicer shall first obtain the prior consent of Westpac which shall not to be
unreasonably withheld or delayed. The Servicer shall remain liable for the
performance of those duties and obligations.

 
 
(c)
The Servicer's appointment under this agreement will terminate on the date after
the Commitment Termination Date when Westpac's Investment is zero and all other
amounts owed by the Seller to Westpac under the Transaction Documents have been
fully and finally paid and all amounts payable to the Seller under clause 2.1(i)
have been fully and finally paid or when the Servicer is replaced under
clause 9.3.

 
 
Page 60

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
9.2
Duties of the Servicer

 
 
(a)
(Collection of Receivables) The Servicer shall take or cause to be taken all
such actions to service, administer and collect each Purchased Receivable from
time to time in accordance with the Credit and Collection Policy, applicable
laws, rules and regulations and otherwise, with reasonable care and
diligence.  The Servicer will obtain the prior consent of Westpac prior to
making any material amendment to the Credit and Collection Procedures.

 
 
(b)
(Deposit Collections) If an Early Amortisation Event is subsisting, upon the
request of Westpac, the Servicer shall on each day Collections are made or
deemed to be made ensure that these are paid into a bank account specified by
Westpac from time to time.

 
 
(c)
(Hold Collections) The Servicer shall hold all Collections to which Westpac is
or may become entitled which are unbanked cheques for the benefit of Westpac,
and for Westpac’s account.

 
 
(d)
(Servicer's Records) The Servicer shall ensure its records and accounts are such
that it will always be able to determine what Collections it has received and in
respect of which Purchased Receivables.

 
 
(e)
(Documents and Records)  If the Servicer is the Seller or an Associate of the
Seller, Westpac authorises the Servicer to, without limiting its obligations
under this clause 9.2(e) to Westpac, use and make copies of all such documents,
computer tapes, disks and Related Agreements in the ordinary course of the
Servicer’s and its Associate’s businesses and for all other purposes necessary
for or ancillary to the performance of its obligations under this
agreement.  This clause 9.2(e) survives termination of this agreement.

 
 
(f)
(Servicing expenses)  The Servicer (for so long as the Servicer is the Seller)
will pay all legal expenses incurred by the Servicer relating to the enforcement
and recovery of Overdue Receivables.

 
9.3
Replacement of the Servicer

 
 
(a)
If a Servicer Transfer Event is subsisting, Westpac may remove the Servicer from
office by giving the Servicer a Successor Notice.

 
 
(b)
Upon removal of a Servicer, Westpac has the right to appoint a successor
Servicer who accepts the appointment.

 
 
(c)
Subject to the appointment of a successor Servicer acceptable to Westpac (acting
reasonably), the Servicer may resign at any time by giving not less than 1
month’s notice to Westpac.

 
 
(d)
On its appointment, the Successor Servicer will have all the rights, powers and
obligations under this agreement of the retiring Servicer.  The retiring
Servicer will be discharged from its rights, powers and obligations under this
agreement.

 
 
(e)
The retiring Servicer shall execute and deliver all documents and agreements
which Westpac reasonably believes are necessary or desirable to effect the
appointment of the Successor Servicer.

 
 
Page 61

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
9.4
Remuneration of Successor Servicer

 
The Seller agrees to pay or reimburse Westpac for all its reasonable costs and
expenses incurred in connection with the performance of the Servicer's duties by
a Successor Servicer as specified in any Transaction Document, including, at any
time, an amount equal to the Servicer Fee at that time less the Servicer Amount
at that time (if positive).
 
9.5
Rights of Westpac

 
 
(a)
(Notice to Obligors)  If a Servicer Transfer Event is subsisting, Westpac may
notify any Obligor of a Purchased Receivable of its ownership of that Purchased
Receivable.

 
 
(b)
(Collection Accounts)  If an Early Amortisation Event is subsisting, Westpac
shall notify the Seller and the Servicer to take the action required under
clause 8.1(y).

 
 
(c)
(Rights on Servicer Transfer Event)  At any time following the occurrence of a
Servicer Transfer Event and the appointment of a Successor Servicer (other than
the Seller) pursuant to clause 9.3:

 
 
(i)
Westpac may direct the Obligors of Purchased Receivables, or any of them, to pay
all amounts payable under any Purchased Receivable directly to Westpac or its
designee;

 
 
(ii)
the Seller shall, at Westpac's request and at the Seller's expense, give notice
of Westpac's ownership of the Receivables to each Obligor and direct that
payments be made directly to Westpac or its designee;

 
 
(iii)
each of the Seller and the outgoing Servicer shall, at Westpac's request:

 
 
(A)
assemble all Contracts and copies of the other documents, instruments and other
records (including computer programs, tapes and disks) held by the Seller or the
Servicer (as the case may be) which evidence the Purchased Receivables, or which
are otherwise necessary or desirable to collect such Purchased Receivables, and
shall make the same available to Westpac at a place in Sydney selected by
Westpac or its designee (not being a place where, in consequence of the presence
in that place of any such document, instrument or record, the Seller would have
any increased liability to Taxes, significant fees, costs, charges, expenses or
other outgoings beyond the liability it would have had if it had retained such
document, instrument or record in the jurisdiction in which it was previously
held); and

 
 
(B)
segregate all cash, cheques and other instruments received by it from time to
time constituting Collections of Purchased Receivables in a manner acceptable to
Westpac and shall, promptly upon receipt, remit all such cash, cheques and
instruments, duly endorsed or with duly executed instruments of transfer, to
Westpac or its designee; and

 
 
Page 62

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(iv)
the Seller authorises Westpac to take any and all steps in the Seller's name and
on behalf of the Seller which are necessary or desirable, in the determination
of Westpac, to collect all amounts due under any and all Purchased Receivables,
including, without limitation, endorsing the Seller's name on cheques and other
instruments representing Collections and enforcing such Purchased Receivables
and the related Contract.

 
9.6
Responsibilities of the Seller

 
The following provisions apply despite any other term of any Transaction
Document:
 
 
(i)
The Seller shall perform all of its obligations under the Contracts related to
the Purchased Receivables and other agreements to the same extent as if the
Purchased Receivables had not been sold and the exercise by Westpac of its
rights shall not relieve the Seller from such obligations.

 
 
(ii)
Westpac shall not have any obligation or liability with respect to any
Receivables, Contracts related to those Receivables or other agreements (other
than to the extent of any fraud, misconduct or negligence on the part of
Westpac), nor shall Westpac be obligated to perform any of the obligations of
the Seller under those agreements.

 
 
(iii)
Where an Early Amortisation Event is subsisting, the Seller for valuable
consideration grants to the Servicer an irrevocable power of attorney, with full
power of substitution, coupled with an interest (being the absolute beneficial
ownership of the Purchased Receivable and Related Agreements that Westpac will
acquire upon its acceptance of the relevant Sale Notices, which interest the
Servicer services on behalf of Westpac), to take in the name of the Seller all
steps which are necessary or advisable to endorse or negotiate or otherwise
realise any right of any kind held or transmitted by the Seller or transmitted
or received by Westpac (whether or not from the Seller) that relates directly to
any Purchased Receivable.

 
9.7
Further action evidencing purchase

 
The Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action that Westpac may reasonably request in order to perfect, protect or more
fully evidence the Purchase under a Future Agreement, or to enable Westpac to
exercise or enforce any of its rights under a Future Agreement.  Without
limitation, the Seller will upon the request of Westpac execute such instruments
or notices, as may be necessary or appropriate to indicate Westpac's title in
the Purchased Receivables.  This clause does not require the Seller to:
 
 
(a)
give notice to the Obligor requiring the payment of Purchased Receivables to
Westpac;

 
 
(b)
give notice of any assignment to Obligors unless an Early Amortisation Event is
subsisting; or

 
 
(c)
execute any stampable instrument.

 
 
Page 63

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
9.8
Application of Collections

 
 
(a)
Any payment by an Obligor in respect of any indebtedness owed by it to the
Seller shall, except as otherwise specified by such Obligor or otherwise
required by contract or law and unless Westpac instructs otherwise, be applied
as a Collection of any Purchased Receivable of such Obligor to the extent of any
amounts then due and payable under such Receivable before such payment is
applied to any other indebtedness of such Obligor.

 
 
(b)
The Seller’s obligation under clause 9.8(a) is purely personal, and does not
create any Security Interest.

 
9.9
Stand-by Servicer

 
 
(a)
If Westpac becomes entitled to replace or remove a Servicer as servicer then
Westpac may act as the Servicer itself.

 
 
(b)
The Seller must use its best endeavours to procure that Westpac is provided with
the systems, data and documentation referred to in clause 9.5(c)(iii)(A) above
as soon as is practicable after a request is made.

 
 
(c)
Westpac may appoint a third party to fulfil any of the roles to be fulfilled by
the Successor Servicer.



 
10.
Early Amortisation Events; servicer transfer events; termination; Review Events

--------------------------------------------------------------------------------

 
10.1
Early Amortisation Events

 
The occurrence and continuation of any one of the following events shall be an
Early Amortisation Event (whether or not it is in the control of the Seller or
the Servicer (if the Servicer is the Seller or an Associate of the Seller)):
 
 
(a)
(payments) the failure on the part of the Seller or the Servicer (if the
Servicer is the Seller or an Associate of the Seller) to make any payments
within 1 Business Day of becoming due under any Transaction Document, or 2
Business Days where the delay is the result of a failure by the banking system
to remit funds within 1 Business Day;

 
 
(b)
(covenants) the failure on the part of the Seller or the Servicer (if the
Servicer is the Seller or an Associate of the Seller) to observe or perform any
other term, undertaking, covenant, condition or agreement provided for in this
agreement or any Transaction Document and the continuation of such failure for
14 Business Days after an officer of the Seller or the Servicer (as the case may
be) who has a working knowledge of this agreement becomes aware of that failure;

 
 
(c)
(representations and warranties) any representation or warranty made or deemed
to be made by the Seller or the Servicer (if the Servicer is the Seller or an
Associate of the Seller) under or in connection with any Transaction Document or
other information, report or statement delivered under any Transaction Document
is not true when made or repeated, and:

 
 
(i)
in the case of the representations or warranties made under clause 7.1(ii) or
(jj), the breach has a Material Adverse Effect; and

 
 
(ii)
in any other case, if in reasonable opinion of Westpac that failure can be
remedied, the Seller or the Servicer does not remedy the failure within 14 days
of receiving notice from Westpac requiring remedy or the Seller or the Servicer
(if the Servicer as the Seller or an Associate of the Seller) first becoming
aware of the relevant circumstances (whichever is first);

 
 
Page 64

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(d)
(Insolvency Event) the occurrence of an Insolvency Event with respect to the
Seller or the Servicer (if the Servicer is the Seller or an Associate of the
Seller) or an Approved Originator;

 
 
(e)
(Cross default of Financial Indebtedness) the Seller or the Servicer (if the
Servicer is the Seller or an Associate of the Seller) fails to pay any Financial
Indebtedness in excess of $500,000 or any interest or premium on or any
instalment of such Financial Indebtedness, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure continues after the applicable grace period, if any, specified in the
agreement or instrument relating to such Financial Indebtedness other than a
failure to pay contested in good faith;

 
 
(f)
(material adverse effect) any event or circumstance occurs which materially
adversely affects:

 
 
(i)
the collectability of the Purchased Receivables;

 
 
(ii)
the ability of the Servicer to collect the Purchased Receivables or the Seller
or the Servicer (if the Servicer is the Seller or Associate of the Seller) to
perform its obligations under any Transaction Document; or

 
 
(iii)
the business, assets or financial condition of the Seller or the Servicer (if
the Servicer is the Seller or an Associate of the Seller),

 
 
(g)
(change in policy) a material change occurs to the Credit and Collection Policy
(other than any change reasonably required in the ordinary course of business)
without the prior consent of Westpac;

 
 
(h)
(regulatory requirements) the Seller or the Servicer (if the Servicer is the
Seller or an Associate of the Seller) fails to observe or comply with any law or
official directive or request (including one with respect to reserve, liquidity,
capital adequacy, special deposit or similar requirements) where that failure is
reasonably likely to, wholly or partially render illegal, prevent or restrict
the performance or effectiveness of the Transaction Documents or where that
failure is reasonably likely to have a Material Adverse Effect and does not
remedy that failure within 14 days of the Seller or the Servicer (as the case
may be) becoming aware of that failure;

 
 
(i)
(dealing in shares) the Seller or the Servicer (if the Servicer is the Seller or
an Associate of the Seller) deals with its share capital other than in
accordance with its rules and the Corporations Act;

 
 
(j)
(Charge-Off Receivables) the Outstanding Balance of Purchased Receivables that
are Charge-Off Receivables multiplied by the Purchased Interest at that time is
at any time more than the Credit Reserve at that time;

 
 
Page 65

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(k)
(Material Adverse Effect) any other event or series of events, whether related
or not (including a material adverse change in the business, assets or financial
condition of the Seller or the Servicer (if the Servicer is the Seller or an
Associate of the Seller) or the value of the Purchased Receivables occurs)
which, in the reasonable opinion of Westpac, is reasonably likely to have a
Material Adverse Effect;

 
 
(l)
(limit) either:

 
 
(i)
at any time, Westpac's Investment exceeds the Purchase Base; or

 
 
(ii)
at any time, the Net Pool Balance at any time is less than the sum of Westpac's
Investment and the Required Reserves (each as at that time);

 
 
(m)
(Change of Control) A Change of Control occurs without Westpac's prior written
consent; or

 
 
(n)
(Sufficient credit enhancement)  on any Determination Date, the Cash Reserve is
less than the Cash Reserve Requirement or the Reserves are less then the
Required Reserves.

 
10.2
Remedies for Early Amortisation Events

 
 
(a)
(Commitment Termination Date) If an Early Amortisation Event has occurred and is
subsisting, Westpac may, by notice to the Seller, declare the Commitment
Termination Date to have occurred and shall terminate the RPA Commitment.

 
 
(b)
(Perfection) If an Early Amortisation Event has occurred and is subsisting,
Westpac may give notice of any Purchase of any Receivables under any Future
Agreement to the relevant Obligors.

 
 
(c)
(Additional remedies) Upon any termination of the RPA Commitment under this
clause 10.2, each party shall, in addition to all other rights and remedies
under any Transaction Document or otherwise, have all other rights and remedies
provided under applicable laws, which rights shall be cumulative.  Without
limitation, the occurrence of an Early Amortisation Event shall not deny to
Westpac any remedy in addition to termination of the RPA Commitment to which
Westpac may be otherwise appropriately entitled, whether at law or in equity.

 
10.3
Awareness of Early Amortisation Events

 
Westpac will be taken not to be aware of an Early Amortisation Event unless:
 
 
(a)
it receives notice in writing from another party stating that an Early
Amortisation Event has occurred and describing it; or

 
 
(b)
its officers who have responsibility for the transaction become actually aware
of it.

 
10.4
Review Event

 
A Review Event (whether or not it is in control of the Seller) will occur if a
Financial Undertaking Breach occurs.
 
10.5
Consequences of Review Events

 
At any time after a Review Event, Westpac and the Seller shall negotiate in good
faith in order to attempt to agree amendments to the Transaction Documents
acceptable to each of them including without limitation, the Seller providing
overcollateralisation in an amount equal to the Required Reserve at that time in
lieu of Westpac having recourse to the Seller pursuant to the provisions of
clause 11.1(g).  If no such agreement is achieved within 30 days of Westpac
becoming actually aware of the occurrence of the Review Event, Westpac may:
 
 
Page 66

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(a)
by 30 days notice to the Seller declare the Commitment Termination Date to have
occurred and terminate the RPA Commitment; and

 
 
(b)
give notice of any Purchase of any Receivables under any Future Agreement to the
relevant Obligors.

 
10.6
Event of Default

 
The occurrence and continuation of any one of the following events shall be an
Event of Default (whether or not it is in the control of the Seller or the
Servicer (if the Servicer is the Seller or an Associate of the Seller)):
 
 
(a)
(payments) the failure on the part of the Seller or the Servicer (if the
Servicer is the Seller or an Associate of the Seller) to make any payments
within 1 Business Day of becoming due under any Transaction Document, or 2
Business Days where the delay is the result of a failure by the banking system
to remit funds within 1 Business Day;

 
 
(b)
(Insolvency Event) the occurrence of an Insolvency Event with respect to the
Seller or the Servicer (if the Servicer is the Seller or an Associate of the
Seller) or an Approved Originator; or

 
 
(c)
(cross default) Financial Indebtedness of an amount exceeding $1,000,000 of the
Seller, the Servicer, an Approved Originator or an Associate of the Seller
becomes due and payable or capable of being declared due and payable before its
stated maturity or expiry.

 
10.7
Remedies for Events of Default

 
If an Event of Default has occurred and is subsisting, Westpac may in its
absolute discretion declare the Commitment Termination Date to have occurred and
enforce all its rights pursuant to this agreement.
 
10.8
Collection Account Letter

 
In the event an Early Amortisation Event occurs and is subsisting with respect
to the Seller or the Servicer, or such an event is likely to occur (in the sole
opinion of Westpac), Westpac may forward any Collection Account Letter to the
Collection Bank noted in the Collection Account Letter empowering Westpac to
control payments from the Collection Account.

 
11.
Indemnification

--------------------------------------------------------------------------------

 
11.1
General indemnity

 
Without limiting any other rights which any such person may have under any
Transaction Document or under applicable law, each of the Indemnifier and the
Seller agrees severally to indemnify each Indemnified Party, on demand, from and
against any and all Indemnified Amounts that each Indemnified Party may sustain
or incur as a direct consequence of:
 
 
(a)
the breach of any representation or warranty made by the Seller or the Servicer
(or any of their officers) under or in connection with any Transaction Document,
any Determination Date Statement or any other information or report delivered by
the Seller, an Approved Originator or the Servicer under any Transaction
Document, which breach renders such representation or warranty false or
incorrect when made or deemed made;

 
 
Page 67

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(b)
the failure by Seller or an Approved Originator to comply with any applicable
law, rule or regulation with respect to any Purchased Receivable or the related
Contract, or the non-conformity of any Purchased Receivable or the related
Contract with any such applicable law, rule or regulation;

 
 
(c)
the failure by the Seller or an Approved Originator to vest and maintain vested
in Westpac the beneficial interest in respect of the Purchased Receivables in,
or purporting to be in respect of, the Purchased Receivables, free and clear of
any Security Interest, other than a Security Interest arising solely as a result
of an act of Westpac  (including, for the avoidance of doubt, a Permitted
Security Interest), whether existing at the time of any Purchase or at any time
after that;

 
 
(d)
any dispute, claim, offset (including the setting off of deposits against any
amount owing and unpaid under any Obligor's Receivable), adjustment, non-cash
reduction of any Purchased Receivable or defence of the Obligor to the payment
of any Purchased Receivables (including a defence based on such Purchased
Receivables or the related Contracts not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms,
but excluding any recourse in respect of Overdue Receivables), or any exercise
or enforcement by a supplier or any other person of a Supplier's Security
Interest whether or not that Supplier's Security Interest is known to Westpac at
any time, or other claim resulting from services related to such Purchased
Receivable or the furnishing or failure to furnish such services;

 
 
(e)
any failure of the Seller or the Servicer or otherwise, to perform its duties or
obligations in accordance with the provisions of clause 8 or clause 9;

 
 
(f)
any cost attributable to goods and services or similar tax that an Indemnified
Party may be required to pay in respect of any payment by that Indemnified Party
under any Related Agreement, reduced by any Input Tax Credit or Reduced Input
Tax Credit to which the Indemnified party is entitled in respect of that
payment;

 
 
(g)
Westpac agreeing to any request from the Seller to increase the Purchase Base,
as described in the definition thereof;

 
 
(h)
the connection and interfacing of Seller’s hardware or Seller’s software to the
Platform;

 
 
(i)
the Seller's (and the term 'Seller' for the purposes of this sub clause (i) will
be deemed to include a third party on behalf of the Seller) combination,
operation or use of the Platform with equipment, data, software or other
materials not supplied by Westpac;

 
 
(j)
unauthorised use of or access to the Platform to the extent that such
unauthorised use or access is the direct result of:

 
 
(i)
the fraud, wilful default or negligence of the Seller; or

 
 
(ii)
the Seller's breach of this Agreement;

 
 
Page 68

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(k)
any continued use of the Platform by the Seller after Westpac has advised the
Seller to cease using it for any valid reason, for example, where Westpac
reasonably believes that continued use would cause technical incapacity to, or
undermine the stability of, the Platform; or

 
 
(l)
any third party claim against Westpac in relation to the Platform to the extent
that such claim:

 
 
(i)
arises from the provision of the Platform to, or use of the Platform by, the
Seller; or

 
 
(ii)
is the direct result of the fraud, wilful default or negligence of the Seller or
the Seller's breach of this Agreement,

 
provided that neither the Indemnifier or the Seller indemnifies an Indemnified
Party from and against any Indemnified Amounts:
 
 
(A)
to the extent caused by the fraud, wilful default, negligence or breach of an
obligation under a Transaction Document of that Indemnified Party except to the
extent that any such breach was caused or contributed to by the Indemnifier or
the Seller; or

 
 
(B)
in the case of a successor, transferee or participant of an original party to
this agreement, to the extent that the Indemnified Amount exceeds the
Indemnified Amount which would have been suffered or incurred by the original
party to this agreement had there been no succession, transfer or participation;

 
and provided that the Indemnifier and the Seller will in no circumstances be
liable to an Indemnified Party for any special or consequential damages, losses,
claims, liabilities or costs.

 
12.
Power of attorney

--------------------------------------------------------------------------------

 
12.1
Seller Appointment

 
 
(a)
For valuable consideration and coupled with an interest, being Westpac’s
absolute beneficial ownership of the Purchased Receivables, Related Agreements
and Collections, the Seller irrevocably appoints each Authorised Officer of
Westpac severally its attorney to do anything which:

 
 
(i)
the Seller and, if the Seller is the Servicer, the Servicer is obliged,
authorised or empowered to do under or in relation to any Transaction Document
or any Contract in respect of Purchased Receivables (including enforcing any
Purchased Receivable);

 
 
(ii)
Westpac is authorised or empowered to do under any Transaction Document or any
Contract in respect of Purchased Receivables or any law, but only at the times
that Westpac would have been able to do it;

 
 
(iii)
is required to transfer the interest of the Seller in a Purchased Receivable to
Westpac, including executing a legal transfer of such Purchased Receivable and
giving notice of the assignment to the relevant Obligor; or

 
 
(iv)
it considers necessary to exercise the powers given to the attorney under this
clause (including signing transfers, releases, instruments and other documents).

 
 
Page 69

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(b)
An Attorney may only act under this power if an Early Amortisation Event is
subsisting.

 
 
(c)
Without limitation, the Attorney may at any time delegate his powers (including
delegation).

 
 
(d)
No Attorney appointed under this agreement may act inconsistently with this
agreement.

 
12.2
Australian Approved Originator Appointments

 
 
(a)
The Seller shall procure that each Australian Approved Originator irrevocably
appoints each Authorised Officer of the Seller and each Authorised Officer of
Westpac severally its attorney to do anything which:

 
 
(i)
that Australian Approved Originator is obliged, authorised or empowered to do
under or in relation to any Approved Originator Sale Notice relating to that
Approved Originator, or any Contract (including enforcing any Purchased
Receivable);

 
 
(ii)
the Seller and Westpac are authorised or empowered to do under any Originator
Sale Notice relating to that Approved Originator, any Contract or any law but
only at the times that the Seller and Westpac would have been able to do it;

 
 
(iii)
is required to transfer the interest of the Australian Approved Originator in a
Purchased Receivable to the Seller and the Seller to Westpac, including
executing a legal transfer of such Purchased Receivable and giving notice of the
assignment to the relevant Obligor; or

 
 
(iv)
it considers necessary to exercise the powers given to the attorney under this
clause (including signing transfers, releases, instruments and other documents).

 
 
(b)
An attorney may only act under this power if an Early Amortisation Event is
subsisting.

 
 
(c)
Without limitation, the attorney may at any time delegate his powers (including
delegation), or appoint a sub-attorney.

 
 
(d)
No attorney appointed under this agreement may act inconsistently with this
agreement.

 
12.3
NZ Approved Originator Appointments

 
 
(a)
The Seller shall procure that each NZ Approved Originator irrevocably appoints
the Seller and each Authorised Officer of the Seller severally its attorney to
do anything which:

 
 
(i)
that NZ Approved Originator is obliged, authorised or empowered to do under or
in relation to any Approved Originator Sale Notice relating to that NZ Approved
Originator, or any Contract (including enforcing any Purchased Receivable);

 
 
(ii)
the Seller is authorised or empowered to do under any Originator Sale Notice
relating to that Approved Originator, any Contract or any law but only at the
times that the Seller would have been able to do it;

 
 
(iii)
is required to transfer the interest of the NZ Approved Originator in a
Purchased Receivable to the NZ Approved Originator and the NZ Approved
Originator to Westpac, including executing a legal transfer of such Purchased
Receivable and giving notice of the assignment to the relevant Obligor;

 
 
Page 70

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(iv)
it considers necessary to protect and/or perfect its security interest and its
right, title and interest in any Purchased Receivable; or

 
 
(v)
it considers necessary to exercise the powers given to the attorney under this
clause (including signing transfers, releases, instruments and other documents).

 
 
(b)
An attorney may only act under this power if an Early Amortisation Event is
subsisting.

 
 
(c)
Without limitation, the attorney may at any time delegate his powers (including
delegation), or appoint a sub-attorney.

 
 
(d)
No attorney appointed under this agreement may act inconsistently with this
agreement.

 
 
(e)
The Seller irrevocably appoints each Authorised Officer of Westpac (each a
Sub-Attorney) jointly and severally its sub-attorney to do anything which the
Seller is obliged, authorised or empowered to do at any time under or in
relation to any NZ Originator Power of Attorney.

 
 
(f)
The Seller covenants that:

 
 
(i)
it will not exercise any NZ Originator Power of Attorney without
Westpac's  consent;

 
 
(ii)
it will not revoke the sub-attorney granted under the clause 12.3(e); and

 
 
(iii)
it will ratify anything done by a Sub-Attorney under this agreement and any NZ
Originator Power of Attorney.

 
13.
Assignment of Receivables

--------------------------------------------------------------------------------

 
13.1
Restrictions on assignments

 
 
(a)
(Restriction)  The Seller may not assign its rights under any Transaction
Document without the prior written consent of Westpac.

 
 
(b)
(Westpac)  Prior to the occurrence of an Early Amortisation Event, Westpac may
not assign any Purchased Receivable to any person without the prior written
consent of the Seller.

 
13.2
Rights of Assignee

 
Upon assignment by Westpac of any Purchased Receivable in accordance with this
clause 13, the assignee receiving such assignment shall have all of the rights
and, if applicable, the obligations of Westpac under any Transaction Document
with respect to that Receivable.

 
14.
Interest on overdue amounts

--------------------------------------------------------------------------------

 
14.1
Accrual

 
Interest accrues on each unpaid amount which is due and payable by the Seller or
the Servicer under or in respect of any Transaction Document (including interest
payable under this clause):
 
 
(a)
on a daily basis up to the date of actual payment from (and including) the due
date or, in the case of an amount payable by way of reimbursement or indemnity,
the date of disbursement or loss, if earlier;

 
 
Page 71

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(b)
both before and after judgment (as a separate and independent obligation); and

 
 
(c)
at a rate equal to the aggregate of the Program Margin and 2.00% per annum.

 
This clause does not apply to the extent that the Collections on any Remittance
Date are not sufficient to pay Westpac's Accrued Interest Cost and Retention
Amount on that Remittance Date.
 
14.2
Payment

 
The relevant Seller or the Servicer (as the case may be) shall pay interest
accrued under this clause on demand and on the last Business Day of each
calendar month.

 
15.
Miscellaneous

--------------------------------------------------------------------------------

 
15.1
Notices

 
Unless otherwise provided in this agreement, all notices, requests, demands,
consents, approvals, agreements or other communications to or by a party to this
agreement:
 
 
(a)
must be in writing;

 
 
(b)
must be signed by an Authorised Officer of the sender; and

 
 
(c)
will be taken to be duly given or made:

 
 
(i)
(in the case of delivery in person or by post or facsimile transmission) when
delivered, received or left at the address of the recipient shown in this
agreement or to any other address which it may have notified the sender; or

 
 
(ii)
(in the case of a telex) on receipt by the sender of the answerback code of the
recipient at the end of transmission,

 
but if delivery or receipt is on a day on which business is not generally
carried on in the place to which the communication is sent or is later than 4 pm
(local time), it will be taken to have been duly given or made at the
commencement of business on the next day on which business is generally carried
on in that place.
 
15.2
Severability clause

 
Any provisions of any Transaction Document which are prohibited or unenforceable
in any jurisdiction is ineffective to the extent of the prohibition or
unenforceability.  That does not invalidate the remaining provisions of that
Transaction Document nor affect the validity or enforceability of that provision
in any other jurisdiction.
 
15.3
Amendments

 
This agreement and the rights and obligations of the parties under this
agreement may only be changed by an instrument in writing signed by each party
to this agreement.
 
15.4
Governing Law and jurisdiction

 
Each Transaction Document is governed by the laws of New South Wales.  Each
party submits to the non-exclusive jurisdiction of courts exercising
jurisdiction there.
 
 
Page 72

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
15.5
Survival of representations and indemnities

 
 
(a)
All representations and warranties in a Transaction Document survive the
execution and delivery of the Transaction Documents.

 
 
(b)
Unless otherwise stated each indemnity reimbursement or similar obligation in
any Transaction Document:

 
 
(i)
is a continuing obligation;

 
 
(ii)
is a separate and independent obligation;

 
 
(iii)
is payable on demand; and

 
 
(iv)
survives termination or discharge of this agreement and each Future Agreement.

 
15.6
Set-off

 
 
(a)
(Seller)  Subject to any mandatory laws to the contrary which cannot be
contracted out of and except as permitted by clauses 2.1(h) and 4.8, the Seller
irrevocably and unconditionally waives all right of set-off that it may have
under contract, applicable law or otherwise with respect to any funds or monies
of Westpac at any time held by or in the possession of the Seller.

 
 
(b)
(Application)  The Seller irrevocably authorises Westpac to apply following an
Early Amortisation Event any credit balance in any of its accounts with any
branch of such person towards satisfaction of any sum then due and payable by it
to such person under and in relation to any Transaction Document.

 
 
(c)
(Indemnity)  If, notwithstanding clause 15.6(a), for any reason the Seller
exercises, or is entitled to exercise, a right of set-off with respect to any
funds or monies of Westpac, the Seller shall indemnify Westpac on demand and
shall pay Westpac any moneys which it sets-off on demand.

 
15.7
Costs and expenses

 
 
(a)
(Costs and expenses)  On demand the Seller shall reimburse Westpac for the
reasonable expenses of Westpac in relation to:

 
 
(i)
the preparation, execution and completion of the Transaction Documents or any
subsequent consent, approval, waiver or amendment (it being acknowledged that
the parties have agreed in writing the expenses insofar as they relate to the
preparation, execution and completion of the Transaction Documents);

 
 
(ii)
any actual or contemplated enforcement of any Transaction Document, the actual
or contemplated exercise, preservation or consideration of any rights (other
than any right of assignment conferred by clause 13), powers or remedies under
any Transaction Document or in relation to the Purchased Receivables; and

 
 
Page 73

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(iii)
any inquiry by a Governmental Agency concerning the Seller or the Servicer or a
transaction or activity the subject of any Transaction Document,

 
including expenses reasonably incurred in retaining consultants to evaluate
matters of material concern to Westpac and administrative costs including time
of its executives (whose time and costs are charged at reasonable rates),
including in each case reasonable legal costs and expenses (including in house
lawyers charged at their usual rates to the extent reasonable) on a full
indemnity basis.
 
 
(b)
(Stamp duty)

 
 
(i)
In addition, the Seller shall, subject to this clause 15.7(b), pay all stamp,
transaction, registration and similar Taxes (including fines and penalties)
which may be payable or determined to be payable in relation to the execution,
delivery, performance or enforcement of any Transaction Document or any payment
or receipt or any other transaction contemplated by any Transaction Document.

 
 
(ii)
Those Taxes include any Taxes payable by return and Taxes passed on to Westpac
by a bank or financial institution but, for the avoidance of doubt, do not
include GST.

 
 
(iii)
On demand the Seller shall indemnify Westpac against any liability resulting
from delay or omission to pay those Taxes except to the extent the liability
results from failure by Westpac to pay any Tax after having been put in funds to
do so by the Seller.

 
 
(iv)
The Seller is not obliged to pay any stamp, transaction, registration or similar
Taxes (including fines and penalties) which may be payable or determined to be
payable in relation to any assignment by Westpac pursuant to clause 13 of this
agreement.

 
15.8
Waivers; remedies cumulative

 
 
(a)
No failure on the part of Westpac to exercise and no delay in exercising any
right, power or remedy under any Transaction Document operates as a waiver.  Nor
does any single or partial exercise of any right, power or remedy preclude any
other or further exercise of that or any other right, power or remedy.

 
 
(b)
The rights, powers and remedies provided to Westpac in the Transaction Documents
are in addition to, and do not exclude or limit, any right, power or remedy
provided by law.

 
15.9
Force Majeure

 
The parties to this agreement will not be liable for any loss or damage (whether
direct or indirect), nor be in default under this agreement, for failure or
delay to observe or perform any provision of this agreement for any reason or
cause of whatever nature which could not with reasonable diligence be controlled
or prevented by the parties including, without limitation, acts of God, acts of
nature, acts of government or their agencies, fire, flood, storm, riots, power
shortages or power failures, strikes, lockouts, labour disputes, sudden and
unexpected system failure or disruption by war, sabotage or inability to obtain
sufficient labour, raw materials, fuel or utilities, provided that the preceding
provisions of this clause shall in no way excuse a failure by the Seller to make
any payment required in accordance with the provisions of this agreement.
 
 
Page 74

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
16.
Confidentiality

--------------------------------------------------------------------------------

 
16.1
Confidentiality

 
 
(a)
Each party to this agreement acknowledges that all parties regard the structure
of the transactions contemplated by the Transaction Documents to be proprietary,
and each such party severally agrees that:

 
 
(i)
subject to paragraph (ii), it will not disclose without the prior consent of the
other parties (other than to the directors, employees, auditors, advisers,
counsel, affiliates or Related Corporations (collectively, representatives) of
such party, each of whom shall be informed by such party of the confidential
nature of the information and of the terms of this clause 16):

 
 
(A)
any information regarding, or copies of, any Transaction Document or any
transaction contemplated by any Transaction Document; or

 
 
(B)
any information supplied by a party in connection with the Transaction
Documents; or

 
 
(C)
any information regarding a party which information is furnished by a party to
such other party and which is designated by a party to such party in writing or
otherwise as confidential or not otherwise available to the general public,

 
(the information referred to in paragraphs (A), (B) and (C) is collectively
referred to as the Information);  and
 
 
(ii)
such party may disclose any such Information:

 
 
(A)
to any other party to this agreement for the purposes contemplated by this
agreement;

 
 
(B)
as may be required by any Governmental Agency;

 
 
(C)
in order to comply with any law, order, regulation, regulatory request or ruling
applicable to such party (including, without limitation, any request or
requirement of the Australian Stock Exchange); or

 
 
(D)
subject to clause 16.1(c), in the event such party is legally compelled (by
interrogatories, requests for information or copies, subpoena, civil
investigative demand or similar process) to disclose any such Information;

 
 
(iii)
it will use the Information solely for the purposes of evaluating, administering
and enforcing the transactions contemplated by Transaction Documents and making
any necessary business judgments with respect thereto; and

 
 
(iv)
it will, upon demand, return (and cause each of its representatives to return)
to the relevant party all documents or other written material received from it
in connection with paragraph (a)(i)(A) above and all copies thereof made by such
party which contain the Information.

 
 
Page 75

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(b)
Notwithstanding any provision in this agreement to the contrary, the Seller and
the Servicer agree that Westpac may refer to the Seller or Servicer's name in
connection with the issuance of any tombstone advertisement that refers to the
securitisation contemplated by this agreement.

 
 
(c)
This clause 16 shall be inoperative as to such portions of the Information which
are or become generally available to the public or such party on a
non-confidential basis from a source other than Westpac, the Seller or Servicer
(as the case may be) or were known to such party on a non-confidential basis
prior to its disclosure by Westpac, the Seller or Servicer (as the case may be).

 
 
(d)
In the event that any party or anyone to whom such party or its representatives
transmits the Information is requested or becomes legally compelled (by
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process) to disclose any of the Information,
such party will:

 
 
(i)
provide Westpac, the Seller or Servicer (as the case may be) with prompt written
notice so that Westpac, the Seller or Servicer (as the case may be) may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this clause 16;

 
 
(ii)
unless Westpac, the Seller or Servicer (as the case may be) waives compliance by
such party with the provisions of this clause 16, make a timely objection to the
request or confirmation to provide such Information on the basis that such
Information is confidential and subject to the agreements contained in this
clause 16, provided that such party is not required to make such an objection
if:

 
 
(A)
the objection has no reasonable prospect of success; or

 
 
(B)
that party is not indemnified to its satisfaction in respect of those costs by
Westpac; and

 
 
(iii)
comply with any protective order or other appropriate remedy.

 
In the event that such protective order or other remedy is not obtained, or
Westpac waives compliance with the provisions of this clause 16, such party will
furnish only that portion of the Information which it is legally required to
furnish and will exercise such party's best efforts to obtain reliable assurance
that confidential treatment will be accorded the Information.
 
 
(e)
This clause 16 shall survive termination of this agreement and the Transaction
Documents.

 
16.2
Counterparts

 
This agreement may be executed in any number of counterparts.  All counterparts
together will be taken to constitute one instrument.

 
Page 76

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
17.
GST

--------------------------------------------------------------------------------

 
17.1
Interpretation

 
Words or expressions used in this clause 17 which are not defined in clause 1.1
of this agreement have the same meaning as in the GST Legislation.
 
17.2
Consideration is GST exclusive

 
Any consideration to be paid or provided to the Seller for a supply made by the
Seller under or in connection with this agreement does not include an amount in
respect of GST.
 
17.3
Gross up of consideration

 
If GST is payable by the Seller (or, if the Seller is in a GST group, the
representative member of that GST group) in respect of any taxable supply made
by the Seller under or in connection with this agreement:
 
 
(a)
the consideration payable or to be provided for that taxable supply under this
agreement but for the application of this clause is increased by, and the
recipient of the supply (Recipient) must also pay to the Seller, an amount (GST
Amount) equal to the GST payable in respect of that taxable supply; and

 
 
(b)
the GST Amount must be paid to the Seller by the Recipient without set off,
deduction or requirement for demand provided that the Seller has provided the
Recipient with a valid tax invoice in respect of the relevant taxable supply.

 
17.4
Reimbursements (net down)

 
If a payment to a party under this agreement (except for any Instalment) is a
reimbursement or indemnification, calculated by reference to a loss, cost or
expense incurred by that party, then the payment will be reduced by the amount
of any Input Tax Credit or Reduced Input Tax Credit to which that party (or, if
that party is in a GST group, the representative member of that GST group) is
entitled for that loss, cost or expense.

 
18.
Privacy

--------------------------------------------------------------------------------

 
The Seller must, where reasonably practicable, make all disclosures Westpac
would be required to make under the Privacy Act 1988 in order to use the
Personal Information to perform Westpac's obligations under the Transaction
Documents, the Purchased Receivables, the Contracts and the Related Agreements.

 
19.
Code of Banking Practice (2003)

--------------------------------------------------------------------------------

 
The Code of Banking Practice (2003) does not apply to this agreement or any
banking service provided under it.

 
20.
Electronic Presentment & Payment

--------------------------------------------------------------------------------

 
20.1
Access to the Presentment & Payment System

 
Subject to the provisions of this agreement, Westpac will provide the Seller
with access to the Platform from (and including) the date of the first Sale
Notice to (and including) the Commitment Termination Date in accordance with the
provisions set out in Annexure H.
 
 
Page 77

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
EXECUTED as an agreement
 
Each attorney executing this agreement states that he or she has no notice of
revocation or suspension of his or her power of attorney.

 
SELLER and SERVICER
 
Signed for Moneytech Limited in the presence of:
          /s/ Sonja Sandral   /s/ Hugh Evans
Witness Signature
 
Director Signature
      Sonja Sandral   Hugh Evans
Print Name
 
Print Name
     
Witness Signature
 
Director/Secretary Signature
     
Print Name
 
Print Name

 
Signed for Moneytech Finance Pty Limited in the presence of:
          /s/ Sonja Sandral   /s/ Hugh Evans
Witness Signature
 
Director Signature
      Sonja Sandral    Hugh Evans
Print Name
 
Print Name
     
Witness Signature
 
Director/Secretary Signature
     
Print Name
 
Print Name

 
 
Page 78

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Signed for Moneytech Services Pty Limited in the presence of:
                /s/ Sonja Sandral   /s/ Hugh Evans
Witness Signature
 
Director Signature
      Sonja Sandral   Hugh Evans
Print Name
 
Print Name
     
Witness Signature
 
Director/Secretary Signature
     
Print Name
 
Print Name

 
WESTPAC
 
Signed for Westpac Banking Corporation by its attorney under power of attorney
in the presence of:
                     
Witness Signature
 
Attorney Signature
     
Print Name
 
Print Name

 
 
Page 79

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Annexure A – Part 1
 
Sale Notice from the Seller

 
TO:
Westpac Banking Corporation

 
 
Level 4

 
 
255 Elizabeth Street

 
 
SYDNEY  NSW  2000

 
 
Fax: 02 9284 9366

 
 
Attention:  [*]

 
FROM:
Moneytech Finance Pty Ltd

 
 
[*]

 
Dear Sirs
 
RECEIVABLES PURCHASE AGREEMENT
 
We refer to the receivables purchase agreement (the Receivables Purchase
Agreement) between Moneytech Pty Limited (the Indemnifier), Moneytech Finance
Pty Ltd (the Seller), Moneytech Servicing Pty Ltd (the Servicer) and Westpac
Banking Corporation (Westpac) dated [*] as amended.

 
1.
Definitions and Interpretation

--------------------------------------------------------------------------------

 
1.1
Definitions

 
Terms defined in the Receivables Purchase Agreement shall have the same meaning
in this Notice unless the context otherwise requires except that:
 
Expiry Time means 11.00am on the third Business Day after the day on which
Westpac receives this Notice;
 
 
Offered Receivables means all of the Seller's right, title, benefit and interest
(present and future) in, to, under or derived from:

 
(a)           all the Receivables, which are
 
 
(i)
described in the attached [Computer File];

 
 
(ii)
originated by Seller or an Approved Originator (and in that case, acquired by
the Seller) between the date the offer in this Sale Notice is accepted and the
date another Sale Notice is given by the Seller to Westpac; and

 
 
(iii)
the Receivables notified to Westpac by the Seller from time to time by [Computer
File];

 
 
Page 80

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(b)
any Receivable arising under any Contract under which a Receivable referred to
in paragraph (a) is provided;

 
(c)           any Related Agreement that relates to those Receivables; and
 
(d)           the Collections under or derived from all those Receivables.
 
A reference to any Clause is a reference to that clause in this Notice.
 
1.2
Interpretation

 
The provisions of the Receivables Purchase Agreement will apply to any contract
formed if the offer contained in this Notice is accepted.

 
2.
Offer

--------------------------------------------------------------------------------

 
Subject to the terms and conditions of this Notice, the Seller, as beneficial
owner, offers to sell and assign the Offered Receivables to Westpac.

 
3.
Acceptance

--------------------------------------------------------------------------------

 
 
(a)
The offer in clause 2 is irrevocable during the period up to and including the
Expiry Time.

 
 
(b)
Westpac  may accept the offer contained in this Sale Notice at any time prior to
the Expiry Time by, and only by, the payment by Westpac to the Seller (or as it
directs) of the Instalment in immediately available funds to the following bank
account: [*], or in accordance with clause 4.8(b).

 
 
(c)
Notwithstanding:

 
 
(i)
satisfaction of all relevant conditions precedent; or

 
 
(ii)
any negotiations undertaken between the Seller and Westpac prior to Westpac
accepting the offer contained in this Sale Notice,

 
 
Westpac is not obliged to accept the offer contained in this Sale Notice and no
contract for the sale or purchase of any Offered Receivables detailed in this
Sale Notice will arise unless and until Westpac accepts the offer contained in
the Sale Notice in accordance with this clause.

 
 
(d)
The offer contained in this Sale Notice may only be accepted in relation to all
the Offered Receivables offered under this Sale Notice.

 
4.
Required Information

--------------------------------------------------------------------------------

 
The following information is provided in relation to the Offered Receivables in
the attached [Computer File][computer printout][Annexure]:
 
 
(a)
Offered Receivables:  the Outstanding Balance of those Offered Receivables to be
sold under this Sale Notice upon acceptance will be [$*].

 
 
Page 81

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(b)
Instalment:  the Instalment, notified by the Seller is [*].

 
 
(c)
Westpac's Investment:  Westpac's Investment is [*].

 
 
(d)
Purchase Date:  the Purchase Date will be [*] or such other time as agreed
between the parties.

 
 
(e)
Purchase Base: [*]

 
 
(f)
Required Reserve: [*]

 
 
(g)
the next Collection Date: [*]

 
 
(h)
the Receivables Ineligible for Purchase

 
5.
Consideration

--------------------------------------------------------------------------------

 
If Westpac accepts the offer of the sale of the Offered Receivables then Westpac
shall pay the Instalment as consideration for the purchase of the Offered
Receivables, and agrees to pay the balance of the purchase price in the manner
contemplated in the Receivables Purchase Agreement.
 
6.
Acknowledgment

--------------------------------------------------------------------------------

 
The Seller acknowledges, agrees and confirms to Westpac that:
 
 
(a)
(Receivables Purchase Agreement binding on it)  the Receivables Purchase
Agreement is a valid and binding obligation of the Seller enforceable in
accordance with its terms subject to any necessary stamping and registration and
subject to laws affecting creditors' rights and to general principles of equity;

 
 
(b)
(repeat representations)  the Seller repeats the representations and warranties
made by it in Clause 7.1 of the Receivables Purchase Agreement in so far as they
apply to the Offered Receivables;

 
 
(c)
(description of Receivables)

 
 
(i)
the description of the Offered Receivables in the attached [*] is true and
correct in every respect;

 
 
(ii)
each Offered Receivable constitutes an Eligible Receivable;

 
 
(d)
(no default)  no Early Amortisation Event is subsisting as at the date of this
Notice nor, if the offer is accepted, will there be any Early Amortisation Event
subsisting at the date the offer is accepted or the date the Instalment is paid
nor will any Early Amortisation Event result from the offer evidenced by this
Notice or the transfer of the Offered Receivables;

 
 
(e)
(limits)  the Purchase Limit will not be breached if Westpac agrees to purchase
the Offered Receivables; and

 
 
(f)
(Authorisations)  all necessary Authorisations for the offer evidenced by this
Notice and the transfer of the Offered Receivables have been taken, or as the
case may be, obtained.

 
The Seller will be deemed to acknowledge, agree and confirm the above statements
on each date on which a Computer File is delivered by the Seller to Westpac, by
reference to the facts and circumstances then existing and in relation to the
Receivables referred to in that Computer File.
 
 
Page 82

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
7.
Governing Law

--------------------------------------------------------------------------------

 
This Sale Notice is governed by the laws of New South Wales.

 
IN WITNESS the Seller has executed this Notice.



   
Authorised Officer of Moneytech Finance Pty Ltd
     
Seller
     
Print name
 

 
 
Page 83

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Annexure A – Part 2

 
Sale Notice from an Australian Approved Originator to the Seller

--------------------------------------------------------------------------------

 
TO:
Moneytech Finance Pty Ltd

 
 
[*] (the "Seller")

 
FROM:
[*] (the "Originator")

 
 
Dear Sirs
 
RECEIVABLES PURCHASE AGREEMENT
 
We refer to the Receivables Purchase Agreement (the Receivables Purchase
Agreement) between the Moneytech Pty Limited (the Indemnifier), Moneytech
Finance Pty Ltd (the Seller), Moneytech Servicing Pty Ltd (the Servicer) and
Westpac Banking Corporation (Westpac) dated [*] as amended.

 
1.
Definitions and Interpretation

--------------------------------------------------------------------------------

 
1.1
Definitions

 
Terms defined in the Receivables Purchase Agreement shall have the same meaning
in this Notice unless the context otherwise requires except that:
 
Expiry Time means 11.00 am on the third Business Day after the day on which the
Seller receives this Notice;
 
 
Offered Receivables means all of the Originator's right, title, benefit and
interest (present and future) in, to, under or derived from:

 
(a)           all the Receivables, which are
           
 
(i)
described in the attached [Computer File];

 
 
(ii)
originated by the Originator between the date the offer in this Sale Notice is
accepted and the date another Sale Notice is given by the Originator to the
Seller; and

 
 
(iii)
the Receivables notified to the Seller by the Originator from time to time by
[Computer File];

 
 
(b)
any Receivable arising under any Contract under which a Receivable referred to
in paragraph (a) is provided;

 
(c)           any Related Agreement that relates to those Receivables; and
 
(d)           the Collections under or derived from all those Receivables.
 
A reference to any Clause is a reference to that clause in this Notice.
 
 
Page 84

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
1.2
Interpretation

 
The provisions of the Receivables Purchase Agreement will apply to any contract
formed if the offer contained in this Notice is accepted.

 
2.
Offer

--------------------------------------------------------------------------------

 
Subject to the terms and conditions of this Notice, the Originator, as
beneficial owner, offers to sell and assign the Offered Receivables to the
Seller.
 
3.
Acceptance

--------------------------------------------------------------------------------

 
 
(a)
The offer in clause 2 is irrevocable during the period up to and including the
Expiry Time.

 
 
(b)
The Seller may accept the offer contained in this Sale Notice at any time prior
to the Expiry Time by, and only by, the payment by the Seller to the Originator
(or as it directs) of the Instalment in immediately available funds to the
following bank account: [*].

 
 
(c)
Notwithstanding:

 
 
(i)
satisfaction of all relevant conditions precedent; or

 
 
(ii)
any negotiations undertaken between the Seller and the Originator prior to the
Seller accepting the offer contained in this Sale Notice,

 
 
the Seller is not obliged to accept the offer contained in this Sale Notice and
no contract for the sale or purchase of any Receivables detailed in this Sale
Notice will arise unless and until the Seller accepts the offer contained in the
Sale Notice in accordance with this clause.

 
 
(d)
The offer contained in this Sale Notice may only be accepted in relation to all
the Offered Receivables offered under this Sale Notice.

 
4.
Required Information

--------------------------------------------------------------------------------

 
The following information is provided in relation to the Offered Receivables in
the attached [Computer File][computer printout][Annexure]:
 
 
(a)
Offered Receivables:  the Outstanding Balance of those Offered Receivables to be
sold under this Sale Notice upon acceptance will be [$*].

 
 
(b)
Instalment:  the Instalment, notified by the Seller is [*].

 
 
(c)
Westpac's Investment:  Westpac's Investment is [*].

 
 
(d)
Purchase Date:  the Purchase Date will be [*] or such other time as agreed
between the parties.

 
 
(e)
Purchase Base: [*]

 
 
(f)
Required Reserve: [*]



 
Page 85

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
5.
Consideration

--------------------------------------------------------------------------------

 
If the Seller accepts the offer of the sale of the Offered Receivables then the
Seller shall pay the Instalment as consideration for the purchase of the Offered
Receivables, and agrees to pay the balance of the purchase price in the manner
contemplated in the Receivables Purchase Agreement.
 
6.
Acknowledgment

--------------------------------------------------------------------------------

 
The Originator acknowledges, agrees and confirms to the Seller that:
 
 
(a)
(representations)  the Originator makes the representations and warranties in
Clause 7.1 of the Receivables Purchase Agreement in so far as they apply to the
Offered Receivables;

 
 
(b)
(description of Receivables)

 
 
(i)
the description of the Offered Receivables in the attached [*] is true and
correct in every respect;

 
 
(ii)
each Offered Receivable constitutes an Eligible Receivable and was selected from
those Receivables which satisfied the criteria to be Eligible Receivables in
accordance with clause 2.1of the Receivables Purchase Agreement;

 
 
(c)
(no default)  no Early Amortisation Event is subsisting as at the date of this
Notice nor, if the offer is accepted, will there be any Early Amortisation Event
subsisting at the date the offer is accepted or the date the Instalment is paid
nor will any Early Amortisation Event result from the offer evidenced by this
Notice or the transfer of the Offered Receivables;

 
 
(d)
(Authorisations)  all necessary Authorisations for the offer evidenced by this
Notice and the transfer of the Offered Receivables have been taken, or as the
case may be, obtained.

 
The Originator will be deemed to acknowledge, agree and confirm the above
statements on each date on which a Computer File is delivered by the Originator
to the Seller, by reference to the facts and circumstances then existing and in
relation to the Receivables referred to in that Computer File.

 
7.
Governing Law

--------------------------------------------------------------------------------

 
This Sale Notice is governed by the laws of New South Wales.
 
 
Page 86

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
IN WITNESS the Originator has executed this Notice.



   
Authorised Officer of [*]
 
Originator
       
Print name
 

 
 
Page 87

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Annexure A – Part 3

 
Sale Notice from a NZ Approved Originator to the Seller
 
Sale Notice
 
TO:
Moneytech Finance Pty Ltd (ABN [*]) (the Seller)

 
 
[Insert address]

 
 
Attention:  [*]

 
FROM:
[*] (Originator)

 
 
[*]

 
 
Attention:  [*]

 
 
Dear Sirs

 
Sale of Receivables

 
1.
Definitions

--------------------------------------------------------------------------------

 
Terms defined in the Receivables Purchase Agreement between Moneytech Pty
Limited (the Indemnifier), Moneytech Finance Pty Ltd (the Seller), Moneytech
Servicing Pty Ltd (the Servicer) and Westpac Banking Corporation (Westpac) dated
[*] as amended (the Receivables Purchase Agreement) shall have the same meaning
in this Sale Notice unless the context otherwise requires except that:
 
Collections means all funds which, after the date on which the offer in this
Sale Notice is accepted, are received by the Seller, Servicer or the Originator
from or on behalf of the related Obligors in payment of any amounts owed in
respect of such Receivable or applied to such amounts owed by such Obligors
(including any amounts paid under the Insurance Policy and including, without
limitation, by set off, counterclaim, netting or any similar right or defence).
 
Contract means a contract (which need not be in writing) between the Originator
and any person under which the Originator sells goods to that person, and that
person is given a certain period of time in which to pay the relevant purchase
price.
 
Credit and Collection Policy means those policies and procedures of the
Originator relating to the operation of its business, including, without
limitation, the policies and procedures:
 
 
(a)
for determining the creditworthiness of customers and the extension of credit to
customers;

 
(b)           relating to the maintenance of accounts and collection of
Receivables; and
 
(c)           relating to the writing off of bad debts,
 
in the form of the documents initialled by the Seller, Westpac and the
Originator by way of identification (as amended from time to time and in the
case of any material amendment with the prior approval of the Seller and Westpac
such approval not to be unreasonably withheld or delayed).
 
 
Page 88

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Expiry Time means 11:00 am on the Business Day after the day on which the Seller
receives this Notice, or the list or notice given by the Originator under clause
4(b);
 
Obligor means, in relation to a Receivable, the person who is, or was at
inception, obligated to pay that Receivable.
 
Offered Receivables means all of the Originator’s right, title, benefit and
interest (present and future) in, to, under or derived from:
 
 
(a)
all the Receivables which are:

 
 
(i)
described in the attached [Computer File];

 
 
(ii)
originated by the Originator between the date the offer in this Sale Notice is
accepted and the date another Sale Notice is given by the Originator to the
Seller; and

 
 
(iii)
the Receivables notified to the Seller by the Originator from time to time by
[Computer File];

 
 
(b)
any Receivable arising under any Contract under which a Receivable referred to
in paragraph (a) is provided;

 
 
(c)
any Related Agreement that relates to those Receivables; and

 
 
(d)
the Collections under or derived from those Receivables.

 
Permitted Security Interest means any security interest in favour of the Seller
and Westpac as a secured party group in respect of any Receivable.
 
Receivables means any right, title, benefit and interest (present or future) in,
to, under or derived from a Contract, including the purchase price payable under
that Contract.
 
Related Agreement means any guarantee, mortgage, charge, encumbrance, lien or
other Agreement or arrangement of whatever character from time to time
supporting or securing payment of each Offered Receivable whether pursuant to
any Contract related to such Receivable or otherwise.
 
Westpac means Westpac Banking Corporation (ABN 33 007 457 141).
 
1.1
Interpretation

 
In this Sale Notice, the expressions “account receivable”, “chattel paper”,
“financing statement”, “new value”, “personal property”, “possession”,
“proceeds”, “purchase money security interest”, “secured party”, “security
interest” and “transfer” have the respective meanings given to them under, or in
the context of, the PPSA.
 
A reference to any Clause is a reference to that clause in this Sale Notice.

 
2.
Offer

--------------------------------------------------------------------------------

 
Subject to the terms and conditions of this Notice, the Originator as legal and
beneficial owner, offers to sell and assign the Offered Receivables to the
Seller.


 
Page 89

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
3.
Acceptance

--------------------------------------------------------------------------------

 
 
(a)
The offer in Clause 2 is irrevocable during the period up to and including the
Expiry Time.

 
 
(b)
The Seller may accept the offer contained in this Sale Notice at any time prior
to the Expiry Time by, and only by, the payment by the Seller to the Originator
(or as it directs) of [here insert amount] in immediately available funds to the
following bank account:

 

 
Bank:
[Westpac Banking Corporation]

 

 
Account Name: 
[              ]

 

 
Account Number:   
[              ]

 

 
Amount to Pay:
[          ]

          
 
(c)
Notwithstanding:

 
 
(i)
satisfaction of all relevant conditions precedent; or

 
 
(ii)
any negotiations undertaken between the Originator and the Seller prior to the
Seller accepting the offer contained in this Sale Notice,

 
the Seller is not obliged to accept the offer contained in this Sale Notice and
no contract for the sale or purchase of any Offered Receivables will arise
unless and until the Seller accepts the offer contained in this Sale Notice in
accordance with this Clause.
 
 
(d)
The offer contained in this Sale Notice may only be accepted in relation to all
the Offered Receivables.

 
4.
Purchase Price

--------------------------------------------------------------------------------

 
 
(a)
The amount referred to in clause 3(b) is an amount equal to the aggregate of the
net present value of each Offered Receivable less the agreed discount to reflect
[the time value of money], as agreed between the Originator, the Seller and
Westpac. For the avoidance of doubt, the Seller shall not be entitled to pay the
amount referred to in clause 3(b) in instalments, and must pay the entire amount
in one payment.

 
 
(b)
From time to time the Originator may give the Seller either:

 
 
(i)
a list of all Receivables originated since the date of this Sale Notice, or
since the last time the Originator gave the Seller a list under this clause and
specify the face value of those Receivables; or

 
 
(ii)
a notice specifying the purchase price of all Receivables originated since the
date of this Sale Notice, or since the last time Originator gave the Seller a
list under this clause or a notice under clause 4(b)(i) and specify the face
value of those Receivables.

 
 
(c)
If the Seller accepts the offer in clause 2 of this Sale Notice it will be taken
to have agreed to purchase all the Receivables referred to in clause 4(b) of
this Sale Notice at the face value specified in the list or notice given by the
Originator under clause 4(b).  Accordingly it will pay the amount so specified
on the date [specified by the Originator.].

 
 
(d)
The Originator and the Seller may agree from time to time to exclude any
Receivable from the agreement formed by acceptance of this offer in this Sale
Notice.



 
Page 90

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
5.
Consideration

--------------------------------------------------------------------------------

 
If the Seller accepts the offer of the sale of the Offered Receivables then the
Seller shall pay the amount specified in clause 3(b) as consideration for the
purchase of the Offered Receivables.

 
6.
Representations, Warranties and Undertakings

--------------------------------------------------------------------------------

 
 
(a)
The Originator represents and warrants in relation to the Receivables that the
Credit and Collection Policy of the Originator, together with the Contract,
contains all the contractual arrangements between the Originator and the
relevant Obligor concerning the goods sold in accordance with that Credit and
Collection Policy and the subject of the relevant Contract between the
Originator and the relevant Obligor.

 
 
(b)
The Originator represents and warrants (which representations and warranties
will be deemed to be repeated upon delivery of each list or notice as referred
to in clause 4(b) to the Seller) that:

 
 
(i)
in relation to a Receivable, the purchase of that Receivable by the Seller
constitutes a transfer of that Receivable under and in accordance with this Sale
Notice, and, for the purposes, and in the context of the PPSA, will constitute a
deemed security interest in favour of the Seller as secured party;

 
 
(ii)
in relation to a Receivable, the purchase of that Receivable by the Seller will
constitute a valid sale, by way of equitable assignment of that Receivable to
the Seller, enforceable against creditors of, and purchasers from the Originator
but subject to the rights of any creditors of or to an Originator to the extent
of each relevant Supplier's Security Interest;

 
 
(iii)
each Offered Receivable is owned by the Originator free and clear of any
security interest (other than any Supplier's Security Interest or any security
interest arising solely as the result of any action taken by or for the benefit
of the Seller or Westpac including, for the avoidance of doubt, a Permitted
Security Interest (if any)); and

 
 
(iv)
if the Seller accepts the offer contained in this Sale Notice, the Seller shall
have acquired an equitable interest in each Offered Receivable free and clear of
any security interest (other than any Supplier's Security Interest or any
security interest arising solely as the result of any action taken by or for the
benefit of the Seller or Westpac including, for the avoidance of doubt, a
Permitted Security Interest (if any)).

 
 
(c)
The Originator will not:

 
 
(i)
change its name without first notifying Westpac of its new name not less than 21
days before the change takes effect; or

 
 
(ii)
relocate its principal pace of business outside New Zealand or change its place
of incorporation.



 
Page 91

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
7.
New Value

--------------------------------------------------------------------------------

 
So far as the Originator and the Seller are concerned, the purchase arrangements
contemplated by this Sale Notice are intended to operate so that the Seller will
at all times be able to prove that, in respect of each relevant Receivable that
is an account receivable, the sale in equity of that Receivable constitutes a
transfer for which new value was provided by the Seller for and in respect of
the acquisition of that Receivable.
 
8.
Security

--------------------------------------------------------------------------------

 
 
(a)
In respect of any Receivable that is transferred the Seller under and in
accordance with this Sale Notice, the transfer is a deemed security interest
under the PPSA, governed by the PPSA, which arises by virtue of the transfer to
the Seller of that Receivable by the Originator under and in accordance with
this Sale Notice.

 
 
(b)
The parties to this Sale Notice agree and acknowledge that the security
interest  referred to in clause 8(a) will have been perfected by the
registration by the Seller of a financing statement on the PPSR against the
Originator in respect of all of the Originator’s present and after acquired
accounts receivable and chattel paper.

 
 
(c)
the Seller will register a financing statement under the PPSA:

 
 
(i)
describing the collateral to which it relates as “All of the debtor’s present
and after acquired accounts receivable and chattel paper”;

 
 
(ii)
describing the proceeds of that collateral as “All present and after acquired
personal property being proceeds of the collateral described in this financing
statement”; and

 
 
(iii)
with the secured party group being the Seller and Westpac and the debtor group
being the Originator and the Seller.

 
9.
PPSA Provisions

--------------------------------------------------------------------------------

 
 
(a)
The parties to this Sale Notice acknowledge that it is their intention that the
provisions contained in Part 9 of the PPSA do not apply to the Receivables
transferred to the Seller pursuant to this Sale Notice.  However, if at law this
is not the case and in respect of any other security interest created by this
Sale Notice:

 
 
(i)
any power to sell any of the Receivables, whether conferred by this Sale Notice
or otherwise, may be exercised without the need to give the Originator any
notice of the kind that is referred to in section 114 of the PPSA and, if any of
the Receivables are sold at any time, the Seller is not required to give the
Originator the statement referred to in section 116 of the PPSA; and

 
 
(ii)
the Originator acknowledges that it is not entitled by section 117 of the PPSA
to any surplus amounts which may result from any sale at any time.

 
 
(b)
The Originator waives the right to receive a copy of the verification statement
confirming registration of a financing statement or financing change statement
relating to the security interest under this Sale Notice.



 
Page 92

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
10.
Acknowledgment

--------------------------------------------------------------------------------

 
The Originator acknowledges, agrees and confirms to the Seller that:
 
 
(a)
(Due Power) It has the power to enter into and perform its obligations under the
Sale Notice to which it is expressed to be a party to, to carry out the
transactions contemplated by the Sale Notice and to carry on its business as now
conducted or contemplated;

 
 
(b)
(Receivables) the description of the Offered Receivables in the attached list or
as specified in the list or notice given by the Originator under clause 4(b) is
true and correct in every respect;

 
 
(c)
(Authorisations) all necessary Authorisations for the offer evidenced by this
Sale Notice and the transfer of the Offered Receivables have been taken, or as
the case may be, obtained.

 
11.
Limited Recourse

--------------------------------------------------------------------------------

 
 
(a)
The purchase by the Seller of any Receivable pursuant to this Sale Notice
constitutes an equitable assignment by the Originator of that Receivable that is
absolute and not by way of security.  Other than as specified in this clause 11,
the Seller shall have no right of recourse to the Originator in the event of
non-payment or delayed or late payment by any Obligor (for whatever reason) in
respect of any Receivable which has been purchased by the Seller from the
Originator.

 
 
(b)
The Originator agrees that in the event of non-payment by any Obligor (for
whatever reason) in respect of any Receivable which has been purchased by the
Seller from the Originator, it shall indemnify the Seller on demand for any such
non-payment provided that the Originator shall on behalf of the Seller pursue
such rights as are available under the relevant Contract and under applicable
law against the Obligor in respect of that non-payment and provided further
that, if subsequently such payment is recovered (recovery) by the Originator
from that Obligor, then

 
 
(i)
in the case where a payment has been made by the Originator pursuant to the
indemnity above, the Seller shall refund to the Originator in respect of each
such indemnity payment, each such recovery; or

 
 
(ii)
in the case where payment has not been made by the Originator pursuant to the
indemnity above, the Originator shall hold each recovery on trust for the
Seller.

 
12.
Counterparts

--------------------------------------------------------------------------------

 
This Sale Notice may be executed in any number of counterparts.  All
counterparts together will be taken to constitute one instrument.
 
13.
Governing Law

--------------------------------------------------------------------------------

 
This Sale Notice is governed by the laws of New Zealand.
 
 
Page 93

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
EXECUTED as an agreement.


MONEYTECH LIMITED by its attorney in the presence of:
         
Signature of attorney
     
Signature of witness
 
Name of attorney
     
Occupation
         
City/town of residence
   

 
[NZ APPROVED ORIGINATOR] by its attorney in the presence of:
         
Signature of attorney
     
Signature of witness
 
Name of attorney
     
Occupation
         
City/town of residence
   

 
 
Page 94

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Annexure B

 
Verification Certificate (Clause 6.1(a))

--------------------------------------------------------------------------------

 
To:  Westpac Banking Corporation
 
RECEIVABLES PURCHASE AGREEMENT

 
I [name] am a [director] of [*] [to be prepared for the Seller and the Servicer]
(the Company).
 
I refer to the Receivables Purchase Agreement (the Agreement) dated [*] 2004
between Moneytech Pty Limited and Westpac Banking Corporation.
 
Definitions in the Agreement apply in this Certificate except where the context
otherwise requires.
 
I CERTIFY as follows.
 
2.
Attached to this Certificate are complete and up to date copies of:

 
 
(a)
the constitution of [*] and certificate of incorporation (marked A); and

 
 
(b)
power of attorney granted by [*] for the execution of each Transaction Document
to which it is expressed to be a party (marked B).  That power of attorney has
not been revoked or suspended by [*] and remains in full force and effect.

 
3.
The following are signatures of the Authorised Officers of [*] and the persons
who have been authorised to sign each Transaction Document to which it is
expressed to be a party and to give notices and communications under or in
connection with the Transaction Documents.

 
Authorised Officers

Name
Position
Signature
·
*
 
·
*
 
·
*
 

 
 
Page 95

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Signatories


Name
Position
Signature
·
*
 
·
*
 
·
*
 

 
4.
Attached to this Certificate are complete and up to date copies of the
constitution and certificate of incorporation of:

 
 
(a)
[*] (marked C);

 
 
(b)
[*] (marked D); and

 
 
(c)
[*] (marked E),

 
each an Approved Originator.


Signed:
     
Director
               
Print Name
 
DATED
   

 
 
Page 96

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Annexure C

 
Determination Date Statement

--------------------------------------------------------------------------------

 
Please see attached.
 
 
Page 97

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Annexure D
 
Instalment Notice 

--------------------------------------------------------------------------------

 
To:          Westpac Banking Corporation
 
Level 8
 
255 Elizabeth Street
 
Sydney NSW 2000
 
Fax: 02 9284 9366

 
Attention: [*]

 
RECEIVABLES PURCHASE AGREEMENT

 
I [*] am an [authorised officer] of Moneytech Limited (the Seller) of [*].
 
I refer to the Receivables Purchase Agreement (the Agreement) between the Seller
and Westpac Banking Corporation dated [*].
 
Under Clause 2.3(a) of the Receivables Purchase Agreement:
 
 
(1)
we request payment of the following Instalment  $[             ] on
[             ];

 
[NOTE:  Date is to be a Business Day and amount is to comply with the limits in
Clause 2.2.]
 
 
(2)
the requested duration of the initial Yield Period for this Instalment is [*];

 
 
(3)
we represent and warrant that:

 
 
(a)
[(except as disclosed in paragraph (e)] the representations and warranties in
Clause 7.1 of the Receivables Purchase Agreement are true as of the date of this
notice in respect of the facts and circumstances then subsisting;

 
 
(b)
no event has occurred and is subsisting or would result from the payment of the
requested Instalment that constitutes an Early Amortisation Event;

 
 
(c)
after giving effect to the requested Instalment Westpac's Investment will not
exceed the Purchase Limit or Purchase Base;

 

 
(d)
the Commitment Termination Date has not occurred; and

 
 
(e)
details of the exceptions to paragraph (a) are as follows:  [[*], and we [have
taken/proposed] the following remedial action [*];]

 
[NOTE:  Inclusion of a statement under paragraph (e) shall not prejudice the
conditions precedent in the Receivables Purchase Agreement.]
 
 
Page 98

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Definitions in the Receivables Purchase Agreement apply when used in this
notice.
 
Please confirm your agreement to this by making payment to the following bank
account or into a bank account as otherwise directed by the Seller:
 
Bank: 
[*]

 
BSB #:  
[*]

 
Account  Name:  
[*]

 
Account  #: 
[*]

 
Signed on behalf of the Seller:
   
Authorised Officer
 
Moneytech Limited
 
     
Print Name
   
DATED
             



 
Page 99

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Annexure E

 
Form of Director's Certificate

 
TO:                          Westpac Banking Corporation
 
AND TO:                 [     ]
 
I, [*], a director of [insert name of NZ Approved Originator] (the Originator),
certify as follows:

 
1.
Board Resolutions

--------------------------------------------------------------------------------

 
1.1
The board of directors of the Originator (the Board) has passed all necessary
resolutions to:

 
 
(a)
approve the transactions (the Transactions) contemplated by the documents listed
in the Annexure (the Documents), and the Documents themselves;

 
 
(b)
authorise signing of the Documents by or on behalf of the Originator in the
manner in which they have actually been signed; and

 
 
(c)
authorise the persons specified in paragraph 10 to give any notices and other
communications, and take any other action required, under or in connection with
the Documents on behalf of the Originator.

 
1.2
The resolutions were duly passed {

 
OPTION I: #<in writing signed by [a majority/all] of the directors of the
Originator. >#
 
OPTION 2: #<at a meeting of the Board which was properly convened and in respect
of which all quorum requirements were duly observed. >#}
 
1.3
The resolutions remain in full force and effect.

 
2.            Directors' Self Interested Transactions 

--------------------------------------------------------------------------------

 
2.1
{OPTION I: #<To the best of my knowledge and belief after making due enquiry [of
each other director (as that term is defined in section 126 of the Companies Act
1993 ("Act")) of the Originator], none of the directors (as so defined) of the
Originator has an interest (as that term is defined in section 139 of the Act)
in the Transactions.>#

 
OPTION 2: #<After making due enquiry' it has been determined that one or more of
the Originator's directors (as that term is defined in section 126 of the
Companies Act 1993 ("Act")) is, or may be, interested (as that term is defined
in section 139 of the Act) in the Transactions and such interests have been
entered in the interests register accordingly. The Transactions have been
disclosed to all shareholders of the Originator.
 
All of the Originator's entitled persons have agreed in writing (pursuant to
section 107(3) of the Act) to the Originator's entry into and performance of the
Documents and the Transactions (so that nothing in sections 140 and 141 of the
Act will apply to the Transactions). >#}
 
2.2
In approving the Documents and the Transactions, the Board, after taking into
account all relevant factors, is of the view that the Originator is receiving or
will receive fair value under them.



 
Page 100

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
3.             Corporate Benefit 

--------------------------------------------------------------------------------

 
In approving the Documents and the Transactions, the Board, after taking into
account all relevant factors, is of the view
 
{OPTION 1: #<that the Originator's entry into and performance of the Document[s]
and the Transactions is in the best interests of the Originator.>#
 
OPTION 2: #<(pursuant to an express provision in the constitution of the
Originator) that the Originator's entry into and performance of the Document[s]
and the Transactions is in the best interests of the Originator's holding
Westpac [ and as the Originator is not a wholly owned subsidiary of the
Originator's holding Westpac the prior agreement to the Originator's entry into
and performance of the Document{s) and the Transactions has been obtained from
all of the Originator's shareholders, other than that holding company].>#}

 
4.            Shareholder Resolutions 

--------------------------------------------------------------------------------

 
{OPTION 1: #<It has been determined that the Transactions are a "Major
Transaction" for the purposes of section 129 of the Act. Accordingly [all of]
the shareholders of the Originator have by special resolution:
 
(a)           approved the Document[s] and the Transactions; and
 
(b)           confirmed, approved and ratified the resolutions of the Board
referred to above.
 
OPTION 2: #<It has been determined that the Transactions do not constitute a
"Major Transaction" for the purpose of section 129 of the Act.>#}

 
5.             Due Execution 

--------------------------------------------------------------------------------

Each of the Documents has been properly signed by the Originator.
 
6.            Solvency 

--------------------------------------------------------------------------------

 
6.1
I am not aware of any liquidation proceedings which have been commenced against
the Originator by any person, or which are intended or anticipated by the
Originator.

 
6.2
Having taken into account all relevant factors the Board is of the view that the
value of the consideration or benefit received, or to be received, by the
Originator under the Transactions is not less than the value of the
consideration provided, or to be provided, by the Originator.



 
Page 101

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
7.             Financial Assistance 

--------------------------------------------------------------------------------

 
The Transactions do not include or involve any provision by the Originator
(directly or indirectly) of financial assistance in connection with the
acquisition of a share issued or to be issued by the Originator or its holding
company.
 
8.             Constitution 

--------------------------------------------------------------------------------

 
The copy of the constitution of the Originator held on its records as maintained
at the office of the Registrar of Companies at [place] as at the date of this
certificate is complete and includes all alterations to date.
 
9.             Authorisations 

--------------------------------------------------------------------------------

 
{OPTION 1: #<All consents and other authorisations required by the Originator in
connection with the entry into, execution and performance of the Documents and
the Transactions have been obtained on an unconditional and unqualified basis
and remain in full force and effect.>#
 
OPTION 2: #<No consents or other authorisations are required by the Originator
in connection with the entry into, execution and performance of the Documents or
the Transactions.>#}

 
10.           Authorised Signatories 

--------------------------------------------------------------------------------

 
The following are the true signatures of the persons who have been authorised
([any one of them acting alone]/[any two of them acting together]) to give any
notices and other communications, and to take any other action required, under
or in connection with the Documents on behalf of the Originator.


Name
 
Position
 
Signature
                             

 
 
Page 102

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Signed on behalf of the Originator:
   
Director
         
Print Name
   
DATED
         

 
ANNEXURE OF DOCUMENTS
 
1.
Sale Notice between the Originator and Moneytech Limited.

 
2.
NZ Seller Power of Attorney given by the Originator to Moneytech Limited.

 
3.
Guarantee given by the Originator to Westpac Banking Corporation.

 
 
Page 103

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Annexure F

 
Form of Australian Power of Attorney for each Australian Approved Originator


Date
     
Parties
Deed Poll by:
     
[*] (ABN [*], (the Principal).

 
IT IS DECLARED as follows:

 
1.
Interpretation

--------------------------------------------------------------------------------

 
Terms defined in:
 
 
(a)
the Receivables Purchase Agreement between Moneytech Limited, Moneytech Finance
Pty Limited, Moneytech Services Pty Limited, and Westpac Banking Corporation
(Westpac) dated [*] 2005 (the RPA); and

 
 
(b)
the Sale Notice between the Principal and Moneytech Finance Pty Limited dated on
or around the date of this Deed, as amended (the Sale Notice),

 
have the same meaning when used in this deed.
 
In the event of any conflict between the provisions of the RPA and the Sale
Notice, the Sale Notice shall prevail.

 
2.             Appointment 

--------------------------------------------------------------------------------

 
The Principal irrevocably appoints each Authorised Officer of Westpac (each an
Attorney) severally as the Principal’s attorney.
 
3.            Powers 

--------------------------------------------------------------------------------

 
 
(a)
Each Attorney may do anything in the Principal’s name or in its own name as the
act of the Principal which:

 
 
(i)
the Principal is obliged, authorised or empowered to do under or in relation to
any Sale Notice relating to the Principal, or any Contract (including enforcing
any Purchased Receivable);

 
 
Page 104

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(ii)
Westpac is authorised or empowered to do under any Sale Notice relating to the
Principal, any Contract or any law but only at the times that Westpac would have
been able to do it;

 
 
(iii)
is required to transfer the interest of the Principal in a Receivable to the
Seller or Westpac, including executing a legal transfer of such Receivable and
giving notice of the assignment to the relevant Obligor;

 
 
(iv)
it considers necessary to protect and/or perfect its security interest and its
right, title and interest in any Receivable; and

 
 
(v)
it considers necessary to exercise the powers given to the Attorney under this
clause (including signing transfers, releases, instruments and other documents).

 
 
(b)
An Attorney may only act under this power if an Early Amortisation Event is
subsisting.

 
(c)           Without limitation, each Attorney may at any time appoint
sub-attorneys.
 
 
(d)
No Attorney appointed under this Deed may act inconsistently with this deed and
the RPA.

 
3.             Ratification 

--------------------------------------------------------------------------------

 
The Principal shall ratify anything done by an Attorney under this deed.
 
4.             Delegation 

--------------------------------------------------------------------------------

 
This deed applies to a sub-attorney.  An Attorney may execute any document on
behalf of the Principal even if it contains a power of attorney or other
delegation.
 
5.             Conflict of Interest 

--------------------------------------------------------------------------------

 
An Attorney may execute a document or do anything (and that document or thing
will be valid) even if the Attorney is in any way:
 
(a)           interested in the document or thing; or
 
(b)           connected with a person who is in any way interested in the
document or thing.

 
6.             Indemnity 

--------------------------------------------------------------------------------

 
The Principal shall indemnify each Attorney against any loss, cost, charge,
liability or expense the Attorney may sustain or incur as a direct or indirect
consequence of the exercise of any power under this deed.
 
7.             Revocation 

--------------------------------------------------------------------------------

 
This power of attorney is irrevocable until all moneys owing in respect of the
Receivables have been paid in full.
 
 
Page 105

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
8.             Personal Liability and No Warranty 

--------------------------------------------------------------------------------

 
An Attorney’s exercise of any power under this deed does not involve on the part
of the Attorney, any partner of the Attorney or any entity of which the Attorney
is an employee:
 
(a)           any personal liability in connection with that exercise or its
consequences; or
 
 
(b)
an express or implied warranty as to the validity of this deed or the Attorney’s
authority to exercise the power.

 
9.             Governing Law 

--------------------------------------------------------------------------------

 
This deed is governed by the laws of New South Wales.
 
EXECUTED as a deed.
 
Signed Sealed and Delivered by [*]
               
Director Signature
 
Director Signature
           
Print Name
 
Print Name

 
 
Page 106

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Annexure F

 
Form of NZ Power of Attorney for each NZ Approved Originator
 
NZ Originator Power of Attorney

 
 
Page 107

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Date
     
Parties
Deed Poll by:
     
[NZ Originator] Limited (the Principal).

 
IT IS DECLARED as follows.

 
1.
Interpretation

--------------------------------------------------------------------------------

 
Terms defined in:
 
 
(a)
the Receivables Purchase Agreement between Moneytech Pty Limited (the Seller)
and Westpac Banking Corporation (Westpac) dated on or around the date of this
deed, as amended (the RPA); and

 
 
(b)
the Sale Notice between the Principal and the Seller dated on or around the date
of this deed, as amended (the Sale Notice);

 
have the same meaning when used in this deed.
 
In the event of any conflict between the provisions of the RPA and the Sale
Notice, the Sale Notice shall prevail.

 
2.
Appointment

--------------------------------------------------------------------------------

 
The Principal irrevocably appoints each Authorised Officer of the Seller (each
an Attorney) severally as the Principal's attorney.
 
3.
Powers

--------------------------------------------------------------------------------

 
 
(a)
Each Attorney may do anything in the Principal's name or in its own name as the
act of the Principal which:

 
 
(i)
the Principal is obliged, authorised or empowered to do under or in relation to
the Sale Notice, and any Contract (including enforcing any Receivable);

 
 
(ii)
the Seller is authorised or empowered to do under the Sale Notice, any Contract
or any law but only at the times that the Seller would have been able to do it;

 
 
(iii)
is required to transfer the interest of  the Principal in a Receivable to the
Seller, including executing a legal transfer of such Receivable and giving
notice of the assignment to the relevant Obligor;

 
 
(iv)
it considers necessary to protect and/or perfect its security interest and its
right, title and interest in any Receivable; and

 
 
(v)
it considers necessary to exercise the powers given to the Attorney under this
clause (including signing transfers, releases, instruments and other documents).

 
 
Page 108

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(b)
An Attorney may only act under this power if an Early Amortisation Event is
subsisting.

 
 
(c)
Without limitation, each Attorney may at any time appoint sub-attorneys.

 
 
(d)
No Attorney appointed under this deed may act inconsistently with this deed.

 
4.
Ratification

--------------------------------------------------------------------------------

 
The Principal shall ratify anything done by an Attorney under this deed.
 
5.
Delegation

--------------------------------------------------------------------------------

 
This deed applies to a sub-attorney. An Attorney may execute any document on
behalf of the Principal even if it contains a power of attorney or other
delegation.
 
6.
Conflict of Interest

--------------------------------------------------------------------------------

 
An Attorney may execute a document or do anything (and that document or thing
will be valid) even if the Attorney is in any way:
 
 
(a)
interested in the document or thing; or

 
 
(b)
connected with a person who is in any way interested in the document or thing.

 
7.
Indemnity

--------------------------------------------------------------------------------

 
The Principal shall indemnify each Attorney against any loss, cost, charge,
liability or expense the Attorney may sustain or incur as a direct or indirect
consequence of the exercise of any power under this deed.
 
8.
Revocation

--------------------------------------------------------------------------------

 
This power of attorney is irrevocable until all moneys owing in respect of the
Receivables have been paid in full or until the Principal does not owe any money
to the Seller under the Sale Notice.
 
9.
Personal Liability and No Warranty

--------------------------------------------------------------------------------

 
An Attorney's exercise of any power under this deed does not involve on the part
of the Attorney, any partner of the Attorney or any entity of which the Attorney
is an employee:
 
 
(a)
any personal liability in connection with that exercise or its consequences; or

 
 
(b)
an express or implied warranty as to the validity of this deed or the Attorney's
authority to exercise the power.

 
10.
Governing Law

--------------------------------------------------------------------------------

 
This deed is governed by the laws of New Zealand.
 
 
Page 109

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
EXECUTED as a deed.


Signed by [NZ Originator] Limited:
               
Director Signature
 
Director Signature
           
Print Name
 
Print Name

 
 
Page 110

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Annexure G
 
Credit and Collections Policies

--------------------------------------------------------------------------------

 
Page 111

--------------------------------------------------------------------------------

 
 
Annexure H

 
Presentment and Payment Platform 

--------------------------------------------------------------------------------

 
These are the terms for Westpac's provision, and the Seller's use, of the
Platform referred to in clause 20 of the Agreement.
 
1.
Description of the Platform

--------------------------------------------------------------------------------

 
The Platform enables the Seller and Servicer to process payment instructions in
relation to Authorised Users of Moneytech Limited.

 
2.
Definitions

--------------------------------------------------------------------------------

 
Terms defined in the Agreement have the same meaning when used here unless
stated otherwise or otherwise defined in this annexure.
 
Account means the bank account for acceptance of credit and debit entries under
this Platform and for related purposes.
 
Clause means a clause of this Annexure.
 
Payment means any amount remitted from an Authorised User to the Seller or from
Westpac to an Authorised User.
 
Transaction means the making of a Payment in relation to an electronically
delivered invoice via the Platform through the Presentment and Payment Website.

 
3.
Service information

--------------------------------------------------------------------------------

 
3.1
Provisions of Access to Platform

 
The Seller acknowledges that:
 
 
(a)
Seller's access to the Platform is provided on the terms and conditions
contained in this Annexure and the Documentation;

 
 
(b)
Westpac provides access to the Platform partly through Qvalent and other third
party service providers, including Carriers;

 
 
(c)
the Platform is hosted on behalf of Westpac by a third party; and

 
 
(d)
accordingly, as Westpac is reliant on third parties to provide access to the
Platform there may be circumstances where the Platform is unavailable due to
circumstances outside of Westpac's control.



 
Page 112

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
4.
Westpac Obligations

--------------------------------------------------------------------------------

 
4.1
Access

 
The Seller acknowledges that:
 
 
(a)
Subject to the Seller complying with its obligations under this agreement,
Westpac will provide the Seller with access to the Platform on the terms of this
annexure and the Documentation.

 
 
(b)
The Platform will:

 
 
(i)
receive payment instructions from the Authorised Users;

 
 
(ii)
process purchase and funding requests from the Seller; and

 
 
(iii)
report data to Westpac, the Seller and Servicer,

 
pursuant to the Solution Description.
 
 
(c)
Westpac will provide support services comprising the training services described
in clause 7, the Maintenance Service described in clause 4, and access to the
Westpac Support Centre and support personnel described in clause 4.

 
4.2
Preparation

 
Westpac will provide the Seller with the information reasonably necessary to
carry out the preparations required to obtain access to the Platform.
 
4.3
Performance of the Platform

 
 
(a)
By executing this agreement, the Seller and Servicer confirm to Westpac that the
Platform operates as set out in the Solution Documentation on the date of this
Agreement.

 
 
(b)
Westpac will use its best endeavours to ensure that the Platform performs as set
out in the Solution Description and this Agreement.



 
5.
Obligations of the Seller

--------------------------------------------------------------------------------

 
5.1
Seller's hardware and software

 
The Seller is responsible for procuring the Seller's hardware and the Seller's
software and ensuring that such items meet the minimum system requirements in
Attachment A to this annexure.
 
5.2
Data security

 
The Seller is wholly responsible for the security and back up of its data on the
Platform.
 
5.3
Internet connection

 
The Seller is responsible for providing its own access to the Internet and
procuring sufficient bandwidth to and from the Seller’s location to enable
access to the Platform.
 
 
Page 113

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
6.
Use of the Platform

--------------------------------------------------------------------------------

 
6.1
Use

 
 
(a)
The Seller may only use the Platform:

 
 
(i)
through its Authorised Users;

 
 
(ii)
to carry out the functions specified in the Documentation;

 
 
(iii)
for its own business purposes; and

 
 
(iv)
otherwise in accordance with Westpac's directions (from time to time) and the
Documentation.

 
 
(b)
The Seller must not:

 
 
(i)
decompile, disassemble, reverse engineer, modify, enhance or alter the whole or
any part of the Platform or the Documentation, except to the extent that the
Seller is legally authorised to do so by the Copyright Act 1968 (Cth); or

 
 
(ii)
copy, or allow a third party to copy,

 
the Platform  except to the extent reasonably necessary for backup purposes.
 
 
(c)
Prior to enabling an Authorised User to access the Platform, the Seller must
make the Authorised User aware of the terms and conditions which apply to such
access.

 
7.
Training

--------------------------------------------------------------------------------

 
7.1
Training in use of the Platform

 
 
(a)
At the request of the Seller, Westpac (itself or via a third party) will provide
training in the use of the Platform to the Authorised Users employed by
Moneytech Limited as follows:

 
 
(i)
during one training session which will take place as soon as reasonably
practicable after access to the Platform is provided; and

 
 
(ii)
if the Seller requires any additional training, such training will be provided
at the Seller’s cost and on Westpac's then current terms and charges.

 
 
(b)
The Seller must bear all travelling, accommodation and other expenses incurred
by Westpac personnel in providing the Training.

 
 
(c)
The Seller must ensure that only:

 
 
(i)
Authorised Users of Moneytech Limited who have received the training referred to
in this clause 7 of this annexure; and

 
 
(ii)
other Authorised Users who confirm to Moneytech that they agree to the terms of
use of the Platform,

 
are granted access to the Platform.
 
 
Page 114

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
8.
Operation of the Platform

--------------------------------------------------------------------------------

 
8.1
Access

 
 
(a)
The Seller must not, and must use its best endeavours to ensure that the
Authorised Users are unable to, access the Platform by any means other than
through the Seller’s hardware.

 
 
(b)
The Seller must:

 
 
(i)
do everything reasonably necessary to prevent any unauthorised operation,
modification or use of the Platform; and

 
 
(ii)
do everything reasonably necessary to protect the Platform from misuse.

 
 
(c)
Westpac may charge the Seller for:

 
 
(i)
any work done that relates to the Seller’s hardware or Seller’s software in
which Westpac performs work requested by the Seller in connection with the
installation or connection of the Seller’s hardware or the Seller’s software;

 
 
(ii)
any work required in relation to the operation of the Seller’s hardware or
Seller’s software when connected to the Platform; and

 
 
(iii)
any other information including any analysis or reports requested by the Seller.

 
except where the requirement for work or information arises from a fault in the
operation of the Platform.
 
8.2
No third party use without approval

 
The Seller must not allow any third party to access or use the Platform without
Westpac's prior written approval.  So long as an Obligor is approved by
Moneytech Limited to hold a DealerCard, Westpac approves that Obligor as an
Authorised User.

 
9.
Transactions

--------------------------------------------------------------------------------

 
9.1
No responsibility for Transactions

 
 
(a)
Westpac takes no responsibility for Payments by Obligors or the obligation to
make those payments.

 
 
(b)
The Seller is responsible for ensuring that the Contract details are accurate.



 
10.
Proprietary rights

--------------------------------------------------------------------------------

 
10.1
Seller no proprietary rights

 
 
(a)
All rights, title and interests (including all Intellectual Property Rights) in
and to the Platform, any software developed by Westpac for the Seller, the
Documentation and any enhancements or modifications to any of them, are owned by
Westpac (or, where appropriate, its licensors), and nothing in this agreement
assigns or transfers any rights of Westpac or its licensors to the Seller.

 
 
(b)
The Seller must not:

 
 
Page 115

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(i)
remove, deface or obscure any identification or copyright notices on the
Platform; or

 
 
(ii)
copy the Documentation,

 
without the express written consent of Westpac.
 
 
(c)
The Seller must not change any screen available on the Presentment and Payment
Website (including any information displayed on such screen).

 
 
(d)
Westpac acknowledges that the Documentation represents, as a whole, a unique
selling and marketing proposition developed by Moneytech Limited and will not
replicate that selling and marketing proposition other than for the benefit of
Moneytech Limited.

 
11.
Use of Data

--------------------------------------------------------------------------------

 
11.1
Collection and privacy

 
 
(a)
The Seller acknowledges and agrees that Westpac may collect information about
the Seller, including Personal Information, and Transaction information. The
Seller agrees that Westpac may use this information for planning, product
development and research purposes.  Westpac will not disclose this information
to any third party without the Seller’s consent except as otherwise permitted
under this agreement or as required by law.  Where relevant, Westpac will comply
with the requirements of the Privacy Act 1988 (Cth) when collecting, using and
disclosing any Personal Information belonging to the Seller.

 
 
(b)
The Seller agrees to inform Obligors that Westpac may collect Personal
Information about the Obligors during their use of the Platform.

 
 
(c)
The Seller agrees that Westpac may use information about the Transactions for
administration and internal reporting and may use such information alone or with
other data to create and disseminate trend analyses, statistical reports and
similar information (Reports), provided that such Reports do not disclose the
identity of the Seller or the Obligors.

 
 
(d)
Westpac’s privacy policy is available for review on the Westpac web-site at
www.westpac.com.au.

 
 
(e)
The Platform is hosted on third party hardware. The Seller’s information may
become known to the host, and the host is obligated to keep Seller’s information
confidential.  Westpac will ensure that the Platform host complies with its
confidentiality obligations as they apply to the Seller, the Servicer, Moneytech
Limited and any Obligor.

 
12.
New Releases

--------------------------------------------------------------------------------

 
12.1
New Release

 
 
(a)
Westpac may provide the Seller with an enhancement or modification to the
Platform (New Release).  The Seller must, as soon as practicable after it
receives the New Release, install the New Release.

 
 
Page 116

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
 
(b)
Westpac will provide the Documentation reasonably necessary for the Seller to
use a New Release.

 
 
(c)
Westpac will not charge the Seller for New Releases of the Platform which it
generally makes available to other customers. Westpac may charge the Seller for
supplying or installing other new releases or related services requested by the
Seller, if Westpac agrees to provide such new releases or related services.

 
 
(d)
New Releases and other software upgrades provided by Westpac may require
hardware upgrades for satisfactory performance. The Seller is responsible for
the cost of any such hardware upgrades.

 
13.
Maintenance Services

--------------------------------------------------------------------------------

 
13.1
Maintenance that Westpac will provide

 
Subject to clause 13.6 of this annexure, Westpac will provide maintenance
services for the Platform through the Westpac Support Centre and in accordance
with the Service Levels (Maintenance Services).
 
13.2
Seller's obligations for maintenance

 
 
(a)
The Seller must notify the Westpac Support Centre promptly (and in any event
within 2 business days of discovery) of any Defects in the operation of the
Platform which materially affect the Seller’s use of the Platform.

 
 
(b)
The Seller must maintain records of all Defects and make those records available
to Westpac on request.

 
 
(c)
The Seller must not perform or allow any third party to perform maintenance or
repair work, alterations or modifications of any nature whatsoever to the
Platform.

 
 
(d)
Westpac may charge the Seller for Maintenance Services required because of any:

 
 
(i)
neglect or fault of the Seller or any third party authorised by the Seller to
use or access the Platform; or

 
 
(ii)
defect or malfunction in any Seller’s hardware or Seller’s software.

 
13.3
Maintenance exclusions

 
The Seller agrees that Maintenance Services do not include:
 
 
(a)
any service other than those provided at Westpac’s own locations;

 
 
(b)
consumables;

 
 
(c)
maintenance of any attachments or associated equipment (whether or not supplied
by Westpac) which do not form part of Westpac’s own hardware;

 
 
(d)
any maintenance services for Seller’s hardware and Seller’s software; or

 
 
(e)
any maintenance services provided outside Business Hours, at the Seller's
request.

 
 
Page 117

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
13.4
Chargeable items

 
Westpac may charge the Seller its then current rate of charges for:
 
 
(a)
goods and services not included in the Maintenance Services but which Westpac
agrees to supply to the Seller; and

 
 
(b)
any other maintenance services for which Westpac is entitled to charge the
Seller pursuant to this Annexure.

 
13.5
Support

 
Westpac will provide, in accordance with clause 13.6 of this annexure:
 
 
(a)
a telephone help desk (via the Westpac Support Centre) staffed by personnel of
Westpac capable of providing technical and functional assistance in the use of
the Platform; and

 
 
(b)
assistance from support personnel capable of providing assistance in the use of
the Platform.

 
13.6
Service Levels

 
 
(a)
The service processes and Service Levels are set out in Attachment B to the
Annexure.

 
 
(b)
Notwithstanding any other provision in this Annexure, the Seller agrees that a
failure by Westpac to meet or observe the Priority Levels and Resolution Targets
(set out in Attachment B of this Annexure) does not constitute a breach of the
terms set out in this annexure or the agreement.

 
13.7
Planned Outages

 
So far as possible, Planned Outages will occur:
 
 
(a)
outside Business Hours;

 
 
(b)
for the shortest possible time on each occasion; and

 
 
(c)
at a time that will minimise any inconvenience to Seller.

 
14.
Suspension of Access

--------------------------------------------------------------------------------

 
14.1
Westpac's right to suspend Access

 
 
(a)
Westpac may, at any time without notice to the Seller, suspend for an indefinite
period or cancel the Seller’s access to the Platform:

 
 
(i)
if the Seller breaches or Westpac reasonably believes that the Seller is in
breach of its obligations under this agreement;

 
 
(ii)
if the Seller’s connection to the Platform will cause technical incapacity to
the Platform and that such incapacity would continue unless access or use is
suspended; and

 
 
(iii)
otherwise, for any other reason (although it will use reasonable endeavours to
provide notice where practicable), if for example, Westpac needs to carry out
urgent repairs to its network, or where it is obliged to comply with an order,
instruction or request of any Governmental Agency.

 
 
Page 118

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
14.2
No objection by the Seller

 
Westpac will use all reasonable endeavours to act promptly to restore access
when it is reasonably satisfied that the cause of the suspension has been
removed.

 
15.
Exclusion of Warranties and Liability

--------------------------------------------------------------------------------

 
 
(a)
Access to the Platform is provided on an 'as is' basis and without any
representation or warranty to the Seller that the Platform will perform free of
errors or defects, or as to the availability or performance of the Platform.

 
 
(b)
The Seller acknowledges that the Seller has no claim against Westpac if the
Seller’s software or Seller's hardware fails to function satisfactorily or to be
compatible with the Platform.

 
 
(c)
Where legislation implies in this agreement any condition or warranty, and that
legislation avoids or prohibits provisions in a contract excluding or modifying
the application of or exercise of or liability under such condition or warranty,
the condition or warranty will be deemed to be included into this agreement.
However the liability of Westpac for any breach of such condition or warranty
will be limited, at the option of Westpac, to one or more of the following:

 
 
(i)
if the breach relates to goods:

 
 
(A)
the replacement of the goods or the supply of equivalent goods;

 
 
(B)
the repair of such goods;

 
 
(C)
the payment of the cost of replacing the goods or acquiring equivalent goods; or

 
 
(D)
the payment of the costs of having the goods repaired; and

 
 
(ii)
if the breach relates to services:

 
 
(A)
the supplying of the services again; or

 
 
(B)
the payment of the cost of having the services supplied again.

 
 
(d)
Subject to clause 15(c) of this annexure and to the extent permitted by law,
Westpac excludes any and all liability (howsoever arising or caused, including
due to Westpac's wilful, reckless, negligent acts or omissions or breach of
contract) to the Seller for any loss arising directly or indirectly from the
Seller's use of the Platform and the Services.

 
 
Page 119

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
ATTACHMENT A
 
to
 
PRESENTMENT AND PAYMENT PLATFORM

 
HARDWARE (minimum requirement) – IBM P630 1 Gig CPU, 1 Gig RAM
 
MODEM/CONNECTIVITY (minimum requirement) – Internet Connection using SSL Certs

 
SOFTWARE (minimum requirement) – Java J2E 1.3 AIX 5.1
 
 
Page 120

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
ATTACHMENT B
 
to
 
PRESENTMENT AND PAYMENT PLATFORM
 
SERVICE LEVELS
 
1.
Westpac Support Centre - Hours of Operations

--------------------------------------------------------------------------------

 
 
(a)
Subject to paragraphs (b) and (c) below, support will be available between the
hours of 7.00am and 7.00pm Australian Eastern Standard Time (AEST) Monday to
Friday.

 
 
(b)
Public holiday support will be available for days that are not national
Australian holidays.  That is, support will be available on:

 
 
(i)
Queen’s Birthday public holiday (June); and

 
 
(ii)
NSW Labour Day (October).

 
 
(c)
Public holidays where support is not available are:

 
 
(i)
Australia Day (26th January);

 
 
(ii)
ANZAC Day (25th April);

 
 
(iii)
Good Friday;

 
 
(iv)
Easter Monday;

 
 
(v)
Christmas Day (25th December);

 
 
(vi)
Boxing Day (26th December); and

 
 
(vii)
New Years Day (1 January).

 
2.
General service provisions

--------------------------------------------------------------------------------

 
Westpac will:
 
 
(a)
co-ordinate and resolve any difficulties the Seller may have in accessing the
Presentment and Payment Website.

 
 
(b)
ensure that all identified problems reported to the Westpac Support Centre by
the Seller are immediately logged and escalated and forwarded to the appropriate
personnel as referred to in this Service Level Standard; and

 
Westpac does not support software sourced from third parties unless it is an
integral part of the Presentment and Payment Platform.  To avoid doubt, the
Presentment and Payment Platform does not constitute third party software.
 
 
Page 121

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
3.
Seller's hardware and software

--------------------------------------------------------------------------------

 
The Seller will be responsible for all service issues associated with Seller’s
hardware and the Seller’s software, Westpac will charge the Seller for time
spent in servicing the Seller’s hardware and the Seller’s software.  The Seller
is responsible for ensuring the Seller’s personnel are aware of the appropriate
contact numbers for servicing of Seller’s hardware and Seller’s software.

 
4.
Purpose

--------------------------------------------------------------------------------

 
The Westpac Support Centre has been set up in Sydney, Australia to provide
application and technical support for authorised customers using the Platform.
 
The Westpac Support Centre will not support the following:
 
 
(a)
Seller’s hardware or connectivity;

 
 
(b)
Seller’s software, including Internet browser functionality; or

 
 
(c)
third party back office functionality.

 
5.
Method of contact

--------------------------------------------------------------------------------

 
Sellers will be able to log support issues via the Internet using a web support
tool or by phoning the Westpac Support Centre.  Westpac recommends all Priority
P1 issues are logged via the phone and all other priority calls should be logged
via the web support tool.
 
Via email
 
A customer should complete the ‘Web Form’ form and will be given a reference
number that should be referred to when further information on the call is
required.
 
Via telephone
 
All Priority P1 calls should be referred immediately to the Westpac Support
Centre (see Paragraph 7 - "Priority Levels and Resolution Targets" for
details).  Sellers can call Qvalent Customer Care 1300 301 444 (which is
available Monday to Friday 7:00 am to 6:00 pm AEST on a Business Day) to speak
to a Support Specialist.
 
Via web interface
 
A customer will be able to complete the web form as an alternate to using the
phone or sending an email. It is recommended that this form be completed for all
faults and enquiries other than Priority P1.

 
6.
Service Levels

--------------------------------------------------------------------------------

 
Westpac will ensure that all calls will be responded to in accordance with the
Priority Levels and Resolution Targets table. The Service Levels are provided on
the basis that the events described are not caused by Seller’s hardware or
Seller’s software or any software not supported by Westpac.
 
 
Page 122

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
7.
Priority Levels and Resolutions Targets

--------------------------------------------------------------------------------

 
The priority of a problem determines the targeted initial response times by
Westpac..  Westpac will determine the priority of each case.  All response times
are during the Business Hours of operations (see Method of Contact). It may not
be possible to resolve a problem during the stated resolution times.  For
example, this happens when additional information is needed or different
expertise is required to resolve the problem. In these instances, the Support
Specialist will update the Seller periodically in accordance with the following
table, and Westpac will work to resolve the problem during Business Hours of
operation.


Priority
 
Import
 
Definitions
 
 Response
 
Resolution
 
Update
                             
System is down or fails to function.   No work around is possible.
           
P1
 
 Critical
 
A Seller has complete loss of service and work cannot reasonably continue.  Or a
Seller experiences data loss or corruption.
 
Or a Seller is unable to use an essential part of the application.
 
1 hours
 
1 day
 
2 hours
                             
Selected features are missing or fail to perform.
           
P2
 
Major
 
A problem affects the functionality of the system but can be circumvented so
that the system can be used.
 
4 hours
 
2 days
 
8 hours
                     
P3
 
Average
 
Selected features perform slowly or incorrectly.  A Seller can circumvent the
problem and use the system with only slight inconvenience.
 
8 hours
 
3 days
 
12 hours
                             
General questions on functionality or training or cosmetic defects.
           
P4
 
Minor
 
A Seller notes a condition that does not affect functionality of the system or
impede the use of the system in a slow way.
 
8 hours
 
4 days
 
1 day
                             
If a Seller believes there is a problem with currently functionality it should
be investigated as a possible application “bug”.
           
P5
 
Bug
 
If a Seller believes an enhancement could be made to existing or new
functionality.
 
8 hours
 
Will be advised after investigation
 
5 days

 
 
Page 123

--------------------------------------------------------------------------------

 
 
Receivables Purchase Agreement
Allens Arthur Robinson
 
 

 
Annexure I
 
Form of Insurance Policy

--------------------------------------------------------------------------------

 
 
Page 124

--------------------------------------------------------------------------------